Exhibit 10-13

 

 

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

SCRANTON PRODUCTS INC.

AZEK BUILDING PRODUCTS, INC.

PROCELL DECKING INC.

as Borrowers

 

CPG INTERNATIONAL INC.

CPG INTERNATIONAL I INC.

SANTANA PRODUCTS INC.

CPG SUB I CORPORATION

VYCOM CORP.

SANATEC SUB I CORPORATION

as Guarantors

 

THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO

 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

GENERAL ELECTRIC CAPITAL CORPORATION

as Syndication Agent

 

WACHOVIA CAPITAL MARKETS, LLC

as Lead Arranger and Lead Bookrunner

 

 

Dated: February 13, 2008

 

 

953600.10

 

 

 



TABLE OF CONTENTS

SECTION 1. DEFINITIONS

1

SECTION 2. CREDIT FACILITIES

43

 

2.1 Revolving Loans.

43

 

2.2 Swing Line Loans.

44

 

2.3 Letters of Credit.

44

 

2.4 Requests for Borrowings.

49

 

2.5 Increase in Maximum Credit.

49

 

2.6 Decrease in Maximum Credit.

51

 

2.7 Prepayments.

51

 

2.8 Joint and Several Liability of Borrowers.

52

 

2.9 Commitments.

54

SECTION 3. INTEREST AND FEES

54

 

3.1 Interest...

54

 

3.2 Fees.....

55

 

3.3 Inability to Determine Applicable Interest Rate.

56

 

3.4 Illegality.

56

 

3.5 Increased Costs.

57

 

3.6 Capital Requirements.

57

 

3.7 Certificates for Reimbursement.

57

 

3.8 Delay in Requests.

57

 

3.9 Mitigation; Replacement of Lenders.

58

 

3.10 Funding Losses.

58

 

3.11 Maximum Interest.

59

 

3.12 No Requirement of Match Funding.

59

SECTION 4. CONDITIONS PRECEDENT

59

 

4.1       Conditions Precedent to Effectiveness of Agreement to Make Initial
Loans and Letters of Credit....

60

 

4.2 Conditions Precedent to All Loans and Letters of Credit.

61

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

62

 

5.1 Grant of Security Interest.

62

 

5.2 Exclusions from Collateral.

63

 

5.3 Perfection of Security Interests.

63

SECTION 6. COLLECTION AND ADMINISTRATION

66

 

6.1 Borrowers’ Loan Accounts.

66

 

6.2 Statements.

66

 

6.3 Lenders’ Evidence of Debt.

67

 

6.4 Register.

67

 

6.5 Promissory Notes.

67

 

6.6 Cash Management; Collection of Proceeds of Collateral.

68

 

6.7 Payments.

69

 

953600.10

i

 

 



 

6.8 Taxes....

70

 

6.9 Use of Proceeds.

72

 

6.10     Appointment of Borrower Agent as Agent for Requesting Loans and
Receipts of Loans and Statements.

72

 

6.11 Pro Rata Treatment.

73

 

6.12 Sharing of Payments, Etc.

73

 

6.13 Settlement Procedures.

74

 

6.14 Obligations Several; Independent Nature of Lenders’ Rights.

76

 

6.15 Bank Products.

77

SECTION 7. COLLATERAL REPORTING AND COVENANTS

77

 

7.1 Collateral Reporting.

77

 

7.2 Accounts Covenants.

78

 

7.3 Inventory Covenants.

79

 

7.4 Equipment Covenants.

80

 

7.5 Power of Attorney.

80

 

7.6 Right to Cure.

81

 

7.7 Access to Premises.

81

SECTION 8. REPRESENTATIONS AND WARRANTIES

82

 

8.1 Existence, Power and Authority.

82

 

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

82

 

8.3 Financial Statements; No Material Adverse Effect.

83

 

8.4 Priority of Liens; Title to Properties.

83

 

8.5 Tax Returns.

83

 

8.6 Litigation.

83

 

8.7 Compliance with Other Agreements and Applicable Laws.

84

 

8.8 Environmental Compliance.

84

 

8.9 Employee Benefits.

85

 

8.10 Bank Accounts.

85

 

8.11 Intellectual Property.

85

 

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

86

 

8.13 Labor Disputes.

87

 

8.14 Restrictions on Subsidiaries.

87

 

8.15 Material Contracts.

87

 

8.16 Payable Practices.

87

 

8.17 OFAC....

87

 

8.18 Accuracy and Completeness of Information.

88

 

8.19 Survival of Warranties; Cumulative.

88

SECTION 9. AFFIRMATIVE COVENANTS

88

 

9.1 Maintenance of Existence.

88

 

9.2 New Collateral Locations.

89

 

9.3 Compliance with Laws, Regulations, Etc.

89

 

9.4 Payment of Taxes and Claims.

90

 

9.5 Insurance.

90

 

9.6 Financial Statements and Other Information.

91

 

9.7 Compliance with ERISA.

94

 

9.8 End of Fiscal Years; Fiscal Quarters.

94

 

953600.10

ii

 

 



 

9.9 License Agreements.

95

 

9.10 Additional Guaranties and Collateral Security; Further Assurances.

95

 

9.11 Post-Closing Deliveries.

96

 

9.12 Costs and Expenses.

97

SECTION 10. NEGATIVE COVENANTS

97

 

10.1 Sale of Assets, Consolidation, Merger, Dissolution, Etc.

97

 

10.2 Encumbrances.

98

 

10.3 Indebtedness.

99

 

10.4 Investments.

102

 

10.5 Restricted Payments.

102

 

10.6 Transactions with Affiliates.

105

 

10.7 Change in Business.

106

 

10.8 Limitation of Restrictions Affecting Subsidiaries.

106

 

10.9 Certain Payments of Indebtedness, Etc.

107

 

10.10 Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements.

108

 

10.11 Inactive Subsidiaries; Parent Holding Company.

109

 

10.12 Sale and Leasebacks.

109

 

10.13 Designation of Designated Senior Debt.

110

 

10.14 Foreign Assets Control Regulations, Etc.

110

SECTION 11. FINANCIAL COVENANT

110

 

11.1 Fixed Charge Coverage Ratio.

110

SECTION 12. EVENTS OF DEFAULT AND REMEDIES

110

 

12.1 Events of Default.

110

 

12.2 Remedies.

112

SECTION 13.      JURY TRIAL WAIVER; OTHER WAIVERS CONSENTS; GOVERNING LAW

115

 

13.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

115

 

13.2 Waiver of Notices.

116

 

13.3 Amendments and Waivers.

117

 

13.4 Waiver of Counterclaims.

119

 

13.5 Indemnification.

119

SECTION 14. THE AGENT

120

 

14.1 Appointment, Powers and Immunities.

120

 

14.2 Reliance by Agent.

120

 

14.3 Events of Default.

120

 

14.4 Wachovia in Its Individual Capacity.

121

 

14.5 Indemnification.

121

 

14.6 Non-Reliance on Agent and Other Lenders.

121

 

14.7 Failure to Act.

122

 

14.8 Additional Loans.

122

 

14.9 Concerning the Collateral and the Related Financing Agreements.

122

 

14.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.

123

 

14.11 Collateral Matters.

123

 

14.12 Agency for Perfection.

125

 

953600.10

iii

 

 



 

14.13 Agent May File Proofs of Claim.

125

 

14.14 Successor Agent.

126

 

14.15 Legal Representation of Agent.

126

 

14.16 Other Agent Designations.

126

SECTION 15. TERM OF AGREEMENT; MISCELLANEOUS

126

 

15.1 Term....

126

 

15.2 Interpretative Provisions.

127

 

15.3 Notices.

129

 

15.4 Partial Invalidity.

130

 

15.5 Confidentiality.

130

 

15.6 Successors.

131

 

15.7 Assignments; Participations.

132

 

15.8 Entire Agreement.

134

 

15.9 USA Patriot Act.

134

 

15.10 No Advisory or Fiduciary Responsibility.

134

 

15.11 Counterparts, Etc.

135

 

 

953600.10

iv

 

 



INDEX

TO

EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Borrowing Base Certificate

Exhibit C

Information Certificate

Exhibit D

Form of Compliance Certificate

Exhibit E

Commitments

Schedule 1.35

Historical EBITDA

Schedule 1.65

Historical Fixed Charges

 

 

953600.10

v

 

 



LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement (“Agreement”) dated February 13, 2008 is
entered into by and among Scranton Products, Inc., a Delaware corporation
(“Scranton”), AZEK Building Products, Inc., a Delaware corporation (“AZEK”),
Procell Decking Inc., a Delaware corporation (“Procell”, and together with
Scranton and AZEK, and any Subsidiaries that may become parties hereto after the
date hereof as borrowers, each individually a “Borrower” and collectively,
“Borrowers” as hereinafter defined), CPG International Inc., a Delaware
corporation (“Parent”), CPG International I Inc., a Delaware corporation (“CPG
I”) Santana Products Inc., a Delaware corporation (“Santana”), CPG Sub I
Corporation, a Delaware Corporation (“Sub I”), Vycom Corp., a Delaware
corporation (“Vycom”) and Sanatec Sub I Corporation, a Delaware corporation
(“Sanatec”, and together with Parent, CPG I, Santana, Sub I, Vycom, and any
Subsidiaries that are not Foreign Subsidiaries that may become parties hereto
after the date hereof as guarantors, each individually a “Guarantor” and
collectively “Guarantors” as hereinafter defined), the parties hereto from time
to time as lenders, whether by execution of this Agreement or an Assignment and
Acceptance (each individually, a “Lender” and collectively, “Lenders” as
hereinafter further defined), Wachovia Bank, National Association, a national
banking association, in its capacity as agent for Lenders (in such capacity,
“Agent” as hereinafter further defined).

W I T N E S S E T H:

WHEREAS, Borrowers and Guarantors have requested that Lenders provide a credit
facility to Borrowers and each Lender is willing to (severally and not jointly)
make such loans and provide such financial accommodations to Borrowers on a pro
rata basis according to its Commitment (as defined below) on the terms and
conditions set forth herein and in the other Financing Agreements (as defined
below), and Agent is willing to act as agent for Lenders on the terms and
conditions set forth herein and the other Financing Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1.

DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1 “Accounts” shall mean, as to each Borrower and Guarantor, all present and
future rights of such Borrower or Guarantor to payment of a monetary obligation,
whether or not earned by performance, which is not evidenced by chattel paper or
an instrument, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, (c) for a secondary obligation incurred or to be incurred, or (d)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

1.2 “Acquired Business” shall have the meaning given such term in the definition
of the term “Permitted Acquisitions” contained herein.

1.3 “Acquired Indebtedness” shall mean Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Subsidiary of Parent or
at the time it merges or consolidates with the Parent or any of its Subsidiaries
or assumed in connection with the acquisition of assets from such Person and in
each case not incurred by such Person in connection with, or in anticipation or
contemplation of, such

 

953600.10

 

 

 



Person becoming a Subsidiary of the Borrower or such acquisition, merger or
consolidation; provided, that, any Indebtedness of such Person that is
extinguished, redeemed, defeased (other than through covenant defeasance),
retired or otherwise repaid at the time of or immediately upon consummation of
the transaction pursuant to which such Person becomes a Subsidiary of Parent
will not be Acquired Indebtedness.

1.4 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the London Interbank Offered Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes
hereof, “Reserve Percentage” shall mean for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Adjusted Eurodollar Rate shall be adjusted automatically
on and as of the effective date of any change in the Reserve Percentage.

1.5 “AEA Group” shall mean, collectively, AEA Investors LLC, AEA Management
(Cayman) Ltd., AEA Investors LP and their Affiliates.

1.6 “Affiliate” shall mean, with respect to a specified Person, any other Person
(excluding any Subsidiary) which directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
such Person. For the purposes of this definition, the term “control” (including
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power either (a) to vote ten (10%) percent or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) to direct or cause the direction of the management and policies,
whether through the ownership of Equity Interests, by agreement or otherwise.
Notwithstanding the foregoing, none of Wachovia Capital Partners 2005, LLC,
Agent or any Lender shall be deemed an Affiliate of Parent or any of its
Subsidiaries solely by reason of the relationship created by the Financing
Agreements. Furthermore, for purposes of Sections 8 and 10 (other than Section
10.6) hereof, neither the limited partners participating in the AEA Group's
investment programs nor any mezzanine or other debt investment funds managed by
the AEA Group nor portfolio companies of the AEA Group shall constitute an
Affiliate of Parent or any of its Subsidiaries.

1.7 “Agent” shall mean Wachovia Bank, National Association, in its capacity as
agent on behalf of Lenders pursuant to the terms hereof and any replacement or
successor agent hereunder.

1.8 “Agent Payment Account” shall mean account no. 2070482789126 of Agent at
Wachovia, or such other account of Agent as Agent may from time to time
designate in writing to Borrower Agent as the Agent Payment Account for purposes
of this Agreement and the other Financing Agreements.

1.9 “Applicable Margin” shall mean, with respect to Base Rate Loans and
Eurodollar Rate Loans, the applicable percentage (on a per annum basis) set
forth below based on the Quarterly Average Excess Availability for the
immediately preceding calendar quarter.

 

 

 

2

 

 



 

Tier

Quarterly Average
Excess Availability

Applicable Eurodollar
Rate Margin

Applicable Base
Rate Margin

1

Greater than $35,000,000

1.50%

.00%

2

Less than or equal to $35,000,000 and greater than $15,000,000


1.75%


.25%

3

Less than or equal to $15,000,000

2.25%

.50%

 

provided, that, (i) the Applicable Margin shall be calculated and established
once every three (3) months and shall remain in effect until adjusted for the
next three (3) month period, (ii) each adjustment of the Applicable Margin shall
be effective as of the first day of each such three (3) month period based on
the Quarterly Average Excess Availability for the immediately preceding three
(3) month period, and (iii) the Applicable Margin through August 31, 2008 shall
be the amount for Tier 2 set forth above. In the event that at any time after
the end of any three (3) month period the Quarterly Average Excess Availability
for such three (3) month period used for the determination of the Applicable
Margin was less than the actual amount of the Quarterly Average Excess
Availability for such period as a result of the inaccuracy of information
provided by or on behalf of Borrowers to Agent for the calculation of Excess
Availability, the Applicable Margin for such prior period shall be adjusted to
the applicable percentage based on such actual Quarterly Average Excess
Availability and any additional interest for the applicable period as a result
of such recalculation shall be promptly paid to Agent. The foregoing shall not
be construed to limit the rights of Agent and Lenders with respect to the amount
of interest payable after a Default or Event of Default whether based on such
recalculated percentage or otherwise.

1.10 “Approved Fund” shall mean any Person (other than a natural Person),
including, without limitation, any special purpose entity, that is (or will be)
engaged in making, purchasing, holding or otherwise investing in bank revolving
loans and similar extensions of credit in the ordinary course of its business;
provided, that, such Approved Fund must be administered by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

1.11 “Arranger” shall mean Wachovia Capital Markets, LLC, a Delaware limited
liability company, in its capacity as lead arranger, and its successors and
assigns hereunder.

1.12 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 15.7
hereof.

1.13 “AZEK Companies” shall mean, collectively, the following (together with
their respective successors and assigns): (a) AZEK, (b) Procell, and (c) any
other Person that is a Borrower after the date hereof that engages in a line of
business substantially similar to, or ancillary or related to, or used or useful
to, the businesses that AZEK and Procell are engaged in on the date hereof;
sometimes being referred to herein individually as an “AZEK Company”.

1.14 “Bank Product Provider” shall mean any Lender, Affiliate of any Lender or
other financial institution (in each case as to any Lender, Affiliate or other
financial institution to the extent approved by Agent) that provides any Bank
Products to Borrowers or Guarantors.

 

 

3

 

 



1.15 “Bank Products” shall mean any one or more of the following types or
services or facilities provided to a Borrower by Agent or a Bank Product
Provider: (a) credit cards, debit cards or stored value cards or the processing
of payments and other administrative services with respect to credit cards,
debit cards or stored value cards or (b) cash management or related services,
including (i) the automated clearinghouse transfer of funds for the account of a
Borrower pursuant to agreement or overdraft for any accounts of Borrowers
maintained at Agent or any Bank Product Provider that are subject to the control
of Agent pursuant to any Deposit Account Control Agreement to which Agent, such
Affiliate of Agent, Lender or Affiliate of Lender is a party, as applicable, and
(ii) controlled disbursement services and (iii) Hedge Agreements if and to the
extent permitted hereunder. Any of the foregoing shall only be included in the
definition of the term “Bank Products” to the extent that the Lender, its
Affiliate or the other financial institution has been approved by Agent in
writing with notice to Borrower Agent.

1.16 “Base Rate” shall mean, on any date, the greater of (a) the rate from time
to time publicly announced by Wachovia, or its successors, as its prime rate,
whether or not such announced rate is the best rate available at such bank or
(b) the Federal Funds Rate in effect on such day plus one-half (1/2%) percent.

1.17 “Base Rate Loans” shall mean any Loans or portion thereof on which interest
is payable based on the Base Rate in accordance with the terms hereof. All Swing
Line Loans shall be Base Rate Loans.

1.18 “Borrower Agent” shall mean CPG I in its capacity as Borrower Agent on
behalf of itself and the other Borrowers and Guarantors pursuant to Section 6.10
hereof and its successors and assigns in such capacity.

1.19 “Borrowers” shall have the meaning set forth in the preamble hereto and
include any other Person that at any time after the date hereof becomes a
Borrower; each sometimes being referred to herein individually as a “Borrower”.

1.20 “Borrowing Base” shall mean, at any time, the amount equal to:

 

(a)

the amount equal to:

(i)      eighty-five (85%) percent multiplied by the amount of Eligible Accounts
of the AZEK Companies; plus

(ii)     the lesser of (A) seventy (70%) percent multiplied by the Value of
Eligible Inventory of the AZEK Companies consisting of resin (that is not
Eligible Domestic In-Transit Inventory) or (B) eighty-five (85%) percent of the
Net Recovery Percentage for such Eligible Inventory multiplied by the Value of
such Eligible Inventory; plus

(iii)    the lesser of (A) the sum of (1) sixty (60%) percent multiplied by the
Value of Eligible Inventory of the AZEK Companies consisting of raw materials
(other than resin) and (2) sixty-five (65%) percent multiplied by the Value of
Eligible Inventory of the AZEK Companies consisting of finished goods (in each
case that is not Eligible Domestic In-Transit Inventory) or (B) eighty-five
(85%) percent of the Net Recovery Percentage for such Eligible Inventory
multiplied by the Value of such Eligible Inventory; plus

(iv)    the lesser of (A) sixty (60%) percent multiplied by the Value of
Eligible Inventory of the AZEK Companies consisting of Eligible Domestic
In-Transit Inventory or (B) eighty-five (85%) percent of the Net Recovery
Percentage for such Eligible Inventory multiplied by the Value of such Eligible
Inventory; plus

 

 

4

 

 



(v)     so long as the EBITDA of Parent and its Subsidiaries is not less than
$35,000,000 for the Last Twelve Month Period immediately prior the commencement
of, and during such period, then during the period from January 1 of each year
to and including April 30 of such year, the lesser of (A) $5,000,000 or (B) the
sum of:

(1) five (5%) percent multiplied by the amount of Eligible Accounts of the AZEK
Companies, plus

(2) the lesser of (aa) five (5%) percent multiplied by the Value of Eligible
Inventory of the AZEK Companies consisting of resin (that is not Eligible
Domestic In-Transit Inventory) or (bb) five (5%) percent of the Net Recovery
Percentage for such Eligible Inventory multiplied by the Value of such Eligible
Inventory, plus

(3) the lesser of (aa) five (5%) percent multiplied by the Value of Eligible
Inventory of the AZEK Companies consisting of raw materials (other than resin)
and finished goods inventory (in each case that is not Eligible Domestic
In-Transit Inventory) or (bb) five (5%) percent of the Net Recovery Percentage
for such Eligible Inventory multiplied by the Value of such Eligible Inventory;
minus

 

(vi)

Reserves attributable to the AZEK Companies; plus

 

(b)

the amount equal to:

(i)      eighty-five (85%) percent multiplied by the amount of Eligible Accounts
of the Scranton Companies; plus

(ii)     the lesser of (A) seventy (70%) percent multiplied by the Value of
Eligible Inventory of the Scranton Companies consisting of resin (that is not
Eligible Domestic In-Transit Inventory) or (B) eighty-five (85%) percent of the
Net Recovery Percentage for such Eligible Inventory multiplied by the Value of
such Eligible Inventory; plus

(iii)    the lesser of (A) sixty (60%) percent multiplied by the Value of
Eligible Inventory of the Scranton Companies consisting of raw materials (other
than resin) and finished goods inventory (in each case that is not Eligible
Domestic In-Transit Inventory) or (B) eighty-five (85%) percent of the Net
Recovery Percentage for such Eligible Inventory multiplied by the Value of such
Eligible Inventory; plus

(iv)    the lesser of (A) sixty (60%) percent multiplied by the Value of
Eligible Inventory of the Scranton Companies consisting of Eligible Domestic
In-Transit Inventory or (B) eighty-five (85%) percent of the Net Recovery
Percentage for such Eligible Inventory multiplied by the Value of such Eligible
Inventory; plus

(v)     so long as the EBITDA of Parent and its Subsidiaries is not less than
$35,000,000 for the Last Twelve Month Period immediately prior the commencement
of, and during such period, then during the period from July 1 of each year to
and including October 31 of such year, the lesser of (A) $5,000,000 or (B) the
sum of:

(1) five (5%) percent multiplied by the amount of Eligible Accounts of the
Scranton Companies, plus

(2) the lesser of (aa) five (5%) percent multiplied by the Value of Eligible
Inventory of the Scranton Companies consisting of resin (that is not Eligible
Domestic In-Transit Inventory) or (bb)

 

 

5

 

 



five (5%) percent of the Net Recovery Percentage for such Eligible Inventory
multiplied by the Value of such Eligible Inventory, plus

(3) the lesser of (aa) five (5%) percent multiplied by the Value of Eligible
Inventory of the Scranton Companies consisting of raw materials (other than
resin) and finished goods inventory (in each case that is not Eligible Domestic
In-Transit Inventory) or (bb) five (5%) percent of the Net Recovery Percentage
for such Eligible Inventory multiplied by the Value of such Eligible Inventory;
minus

 

(vi)

Reserves attributable to the Scranton Companies.

1.21 “Borrowing Base Certificate” shall mean a certificate substantially in the
form of Exhibit B hereto, as such form, subject to the terms hereof, may from
time to time be modified by Agent, which is duly completed (including all
schedules thereto) and executed by the chief executive officer, chief financial
officer, controller or other appropriate financial officer of Borrower Agent
acceptable to Agent and delivered to Agent.

1.22 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York, the State of Pennsylvania or the State of North
Carolina, and a day on which Agent is open for the transaction of business,
except that if a determination of a Business Day shall relate to any Eurodollar
Rate Loans, the term Business Day shall also exclude any day on which banks are
closed for dealings in dollar deposits in the London interbank market.

1.23 “Capital Expenditures” shall mean with respect to any Person for any period
the aggregate of all expenditures by such Person and its Subsidiaries made
during such period that in accordance with GAAP are or should be included in
“property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
other than the interest component of any Capitalized Lease Obligation (without
duplication as to any period). No expenditures for assets purchased as part of a
Permitted Acquisition will constitute Capital Expenditures for purposes hereof.

1.24 “Capitalized Lease Obligations” shall mean, as to any Person, the
obligations of such Person under a lease that are required to be classified and
accounted for as capital lease obligations under GAAP and, for purposes of this
definition, the amount of such obligations at any date shall be the capitalized
amount of such obligations at such date on a balance sheet prepared in
accordance with GAAP.

1.25 “Cash Dominion Event” shall mean a period either (a) commencing on the date
that an Event of Default shall exist or have occurred and be continuing and
ending on the date that such Event of Default ceases to exist or be continuing
or (b) commencing on the date that the aggregate amount of the Excess
Availability of Borrowers has been less than $7,500,000 for more than three (3)
consecutive Business Days and ending on the date that such Excess Availability
has been greater than such amount for each day of any ninety (90) consecutive
day period thereafter unless and until Excess Availability shall thereafter be
less than $7,500,000 for more than three (3) consecutive Business Days;
provided, that, a Cash Dominion Event shall not be terminated following the
second (2nd) such termination in any twelve (12) consecutive month period,
unless Excess Availability has been greater than such amount for each day of any
one hundred eighty (180) consecutive day period thereafter.

1.26 “Cash Equivalents” shall mean (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within two years from the date of acquisition thereof; (b)
marketable direct obligations issued by any state, commonwealth or territory of
the United States of America

 

 

6

 

 



or any political subdivision of any such state, commonwealth or territory or any
public instrumentality thereof maturing within two years from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating from either S&P or Moody's; (c) commercial paper or other indebtedness
maturing no more than one year from the date of creation thereof and, at the
time of acquisition, having a rating of at least A-1 from S&P or at least P-1
from Moody's (or, if at any time neither S&P nor Moody's shall be rating such
obligations, then an equivalent rating from another nationally recognized rating
service); (d) certificates of deposit, time deposits and Eurodollar time
deposits or bankers' acceptances maturing within two years from the date of
acquisition thereof and overnight bank deposits issued by any bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia or any U.S. branch of a foreign bank having at the date of
acquisition thereof combined capital and surplus of not less than $250,000,000
in the case of domestic banks and $100,000,000 (or the dollar equivalent
thereof) in the case of foreign banks; (e) repurchase obligations for underlying
securities of the types described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (iv) above or
securities dealers of recognized national standing; (f) United States dollars,
euros, pounds sterling and local currencies held by Foreign Subsidiaries from
time to time in the ordinary course of business; (g) in the case of any
investment by a Foreign Subsidiary or investments made in a country outside the
United States of America, "Cash Equivalents" will also include: (i) direct
obligations of the sovereign nation (or any agency thereof) in which such
Foreign Subsidiary is organized and is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or agency
thereof) and (ii) other customarily utilized high-quality investments in the
country where such Subsidiary is located or in which such investment is made;
and (h) investments in money market funds or shares of investment companies that
are registered under the Investment Company Act of 1940 that invest
substantially all their assets in securities of the types described in clauses
(a) through (g) above. Notwithstanding the foregoing, Cash Equivalents shall
include amounts denominated in currencies other than those set forth in clauses
(a), (b) and (f) above, provided, that, such amounts are converted into any
currency listed in clauses (a), (b) and (f) above, as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.

1.27 “Cash Management Accounts” shall have the meaning set forth in Section 6.6
hereof.

1.28 “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

1.29 “Change of Control” shall mean the occurrence of any of the following
events: (a) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of Parent's assets
(determined on a consolidated basis for Parent and its Subsidiaries) to any
Person or group of related Persons for purposes of Section 13(d) of the Exchange
Act (a “Group”), together with any Affiliates thereof (whether or not otherwise
in compliance with the provisions of this Agreement), other than to the AEA
Group and the Management Group; (b) the approval by the holders of Equity
Interests of Parent or any Borrower, as the case may be, of any plan or proposal
for the liquidation or dissolution of Parent or such Borrower, respectively
(whether or not otherwise in compliance with the provisions of this Agreement);
(c) any Person or Group, other than the AEA Group and the Management Group,
shall become the owner, directly or indirectly, beneficially or of record, of
shares representing more than fifty (50%) percent of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Parent; (d) the replacement of a majority of the board of directors of Parent
over a two-year period from the directors who constituted the board of directors
of Parent at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the board of directors of
Parent then still in office who either were members of any such board of
directors at the beginning of such period or whose election as a

 

 

7

 

 



member of any such board of directors was previously so approved; or (e) Parent
at any time ceases to own, directly or indirectly, one hundred (100%) percent of
the Equity Interests of any Borrower.

1.30 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.31 “Collateral” shall have the meaning set forth in Section 5 hereof.

1.32 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Agent, from any lessor of premises to any Borrower
or Guarantor or any other person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located, in favor
of Agent (and if applicable, Term Loan Agent) with respect to the Collateral at
such premises or otherwise in the custody, control or possession of such lessor,
consignee or other person.

1.33 “Commitment” shall mean at any time, as to each Lender, the principal
amount set forth next to such Lender’s name on Exhibit E hereto or on Schedule 1
to the Assignment and Acceptance Agreement pursuant to which such Lender became
a Lender hereunder in accordance with the provisions of Section 15.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Commitments”.

1.34 “Concentration Accounts” shall mean, collectively, the deposit accounts of
Borrowers identified on Schedule 8.10 of the Information Certificate as the
concentration accounts and such other accounts as may be established after the
date hereof in accordance with the terms hereof used to receive funds from the
Cash Management Accounts; sometimes being referred to herein individually as a
“Concentration Account”.

1.35 “Consolidated EBITDA” shall mean, for any period, the sum (without
duplication) of: (a) Consolidated Net Income for such period; and (b) to the
extent Consolidated Net Income has been reduced thereby, (i) all income taxes of
Parent and its Subsidiaries paid or accrued in accordance with GAAP for such
period, (ii) Interest Expense for such period, (iii) Consolidated Non-cash Items
for such period less any non-cash items increasing Consolidated Net Income for
such period, all as determined on a consolidated basis for Parent and its
Subsidiaries in accordance with GAAP, (iv) income or loss attributable to
discontinued operations (including, without limitation, operations disposed of
during such period whether or not such operations were classified as
discontinued), and (v) up to (A) $1,500,000 each year payable to the AEA Group
pursuant to the first paragraph of Section 2 of the Management Agreement (as in
effect on the date hereof), (B) any transactional fees payable to the AEA Group
pursuant to such Management Agreement and (C) reasonable expenses payable to the
AEA Group pursuant to such Management Agreement (provided, that, the aggregate
amounts for purposes of clauses (B) and (C) of this subsection (v) shall not
exceed $1,500,000 each year). Notwithstanding the foregoing, the EBITDA of
Parent and its Subsidiaries on a consolidated basis for each period set forth on
Schedule 1.35 hereto shall be deemed to be the amount set forth on Schedule 1.35
hereto opposite such period.

1.36 “Consolidated Net Income” shall mean, with respect to Parent and its
Subsidiaries for any period, the aggregate net income (or loss) of Parent and
its Subsidiaries for such period on a consolidated basis, determined in
accordance with GAAP; provided, that, there shall be excluded therefrom: (a)
after-tax gains or losses from asset sales or abandonment or reserves relating
thereto; (b) after-tax extraordinary or nonrecurring gains or losses and any
unusual or non-recurring charges (including severance, relocation costs and
one-time compensation charges and including restructuring charges or reserves
including costs related to closure of facilities), including any expenses,
charges, gains or losses incurred in connection with any

 

 

8

 

 



issuance of debt or equity; (c) the cumulative effect of a change in accounting
principles; (d) the net income of any Person, other than Parent or a Subsidiary,
except to the extent of cash dividends or distributions paid to Parent or to its
Subsidiary by such Person; (e) in the case of a successor to Parent or any
Borrower by consolidation or merger or as a transferee of the assets of Parent
or such Borrower, as the case may be, any net income of the successor
corporation prior to such consolidation, merger or transfer of assets; (f) the
amortization of any premiums, fees or expenses incurred in connection with any
Permitted Acquisition by Parent or any of its Subsidiaries of assets or Capital
Stock or any amounts required or permitted by Accounting Principles Board
Opinions Nos. 16 (including non-cash write-ups and non-cash charges relating to
inventory and fixed assets, in each case arising in connection with such
acquisition) and 17 (including non-cash charges relating to intangibles and
goodwill) to be recorded on Parent’s consolidated balance sheet, in each case in
connection with such Permitted Acquisitions; (g) any non-cash compensation
charge arising from the grant of or issuance of stock, stock options or other
equity based awards; (h) unrealized gains and losses with respect to Hedging
Agreements or other derivative instruments pursuant to FASB 133, “Accounting for
Derivative Instruments and Hedging Activities”, or otherwise; (i) any non-cash
impact attributable to the application of the purchase method of accounting in
accordance with GAAP, including, without limitation, the total amount of
depreciation and amortization, cost of sales or other non-cash expense resulting
from the write-up of assets for such period on a consolidated basis in
accordance with GAAP to the extent such non-cash expense results from such
purchase accounting adjustments; (j) fees, costs and expenses incurred by Parent
or any of its Subsidiaries during any period in connection with any acquisition
by Parent or any of its Subsidiaries (including, without limitation,
amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses directly relating thereto and write-offs of any debt
issuance costs relating to Indebtedness being retired or repaid in connection
with such acquisition, as well as bonus payments paid to employees in connection
with such acquisition); (k) any net after-tax income (loss) from the early
extinguishment of Indebtedness or Hedging Agreements or other derivative
instruments or amortization or write-off of deferred financing fees and any
expenses of bridge or other financing fees; and (l) any impairment charge or
asset write-off pursuant to Financial Accounting Standards Board Statement No.
142 and No. 144 and the amortization of intangibles arising pursuant to No. 141.

1.37 “Consolidated Non-cash Items” shall mean, for any period, the aggregate
depreciation, amortization and all other non-cash expenses of Parent (including,
without limitation, charges related to the impairment of intangibles) and its
Subsidiaries reducing Consolidated Net Income of Parent and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP
(including deferred rent but excluding any such charge which requires an accrual
of or a reserve for cash charges for any period).

1.38 “Credit Facility” shall mean the Loans and Letters of Credit provided to or
for the benefit of any Borrower pursuant to Sections 2.1, 2.2 and 2.3 hereof.

1.39 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.40 “Defaulting Lender” shall have the meaning set forth in Section 6.13
hereof.

1.41 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, by and among Agent (and if
applicable, Term Loan Agent), the Borrower or Guarantor that is the customer of
the bank with respect to a deposit account at such bank and such bank, which, if
required hereunder, is sufficient to perfect the security interests of Agent
therein and provides such other rights with respect thereto as Agent requires.

1.42 “Disqualified Equity Interest” means, with respect to any Person, any
Equity Interest in such Person that, by its terms (or by the terms of any
security into which it is convertible or for which it is

 

 

9

 

 



exchangeable, either mandatorily or at the option of the holder thereof) or upon
the happening of any event or condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interest and cash in lieu of
fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interest and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date that is six (6) months after the Maturity
Date; provided, that, an Equity Interest that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full in cash of all of the Obligations, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments.

1.43 “Eligible Accounts” shall mean Accounts created by a Borrower that in each
case at the time of creation and at all times thereafter satisfy the criteria
set forth below as determined by Agent in its Permitted Discretion. Without
limiting Agent’s discretion provided herein, Eligible Accounts shall not include
any Account:

 

(a) which is not subject to a first priority perfected security interest in
favor of Agent;

(b) which is subject to any security interest, lien or other encumbrance other
than the security interest and lien of Agent and those permitted in clauses (b),
(c) and (j) of the definition of the term Permitted Liens (but as to liens
referred to in clause (j) only to the extent that Agent has established a
Reserve as provided therein) and any other liens permitted under this Agreement
that are subject to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such security interest or lien and
Agent;

(c) which is unpaid more than ninety (90) days after the original invoice date
(or as to Accounts with a due date greater than thirty (30) days from the
invoice date thereof, up to $3,000,000 of which are unpaid more than ninety (90)
days after the original invoice date, but less than one hundred twenty (120)
days after the invoice date), or which has been written off the books of such
Person or otherwise designated as uncollectible;

(d) which is owing by an account debtor for which more than fifty (50%) percent
of the Accounts owing by such Account debtor and its Affiliates are ineligible
under paragraph (c) above;

(e) (i) which is owing by an account debtor whose securities are rated BBB or
better by S&P or Baa3 or better by Moody’s to the extent the aggregate amount of
Eligible Accounts owing by such account debtor and its Affiliates to (A) a
Borrower and its Subsidiaries, taken as a whole, exceeds twenty (20%) percent of
the aggregate amount of Eligible Accounts thereof or (B) Borrowers and their
Subsidiaries, taken as a whole, exceeds twenty (20%) percent of the aggregate
amount of Eligible Accounts thereof, or (ii) which are owing by an account
debtor whose securities are not rated BBB or better by S&P or Baa3 or better

 

 

10

 

 



by Moody’s (including any account debtor none of the securities of which are
rated by such rating agencies) to the extent the aggregate amount of Accounts
owing by such account debtor and its Affiliates to (A) a Borrower and its
Subsidiaries, taken as a whole, exceeds ten (10%) percent of the aggregate
amount of Eligible Accounts thereof or (B) Borrowers and their Subsidiaries,
taken as a whole, exceeds ten (10%) percent of the aggregate amount of Eligible
Accounts thereof, except, that, at Agent's discretion, the foregoing ten (10%)
percent amounts may be increased (1) to twenty-five (25%) percent from January 1
through and including June 30 of each year and to twenty (20%) percent from July
1 through and including December 31 of each year, with respect only to accounts
receivable from The Parksite Group and (2) to fifteen (15%) percent with respect
to the accounts receivable from such other account debtors as Agent may
determine, in the case of both clauses (1) and (2) above, subject to the receipt
by Agent from Borrower Agent of satisfactory quarterly summary financial
information with respect to liquidity and such other matters concerning such
account debtors as Agent may require;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in the other Financing Agreements has been breached or is not
true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to Agent in its Permitted Discretion and which has
been sent to the account debtor, (iii) represents a progress billing, (iv) is
contingent upon such Person’s or its Affiliates’ completion of any further
performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis, (vi) relates to payments of interest or (vii) has
been invoiced more than once;

(h) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(i) which is owed by an account debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, interim receiver,
receiver-manager, custodian, trustee, or liquidator of its assets, (ii) had
possession of all or a material part of its property taken by any receiver,
interim receiver, receiver-manager, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state, provincial,
territorial or federal bankruptcy laws (other than post-petition accounts
payable of an account debtor that is a debtor-in-possession under the US
Bankruptcy Code and reasonably acceptable to Agent in its Permitted Discretion),
(iv) admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

(j) which is owed by any account debtor that has sold all or substantially all
its assets (unless such Account has been assumed by a Person that shall have
acquired such assets and otherwise satisfies the requirements set forth in this
definition);

(k) which is owed by an account debtor that (i) does not maintain its chief
executive office in the United States or Canada or (ii) is not organized under
applicable law of the United States, any State of the United States, Canada, or
any Province of Canada, unless, in either case, such Account is backed by a
Letter of Credit acceptable to Agent and which has been assigned to and is
directly drawable by Agent;

 

(l) which is owed in any currency other than US Dollars or Canadian Dollars;

(m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States or Canada, unless such Account is

 

 

11

 

 



backed by a Letter of Credit acceptable to Agent and which has been assigned to
and is directly drawable by Agent, or (ii) the government of the United States
or Canada, or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended, or the
Financial Administration Act (Canada), as amended, as applicable, and any other
steps necessary to perfect the security interest and lien of Agent in such
Account have been complied with to Agent’s satisfaction;

(n) which is owed by any Affiliate, employee, officer, director or agent of any
Borrower or Guarantor;

(o) which, for any account debtor, exceeds any credit limit with respect to such
account debtor determined by the applicable Borrower from time to time, and such
credit limit is acceptable to Agent in its Permitted Discretion (and otherwise
such credit limit as Agent may determine after notice and consultation with
Borrower Agent), to the extent of such excess;

(p) which is owed by an account debtor or any Affiliate of such account debtor
to which any Borrower or Guarantor is indebted, but only to the extent of such
indebtedness, or which is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an account
debtor, in each case to the extent thereof;

 

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute;

(r) which is evidenced by or arising under any promissory note, lease, chattel
paper, or instrument;

(s) which is owed by an account debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Person to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Person has filed such
report or qualified to do business in such jurisdiction;

(t) with respect to which such Person has made any agreement with the account
debtor for any reduction thereof (to the extent of such reduction), other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Person created a new receivable for
the unpaid portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, State, Provincial, territorial
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports to indicate that any Person other than such Person
has or has had an ownership interest in such goods, or which indicates any party
other than such Person as payee or remittance party;

 

(w) which was created on cash on delivery terms; or

(x) which Agent determines in its Permitted Discretion and after notice to
Borrower Agent may not be paid by reason of the account debtor’s inability to
pay.

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent based on
either: (i) an event, condition or other circumstance arising after the date
hereof, or (ii) an event, condition or other circumstance existing on the date
hereof to

 

 

12

 

 



the extent that such event, condition or circumstance has not been identified by
a Borrower to the field examiners of Agent prior to the date hereof, in either
case under clause (i) or (ii) which adversely affects or could reasonably be
expected to adversely affect the Accounts in any material respect as determined
by Agent in the exercise of its Permitted Discretion. Any such changes will be
effective three (3) days after delivery of notice thereof to Borrower Agent. Any
Accounts that are not Eligible Accounts shall nevertheless be part of the
Collateral.

1.44 “Eligible Domestic In-Transit Inventory” shall mean Inventory that would
otherwise be Eligible Inventory (other than for its location) that has been
shipped from a location of any Borrower or from the manufacturer or wholesale
distributor thereof within the United States for receipt at a location of any
Borrower within the United States and permitted hereunder, within fifteen (15)
days of shipment, but in either case, which has not yet been delivered to such
Borrower, for which the purchase order is in the name of a Borrower, title has
passed to such Borrower (and Agent has received such evidence thereof as it has
requested) and which is insured in accordance with the terms of this Agreement;
provided, that, the aggregate amount of Inventory constituting Eligible Domestic
In-Transit Inventory for purposes of the calculation of the Borrowing Base at
any time will not exceed $3,000,000.

1.45 “Eligible Inventory” shall mean, as to each Borrower, Inventory of such
Borrower consisting of raw materials and finished goods held for resale in the
ordinary course of the business of such Borrower that satisfy the criteria set
forth below as determined by Agent in its Permitted Discretion. Eligible
Inventory shall not include any Inventory:

 

(a) which is not subject to a first priority perfected security interest in
favor of Agent;

(b) which is subject to any security interest, lien or other encumbrance other
than the security interest and lien of Agent and those permitted in clauses (b),
(c) and (j) of the definition of the term Permitted Liens (but as to liens
referred to in clause (j) only to the extent that Agent has established a
Reserve as provided therein) and any other liens permitted under this Agreement
that are subject to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such security interest or lien and
Agent;

(c) which is, in Agent’s opinion, slow moving (with Inventory that has not been
sold after a period of more than twelve (12) months being deemed to be slow
moving for this purpose), obsolete, unmerchantable, defective, used, unfit for
sale, not salable at prices approximating at least the cost of such Inventory in
the ordinary course of business or unacceptable due to age, type, category
and/or quantity;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or any of the other Financing Agreements has been breached or is
not true in any material respect or which does not conform to all standards
imposed by any Governmental Authority;

(e) in which any Person other than such Person shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which constitutes spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

 

 

13

 

 



(g) which is not located at premises owned or leased and controlled by any
Borrower, except for Eligible Domestic In-Transit Inventory and Eligible LC
Inventory and except as set forth in clause (i) below;

(h) which is located in any location leased by such Person or its Affiliates
unless (i) the lessor (and its mortgagee, if any) has delivered to Agent a
Collateral Access Agreement that Agent has acknowledged in writing is acceptable
to it or (ii) a Reserve for rent, charges, and other amounts due or to become
due with respect to such facility has been established by Agent in its Permitted
Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee or is being processed offsite at a third party location or outside
processor and, in any such case, is not evidenced by a Document, unless (i) such
warehouseman or bailee or the owner of such third party location or such outside
processor has delivered to Agent a Collateral Access Agreement that Agent has
acknowledged in writing is acceptable to it and such other documentation as
Agent may require or (ii) an appropriate Reserve has been established by Agent
in its Permitted Discretion;

(k) which is a discontinued product or component thereof and is not immediately
usable in a continuing product;

 

(l) which is the subject of a consignment by such Person as consignor;

(m) which contains or bears any intellectual property rights licensed to such
Person unless Agent is satisfied in its Permitted Discretion that it may sell or
otherwise dispose of such Inventory without (i) infringing or otherwise
violating the rights of such licensor, (ii) violating any contract with such
licensor, or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;

 

(o) which is not reflected in a current perpetual inventory report of such
Person;

 

(p) for which reclamation rights have been asserted by the seller.

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent based on
either: (i) an event, condition or other circumstance arising after the date
hereof, or (ii) an event, condition or other circumstance existing on the date
hereof to the extent that such event, condition or circumstance has not been
identified by a Borrower to the field examiners of Agent prior to the date
hereof, in either case under clause (i) or (ii) which adversely affects or could
reasonably be expected to adversely affect the Inventory as determined by Agent
in the exercise of its Permitted Discretion. Any such changes will be effective
three (3) days after delivery of notice thereof to Borrower Agent. Any Inventory
that is not Eligible Inventory shall nevertheless be part of the Collateral.

1.46 “Eligible LC Inventory” shall mean Inventory that would otherwise be
Eligible Inventory (other than for its location) as to which: (i) the Inventory
is purchased with and subject to a Letter of Credit issued hereunder, (ii) the
Inventory is then in transit (whether by vessel, air or land) from a location
outside of the continental United States of America to a location permitted
hereunder and for which Agent shall have received such evidence thereof as Agent
may reasonably require, (iii) the title of the Inventory has passed to, and such
Inventory is owned by, a Borrower and for which Agent shall have received such
evidence thereof as Agent may reasonably require, (iv) Agent has received each
of the following: (A) a copy of the certificate of marine cargo insurance in
connection therewith in which Agent has been named as an additional insured and
loss payee in a manner reasonably acceptable to Agent and (B) a copy of the
invoice, packing slip and manifest with respect thereto, (v) the Inventory is
either (A) subject to a negotiable bill of lading: (1) that is consigned to the
Issuing Bank (unless and until such time as Agent shall require that the same be
consigned

 

 

14

 

 



to Agent, then thereafter, that is consigned to Agent either directly or by
means of endorsements), (2) that was issued by the carrier in respect of such
Inventory and (3) is either in the possession of the customs broker, freight
forwarder or other third party handling the shipping and delivery of such
Inventory acting on behalf of Agent or the subject of a telefacsimile or other
electronic copy that Agent has received from the Issuing Bank with respect to
the Letter of Credit and as to which Agent has also received confirmation from
such Issuing Bank that such document is in transit to Agent or the customs
broker, freight forwarder or other third party handling the shipping and
delivery of such Inventory acting on behalf of Agent or (B) subject to a
negotiable cargo receipt and is not the subject of a bill of lading (other than
a negotiable bill of lading consigned to, and in the possession of a
consolidator or Agent, or their respective agents) and such negotiable cargo
receipt is (1) consigned to Issuing Bank (unless and until such time as Agent
shall require that the same be consigned to Agent, then thereafter, that is
consigned to Agent either directly or by means of endorsements), (2) issued by a
consolidator in respect of such Inventory and (3) either in the possession of
Agent or the customs broker, freight forwarder or other third party handling the
shipping and delivery of such Inventory acting on behalf of Agent or the subject
of a telefacsimile or other electronic copy that Agent has received from the
Issuing Bank with respect to the Letter of Credit and as to which Agent has also
received a confirmation from such Issuing Bank that such document is in transit
to Agent or the customs broker, freight forwarder or other third party handling
the shipping and delivery of such Inventory, (vi) such Inventory is insured
against types of loss, damage, hazards, and risks, and in amounts, satisfactory
to Agent, and (vii) such Inventory shall not have been in transit for more than
ninety (90) days.

1.47 “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty (50%)
percent owned by such Lender or its parent company; (c) any person (whether a
corporation, partnership, trust or otherwise) that is an Approved Fund, and in
each case is approved by Agent (provided, that, subject to Section 15.7, so long
as no Event of Default exists or has occurred and is continuing, such person
shall not include any person that has been designated in writing by Borrower
Agent to Agent prior to the date hereof as unacceptable); and (d) any other
commercial bank, financial institution or “accredited investor” (as defined in
Regulation D under the Securities Act of 1933) approved by Agent, such approval
not to be unreasonably withheld, conditioned or delayed, provided, that, (i)
neither any Borrower nor any Guarantor or any Affiliate of any Borrower or
Guarantor shall qualify as an Eligible Transferee and (ii) no Person to whom any
Indebtedness which is in any way subordinated in right of payment to any other
Indebtedness of any Borrower or Guarantor shall qualify as an Eligible
Transferee, except as Agent and Required Lenders may otherwise specifically
agree.

1.48 “Environmental Laws” shall mean all foreign, Federal, State, Provincial and
local laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, binding judicial or
administrative decisions, injunctions or agreements between any Borrower or
Guarantor and any Governmental Authority, (a) relating to pollution and the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, ground water, drinking water, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), or to human health or safety, (b) relating to the exposure to, or the
use, storage, recycling, treatment, generation, manufacture, processing,
distribution, transportation, handling, labeling, production, release or
disposal, or threatened release, of Hazardous Materials, or (c) relating to all
laws with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials as now or may at any time be in
effect during the term of this Agreement.

1.49 “Equipment” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or leased and including embedded software that is licensed as part of such
computer equipment), vehicles, rolling stock, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

 

 

15

 

 



1.50 “Equity Interests” shall mean, with respect to any Person, all of the
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity, ownership or profit interests at any time outstanding, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), but excluding any interests in phantom equity plans and any debt
security that is convertible into or exchangeable for such shares, and all of
the other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.

1.51 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.

1.52 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

1.53 “ERISA Event” shall mean (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan, other than events as to which the requirement of notice has been waived in
regulations by the Pension Benefit Guaranty Corporation; (b) the adoption of any
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c) a
complete or partial withdrawal by any Borrower, Guarantor or any ERISA Affiliate
from a Multiemployer Plan or a cessation of operations which is treated as such
a withdrawal or notification that a Multiemployer Plan is in reorganization; (d)
the filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Pension Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the imposition
of any liability under Title IV of ERISA, other than the Pension Benefit
Guaranty Corporation premiums due but not delinquent under Section 4007 of
ERISA, upon any Borrower, Guarantor or any ERISA Affiliate in excess of
$2,500,000.

1.54 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

1.55 “Event of Default” shall have the meaning specified in Section 12.1 hereof.

1.56 “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any date, equal to: (a) the lesser of: (i) the Borrowing Base and
(ii) the Maximum Credit (in each case under (i) or (ii) after giving effect to
any applicable Reserves), minus, without duplication, (b) the sum of: (i) the
amount of all then outstanding and unpaid Obligations of the applicable
Borrowers (excluding for this purpose any Obligations of a Borrower arising
pursuant to any guarantees in favor of Agent and Lenders of the Obligations of
the other Borrowers), plus (ii)  the aggregate amount of all then outstanding
and unpaid trade payables and other obligations of the applicable Borrowers
which are outstanding more than ninety (90) days past due as of the end of the
immediately preceding month (other than trade payables or other obligations
being contested or disputed by a Borrower in good faith). For purposes of
determining the outstanding trade payables in the ordinary course, Borrower
Agent shall provide to Agent the summary reports of payables as set forth in
Section 7.1(a) hereof, together with such other information with respect thereto
as Agent may from time to time reasonably request.

 

 

16

 

 



1.57 “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.

1.58 “Excluded Property” shall mean:

 

(a) any Real Property;

 

(b) motor vehicles subject to certificates of title in accordance with
applicable State law;

(c) any rights or interests in any contract, lease, permit, license, charter or
license agreement covering real or personal property, as such, if under the
terms of such contract, lease, permit, license, charter or license agreement, or
applicable law with respect thereto, the valid grant of a security interest or
lien therein to Agent is prohibited and such prohibition has not been or is not
waived or the consent of the other party to such contract, lease, permit,
license, charter or license agreement has not been or is not otherwise obtained
or under applicable law such prohibition cannot be waived; provided, that, the
foregoing exclusion shall in no way be construed (i) to apply if any such
prohibition is unenforceable under Sections 9-406, 9-407 or 9-408 of the UCC or
other applicable law or (ii) so as to limit, impair or otherwise affect Agent's
unconditional continuing security interests in and liens upon any rights or
interests of a Borrower in or to monies due or to become due under any such
contract, lease, permit, license, charter or license agreement (including any
Receivables);

(d) any Equipment which is, or at the time of a Borrower's acquisition thereof
shall be, subject to a purchase money mortgage or other purchase money lien or
security interest (including such interest giving rise to Capitalized Lease
Obligations) permitted under clause (e) of the definition of the term Permitted
Liens hereof if: (i) the valid grant of a security interest or lien to Agent in
such item of Equipment is prohibited by the terms of the agreement between such
Borrower and the holder of such purchase money mortgage or other purchase money
lien or security interest or under applicable law and such prohibition has not
been or is not waived, or the consent of the holder of the purchase money
mortgage or other purchase money lien or security interest has not been or is
not otherwise obtained, or under applicable law such prohibition cannot be
waived and (ii) the purchase money mortgage or other purchase money lien or
security interest on such item of Equipment is or shall become valid and
perfected;

(e) the Capital Stock of any Subsidiary organized under the laws of a
jurisdiction outside the United States of America, its territories or its
possessions that is a "controlled foreign corporation" (as such term is defined
in Section 957(a) of the Code or a successor provision thereof) in excess of
sixty five (65%) percent of all of the issued and outstanding shares of Capital
Stock of such Subsidiary entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2);

(f) trademark or servicemark applications that have been filed with the U.S.
Patent and Trademark Office on the basis of an "intent-to-use" with respect to
such marks, unless and until a statement of use or amendment to allege use is
filed or any other filing is made or circumstances otherwise change so that the
interests of any Borrower or Guarantor in such applications is no longer on an
"intent-to-use" basis, at which time such marks shall automatically and without
further action by the parties be subject to the security interests and liens
granted by Borrowers or Guarantors to Agent hereunder.

1.59 “Existing Credit Agreement” shall mean the Second Amended and Restated
Credit Agreement, dated as of May 10, 2005, by and among Parent, certain of its
affiliates, Wachovia Bank, National Association, as Administrative Agent,
Co-Lead Arranger and Co-Book Runner, General Electric Capital Corporation, as
Syndication Agent, Co-Lead Arranger and Co-Book Runner and the lenders party
hereto.

 

 

17

 

 



1.60 “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued for the account of a Borrower or Guarantor or for which such
Borrower or Guarantor is otherwise liable listed on Schedule 1.60 of the
Information Certificate.

1.61 “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal Funds brokers of recognized standing
selected by it.

1.62 “Fee Letter” shall mean the fee letter, dated February 12, 2008, by and
among Parent, for itself and its Subsidiaries (and by which Borrowers and
Guarantors hereby confirm their agreement to be bound), Wachovia and certain
other Persons, setting forth certain fees payable by Borrowers in connection
with the Credit Facility.

1.63 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements, deposit account control agreements,
investment property control agreements, intercreditor agreements and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Borrower or Guarantor in connection with this Agreement;
provided, that, the Financing Agreements shall not include Hedge Agreements.

1.64 “Fixed Charge Coverage Ratio” shall mean, with respect to any date of
determination, the ratio of (a) the amount equal to (i) Consolidated EBITDA of
any Person and its Subsidiaries on a consolidated basis, as of the end of a
fiscal month for the immediately preceding twelve (12) consecutive fiscal months
for which Agent has received financial statements pursuant to Section 9.6
hereof, less (ii) the amount of Capital Expenditures of such Person and its
Subsidiaries during such period to the extent not financed by Indebtedness
permitted hereunder for such purpose, less (iii) all taxes paid by such person
and its Subsidiaries in cash during such period, less (iv) all dividends,
distributions, repurchases and redemptions in respect of Equity Interests of
Parent paid by such Person and its Subsidiaries during such period in cash (but
in the case of Parent and its Subsidiaries, excluding payments for the
redemption of its Equity Interests under the terms of the Procell Unit Purchase
Agreement to the extent permitted under Section 10.5(h) hereof) to (b) Fixed
Charges of such Person and its Subsidiaries, on a consolidated basis, for such
period.

1.65 “Fixed Charges” shall mean, as to any Person and its Subsidiaries, on a
consolidated basis, with respect to any period, the sum of, without duplication,
(a) all Interest Expense paid in cash, plus (b) all regularly scheduled (as
determined at the beginning of the respective period) principal payments of
Indebtedness for borrowed money, Indebtedness for the deferred purchase price of
any property or services, including, without limitation, any indemnification,
adjustment of purchase price, earn-outs or other similar obligations incurred in
connection with a Permitted Acquisition or Permitted Disposition (but excluding
(i) the earn-outs required to be paid under the terms of the Procell Unit
Purchase Agreement to the extent permitted under Section 10.9(b) and (ii) an
account payable to a trade creditor (whether or not an Affiliate) incurred in
the ordinary course of business of such Person and payable in accordance with
customary trade practices), Indebtedness with respect to Capital Leases (and
without duplicating in items (a) and (b) of this definition, the interest
component with respect to Indebtedness under Capital Leases). Notwithstanding
the foregoing, the Fixed Charges of Parent and its Subsidiaries on a
consolidated basis for each period set forth on Schedule 1.65 hereto shall be
deemed to be the amount set forth on Schedule 1.65 hereto opposite such period.

 

 

18

 

 



1.66 “Foreign Lender” shall mean any Lender that is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code).

1.67 “Foreign Subsidiary” shall mean a Subsidiary of Parent that is organized or
incorporated under the laws of any jurisdiction outside of the United States of
America that is treated as a corporation for U.S. federal income tax purposes
and any direct or indirect Subsidiary of a Foreign Subsidiary; sometimes being
referred to herein collectively as “Foreign Subsidiaries”.

1.68 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, unless
otherwise agreed by Agent, for purposes of Section 11 hereof, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered to Agent prior to the date hereof, subject,
however, in the case of determination of compliance with the financial covenants
in Section 11, to the provisions of Section 15.2(h) hereof.

1.69 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

1.70 “Guarantors” shall have the meaning set forth in the preamble hereto and
include any other Person other than a Foreign Subsidiary that any time after the
date hereof becomes a Guarantor; each sometimes being referred to herein
individually as a “Guarantor”.

1.71 “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep-well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

1.72 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and including
any other substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

 

 

19

 

 



1.73 “Hedge Agreement” shall mean an agreement between any Borrower or Guarantor
and Agent or any Bank Product Provider that is a swap agreement as such term is
defined in 11 U.S.C. Section 101, and including any rate swap agreement, basis
swap, forward rate agreement, commodity swap, interest rate option, forward
foreign exchange agreement, spot foreign exchange agreement, rate cap agreement
rate, floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, and any other similar
agreement (including any option to enter into any of the foregoing or a master
agreement for any the foregoing together with all supplements thereto) entered
into for the purpose of protecting against or managing exposure to fluctuations
in interest or exchange rates, currency valuations or commodity prices;
sometimes being collectively referred to herein as “Hedge Agreements”.

1.74 “Inactive Subsidiary” shall mean, collectively, (a) each Subsidiary of
Parent listed on Schedule 1.74 to the Information Certificate and (b) a
Subsidiary of Parent designated in writing by Borrower Agent to Agent after the
date hereof as an Inactive Subsidiary and agreed to by Agent, provided, that,
(i) such Subsidiary so designated after the date hereof shall only be considered
an Inactive Subsidiary to the extent that the representations with respect
thereto set forth in Section 8.12(e) hereof are true and correct with respect
thereto and Agent shall have received such evidence thereof as it may reasonably
require and (ii) such Subsidiaries are sometimes referred to herein collectively
as “Inactive Subsidiaries”.

1.75 “Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, (c)
all obligations of such Person upon which interest charges are customarily paid
or accrued, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (e) all obligations
of such Person issued or assumed as the deferred purchase price of property or
services purchased by such Person which are due six (6) months or more from the
date after such property is acquired or such services are completed, and
including, without limitation, customary indemnification, adjustment of purchase
price or similar obligations, earn-outs or other similar obligations, in each
case, incurred in connection with a Permitted Acquisition or Permitted
Disposition (but excluding trade debt and accrued expenses incurred in the
ordinary course of business on normal trade terms and not overdue by more than
ninety (90) days) which would appear as liabilities on a balance sheet of such
Person in accordance with GAAP, (f) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (g) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any security
interest in, lien or other encumbrance upon, or payable out of the proceeds of
production from property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (h) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person, (i) the principal
portion of all Capitalized Lease Obligations of such Person, (j) all obligations
of such Person under Hedge Agreements, (k) the maximum amount of all standby
letters of credit issued or bankers' acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (l) all preferred Equity Interests issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration prior to the date which is ninety-one (91) days after the
Maturity Date and other Disqualified Equity Interests, (m) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product and (n)
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer, but only to the extent
such Person is liable for such Indebtedness.

1.76 “Information Certificate” shall mean, collectively, the Information
Certificate of Borrowers and Guarantors constituting Exhibit C hereto containing
material information with respect to Borrowers and Guarantors, their respective
businesses and assets provided by or on behalf of Borrowers and Guarantors to

 

 

20

 

 



Agent in connection with the preparation of this Agreement and the other
Financing Agreements and the financing arrangements provided for herein.

1.77 “Intellectual Property” shall mean, as to each Borrower and Guarantor, such
Borrower’s and Guarantor’s now owned and hereafter arising or acquired: patents,
patent rights, patent applications, copyrights, works which are the subject
matter of copyrights, copyright applications, copyright registrations,
trademarks, servicemarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing and all
applications, registrations and recordings relating to any of the foregoing as
may be filed in the United States Copyright Office, the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country or
jurisdiction, together with all rights and privileges arising under applicable
law with respect to any Borrower’s or Guarantor’s use of any of the foregoing;
all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship; software and contract
rights relating to computer software programs, in whatever form created or
maintained.

1.78 “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the amount equal to total interest expense
of such Person and its Subsidiaries on a consolidated basis for such period,
whether paid or accrued (including the interest component of any Capital Lease
for such period), and in any event, including, without limitation, (a) discounts
in connection with the sale of any Accounts, (b) bank fees, commissions,
discounts and other fees and charges owed with respect to letters of credit,
banker’s acceptances or similar instruments or any factoring, securitization or
similar arrangements, (c) interest payable by addition to principal or in the
form of property other than cash and any other interest expense not payable in
cash, and (d) the costs or fees for such period associated with Hedging
Agreements to the extent not otherwise included in such total interest expense
(excluding breakage costs incurred in connection with the termination of Hedging
Agreements on or about the date hereof, if any).

1.79 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), three (3), or six (6) months duration (and, if
acceptable to all Lenders, nine (9) or twelve (12) months duration) as any
Borrower (or Borrower Agent on behalf of such Borrower) may elect, the exact
duration to be determined in accordance with the customary practice in the
applicable Eurodollar Rate market; provided, that, such Borrower (or Borrower
Agent on behalf of such Borrower) may not elect an Interest Period which will
end after the last day of the then-current term of this Agreement.

1.80 “Interest Rate” shall mean,

 

(a)

Subject to clause (b) of this definition below:

(i)      as to Base Rate Loans and Swing Line Loans, a rate equal to the then
Applicable Margin for Base Rate Loans on a per annum basis plus the Base Rate,
and

(ii)     as to Eurodollar Rate Loans, a rate equal to the then Applicable Margin
for Eurodollar Rate Loans on a per annum basis plus the Adjusted Eurodollar
Rate.

 

(b)

Notwithstanding anything to the contrary contained herein,

 

 

21

 

 



(i)      Agent may, at its option, and Agent shall, at the direction of the
Required Lenders, increase the Applicable Margin otherwise used to calculate the
Interest Rate for Base Rate Loans, Eurodollar Rate Loans and Swing Line Loans in
each case to the highest percentage set forth in the definition of the term
Applicable Margin for each category of Loans (without regard to the amount of
Quarterly Average Excess Availability) plus two (2%) percent per annum, for the
period from and after the date of the occurrence of an Event of Default but only
for so long as such Event of Default is continuing; and

(ii)     Agent may, at its option, and Agent shall, at the direction of the
Required Lenders, increase the Applicable Margin otherwise used to calculate the
Interest Rate for Base Rate Loans, Eurodollar Rate Loans and Swing Line Loans,
in each case to the highest percentage set forth in the definition of the term
Applicable Margin for each category of Loans (without regard to the amount of
Quarterly Average Excess Availability) plus two (2%) percent per annum, on
Revolving Loans or Swing Line Loans to the AZEK Companies or the Scranton
Companies at any time outstanding in the aggregate in excess of their respective
Borrowing Base (in each case whether or not such excess(es) arise or are made
with or without the knowledge or consent of Agent or any Lender and whether made
before or after an Event of Default).

1.81 “International” shall mean CPG International Holdings LP, a Delaware
limited liability company, and its successors and assigns.

1.82 “Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower or Guarantor for sale or lease or to be furnished
under a contract of service; (c) are furnished by such Borrower or Guarantor
under a contract of service; or (d) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.

1.83 “Investment” shall have the meaning set forth in Section 10.4 hereof.

1.84 “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance reasonably satisfactory to Agent, by and among Agent (and
if applicable, Term Loan Agent), the Borrower or Guarantor that is an account
holder or customer (as the case may be) and any securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property of such account holder or customer, that is sufficient
to perfect the security interests of Agent therein and provides such other
rights with respect thereto as Agent requires.

1.85 “Issuing Bank” shall mean Wachovia in its capacity as the issuer of Letters
of Credit hereunder or any other Lender as the Agent and Borrower Agent may
agree in such capacity and in the case of any other Lender only to the extent
that such person is a party hereto as an Issuing Bank and has executed and
delivered such agreements with respect thereto as Agent may require.

1.86 “Last Twelve Month Period” shall mean, as of any date, the twelve (12) most
recent immediately preceding fiscal months for which Agent has received
financial statements in accordance with Section 9.6.

1.87 “Lenders” shall mean the financial institutions who are signatories hereto
as Lenders (including Swing Line Lender) and other persons made a party to this
Agreement as a Lender in accordance with Section 15.7 hereof, and their
respective successors and assigns; each sometimes being referred to herein
individually as a “Lender”.

1.88 “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor,

 

 

22

 

 



and any agreements, instruments, guarantees or other documents (whether general
in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
or (b) any collateral security for such obligations.

1.89 “Letter of Credit Limit” shall mean $10,000,000.

1.90 “Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time,
plus, without duplication, (b) the aggregate amount of all drawings under
Letters of Credit for which Issuing Bank has not at such time been reimbursed,
and the aggregate amount of all payments made by each Lender to Issuing Bank
with respect to such Lender’s participation in Letters of Credit as provided in
Section 2.4 for which Borrowers have not at such time reimbursed the Lenders,
whether by way of a Revolving Loan or otherwise.

1.91 “Letters of Credit” shall mean all letters of credit issued by an Issuing
Bank for the account of any Borrower pursuant to this Agreement, and all
amendments, renewals, extensions or replacements thereof. The “Letters of
Credit” as such term is used herein shall include for all purposes hereunder the
Existing Letters of Credit.

1.92 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.

1.93 “Loans” shall mean, collectively, the Revolving Loans and the Swing Line
Loans.

1.94 “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Rate Loan for the Interest Period applicable thereto, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Successor Page 3750 (or any successor page) as the London interbank
offered rate for deposits in U.S. Dollars at approximately 11:00 A.M. (London
time) two (2) Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period; provided, that, if more than one rate
is specified on Telerate Successor Page 3750 for such comparable period, the
applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term “London Interbank Offered Rate”
shall mean, with respect to any Eurodollar Rate Loan for the Interest Period
applicable thereto, the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate for
such comparable period shall be the arithmetic mean of all such rates.

1.95 “Management Agreement” shall mean the Management Agreement, dated as of May
10, 2005, by and between AEA Investors LLC and CPG I, as amended pursuant to
Amendment No. 1 to Management Agreement, dated as of May 1, 2006, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

1.96 “Management Group” means the group consisting of the directors, executive
officers and other management personnel of any Borrower or any direct or
indirect parent entity of any Borrower, as the case may be, on the date hereof,
together with (a) any new directors whose election by such boards of directors
or whose nomination for election by the shareholders of any Borrower or any
direct or indirect parent entity of any Borrower as applicable, was approved by
a vote of a majority of the directors of such Borrower or any direct or indirect
parent entity of such Borrower, as applicable, then still in office who were
either directors on the date hereof or whose election or nomination was
previously so approved and (b) executive officers and other management personnel
of any Borrower or any direct or indirect parent entity of any Borrower, as
applicable, hired at a time when the directors on the date hereof, together with
the directors so approved,

 

 

23

 

 



constituted a majority of the directors of such Borrower or any direct or
indirect parent entity of such Borrower, as applicable.

1.97 “Material Adverse Effect” shall mean a material adverse effect on (a)
business, assets, liabilities, results of operations, property or financial
condition of the Parent and its Subsidiaries taken as a whole; (b) the ability
of any Borrower or any Guarantor to perform its obligations, when such
obligations are required to be performed, under this Agreement or any of the
other Financing Agreements or (c) the validity or enforceability of this
Agreement, any of the Notes or any of the other Financing Agreements or the
rights or remedies of the Agent or the Lenders hereunder or thereunder or the
perfection or priority of any Lien in favor of the Agent.

1.98 “Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements and Hedge Agreements), written or oral, of any
Borrower or Guarantor involving monetary liability of or to any Person in an
amount in excess of $2,000,000 in any fiscal year (but excluding for this
purpose contracts or other agreements for the purchase and sale of goods or
services where the other party thereto has no obligation to purchase or sell
such goods or services under such contract or other agreement) and (b) any other
contract or other agreement (other than the Financing Agreements and Hedge
Agreements), whether written or oral, to which any Borrower or Guarantor is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto would have a Material Adverse Effect.

1.99 “Maturity Date” shall mean the earliest of: (a) February 13, 2013, (b) the
date three (3) months prior to the maturity date of the Term Loans to the extent
that any Indebtedness or other obligations of any Borrower or Guarantor in
respect of such Term Loans is outstanding as of such date, except that, (i) upon
the request of Borrower Agent received prior to such date, this clause (b) shall
not be applicable if as of such date after giving effect to a Reserve in the
amount equal to such Indebtedness and other obligations then outstanding in
respect thereof, using the most recent calculation of the Borrowing Base prior
to such date, on a pro forma basis, the aggregate amount of the Excess
Availability of Borrowers shall be not less than $10,000,000 and (ii) this
clause (b) shall not be applicable if such Indebtedness and other obligations
are not outstanding on such date as a result of having been refinanced, (c) the
date six (6) months prior to the maturity date of the Senior Floating Rate Notes
to the extent that any Indebtedness or other obligations of any Borrower or
Guarantor in respect of such notes is outstanding as of such date, or (d) the
date six (6) months prior to the maturity date of the Senior Fixed Rate Notes to
the extent that any Indebtedness or other obligations of any Borrower or
Guarantor in respect of such notes is outstanding as of such date.

1.100 “Maximum Credit” shall mean the amount of $65,000,000 (subject to
adjustment as provided in Sections 2.5 and 2.6 hereof).

1.101 “Maximum Interest Rate” shall mean the maximum non-usurious rate of
interest under applicable Federal or State law as in effect from time to time
that may be contracted for, taken, reserved, charged or received in respect of
the indebtedness of a Borrower to Agent or a Lender, or to the extent that at
any time such applicable law may thereafter permit a higher maximum non-usurious
rate of interest, then such higher rate.

1.102 “Moody’s” shall mean Moody’s Investors Service, Inc., and its successors
and assigns.

1.103 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate or with respect to which any Borrower,
Guarantor or any ERISA Affiliate may incur any liability.

 

 

24

 

 



1.104 “Net Cash Proceeds” shall mean the aggregate cash proceeds received by
Parent or any of its Subsidiaries in respect of any sale, lease, transfer or
other disposition of any assets or properties, or interest in assets and
properties or as proceeds of any loans or other financial accommodations
provided to it or as proceeds from the issuance and/or sale of any Equity
Interests or Indebtedness, in each case net of the reasonable and customary
direct costs relating to such sale, lease, transfer or other disposition or
loans or other financial accommodation or issuance and/or sale (including,
without limitation, legal, accounting and investment banking fees, and sales
commissions) and taxes paid or payable as a result thereof and in the case of a
sale of any assets or properties or interest in assets and properties, amounts
applied to the repayment of Indebtedness secured by a valid and enforceable lien
(other than a lien created under the Financing Agreements) on the asset or
assets that are the subject of such sale or other disposition required to be
repaid in connection with such transaction.

1.105 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a net orderly liquidation
value basis as set forth in the most recent appraisal of Inventory received by
Agent in accordance with Section 7.3, net of operating expenses, liquidation
expenses and customary commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
appraisal.

1.106 “Obligations” shall mean (a) any and all Revolving Loans, Swing Line
Loans, Letter of Credit Obligations and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by any or all of
Borrowers to Agent or any Lender, including principal, interest, charges, fees,
costs and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, arising under any of the Financing Agreements, whether
now existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
case with respect to such Borrower under the United States Bankruptcy Code or
any similar statute (including the payment of interest and other amounts which
would accrue and become due but for the commencement of such case, whether or
not such amounts are allowed or allowable in whole or in part in such case),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, or secured or unsecured
and (b) for purposes only of Section 5.1 hereof and subject to the priority in
right of payment set forth in Section 6.7 hereof, all obligations, liabilities
and indebtedness of every kind, nature and description owing by any or all of
Borrowers or Guarantors to Agent or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or hereafter arising,
provided, that, (i) as to any such obligations, liabilities and indebtedness
arising under or pursuant to a Hedge Agreement, the same shall only be included
within the Obligations if upon Agent’s request, Agent shall have entered into an
agreement, in form and substance satisfactory to Agent, with the Bank Product
Provider that is a counterparty to such Hedge Agreement, as acknowledged and
agreed to by Borrowers and Guarantors, providing for the delivery to Agent by
such counterparty of information with respect to the amount of such obligations
and providing for the other rights of Agent and such Bank Product Provider in
connection with such arrangements, (ii) any Bank Product Provider, other than
Wachovia and its Affiliates, shall have delivered written notice to Agent that
(A) such Bank Product Provider has entered into a transaction to provide Bank
Products to a Borrower or Guarantor and (B) the obligations arising pursuant to
such Bank Products provided to Borrowers or Guarantors constitute Obligations
entitled to the benefits of the security interest of Agent granted hereunder,
and Agent shall have accepted such notice in writing and (iii) in no event shall
any Bank Product Provider to whom such obligations, liabilities or indebtedness
are owing be deemed a Lender for purposes hereof to the extent of and as to such
obligations, liabilities or indebtedness other than for purposes of Section 5.1
hereof and other than for purposes of Sections 14.1, 14.2, 14.3(b), 14.6, 14.7,
14.9, 14.12 and 15.6 hereof and in no event shall the approval of any such
person be required in connection with the release or termination of any security
interest or lien of Agent.

1.107 “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

 

 

25

 

 



 

1.108

“Other Taxes” shall have the meaning given to such term in Section 6.8 hereof.

1.109 “Parent” shall mean CPG International Inc., a Delaware corporation, and
its successors and assigns.

1.110 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letters of
Credit in conformity with the provisions of Section 15.7 of this Agreement
governing participations.

1.111 “Pension Plan” shall mean a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which any Borrower or Guarantor sponsors,
maintains, or to which any Borrower, Guarantor or ERISA Affiliate makes, is
making, or is obligated to make contributions, other than a Multiemployer Plan.

1.112 “Partnership Agreement” shall mean the Agreement of Limited Partnership in
International, effective as of May 10, 2005, by and among CPH Holding I LLC, as
General Partner and the persons who subscribe thereto as Limited Partners, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

1.113 “Permits” shall have the meaning set forth in Section 8.7.

1.114 “Permitted Acquisitions” shall mean the purchase by a Borrower or
Guarantor after the date hereof of all or substantially all of the assets of any
Person or a business or division of such Person (including pursuant to a merger
with such Person or the formation of a wholly owned Subsidiary solely for such
purpose that is merged with such Person) or of all or a majority of the Equity
Interests (such assets or Person being referred to herein as the “Acquired
Business”) and in one or a series of transaction that satisfies each of the
following conditions:

(a)  as of the date of the acquisition or any payment in respect thereof and
after giving effect to the acquisition or such payment, no Default or Event of
Default shall exist or have occurred and be continuing;

(b) the daily average of the aggregate amount of the Excess Availability of
Borrowers for the period of sixty (60) consecutive days immediately preceding
the date of such acquisition shall be not less than $10,000,000;

(c)  as of the date of such acquisition and after giving effect thereto and to
any payments in connection therewith and to any increase in the Borrowing Base
as a result of such acquisition, using the most recent calculation of the
Borrowing Base prior to the date of any such payment, on a pro forma basis, the
aggregate amount of the Excess Availability of Borrowers shall be not less than
$10,000,000;

(d) if the aggregate amount of the consideration payable with respect to such
proposed acquisition or series of related acquisitions is greater than
$5,000,000, Agent shall have received, not less than ten (10) Business Days’
prior to the acquisition, the Permitted Transaction Projections with respect to
such acquisition showing that: (i) the aggregate amount of the Excess
Availability of Borrowers at all times during the period subject to such
projections commencing after the acquisition will be not less than $10,000,000
and (ii) the Fixed Charge Coverage Ratio for Parent and its Subsidiaries is
projected to be equal to or greater than 1.0 to 1.0 at all times during such
period; provided, that, consideration for such purpose shall include the
aggregate amount of the purchase price (including, but not limited to, any
assumed debt, earn-outs (valued at the maximum amount payable thereunder),
deferred payments, or Equity Interests, net of

 

 

26

 

 



the applicable Acquired Company’s cash (including Cash Equivalents) balance as
of the date of the acquisition) to be paid, issued or delivered in connection
with any such Permitted Acquisition;

(e)  Agent shall have received a Pro Forma Compliance Certificate demonstrating
that, upon giving effect on a Pro Forma Basis to such transaction, the Fixed
Charge Coverage Ratio for Parent and its Subsidiaries is equal to or greater
than 1.0 to 1.0 as of the most recent fiscal month end for which Borrowers have
delivered financial statements pursuant to Section 9.6 hereof,

(f)  the Acquired Business shall be a company that engages in a line of business
substantially similar to, or ancillary or related to, or used or useful to, the
business that Borrowers are engaged in on the date hereof;

(g) in the case of the acquisition of the Equity Interests of another Person,
the board of directors (or other comparable governing body) of such other Person
shall have duly approved such acquisition and such Person shall not have
announced that it will oppose such acquisition and shall not have commenced any
action which alleges that such acquisition will violate applicable law;

(h) Agent shall have received, not less than ten (10) Business Days’ prior
written notice of the proposed acquisition and such information with respect
thereto as Agent may request, in each case with such information to include (A)
parties to such acquisition, (B) the proposed date and amount of the
acquisition, (C) a list and description of the assets or shares to be acquired,
(D) the total purchase price for the assets to be purchased (and the terms of
payment of such purchase price);

(i)  if Borrower Agent requests that any accounts or inventory acquired pursuant
to such acquisition be included in the Borrowing Base, Agent shall have
completed a field examination with respect to the business and assets of the
Acquired Business in accordance with Agent’s customary procedures and practices
and as otherwise required by the nature and circumstances of the business of the
Acquired Business, the scope and results of which shall be satisfactory to Agent
and any Accounts or Inventory of the Acquired Business shall only be Eligible
Accounts or Eligible Inventory to the extent that Agent has so completed such
field examination with respect thereto and the criteria for Eligible Accounts or
Eligible Inventory set forth herein are satisfied with respect thereto in
accordance with this Agreement (or such other or additional criteria as Agent
may, at its option, establish with respect thereto in accordance with the
definitions of Eligible Accounts and Eligible Inventory, as applicable, and
subject to such Reserves as Agent may establish in connection with the Acquired
Business in accordance with the definition of such term, and in the case of
Eligible Inventory acquired pursuant to a Permitted Acquisition to the extent
that it has been subject to an appraisal that satisfies the requirements of
Section 7.3 hereof);

(j)  if the aggregate amount of the consideration payable with respect to such
proposed acquisition or series of related acquisitions is greater than
$5,000,000, Agent shall have received either (i) the audited consolidated
financial statements with respect to the Acquired Business for the three (3)
fiscal years most recently ended for which financial statements are available,
together with an unqualified opinion of independent certified public
accountants, and interim unaudited consolidated financial statements with
respect to the Acquired Business for each quarterly period ended since the last
audited financial statements for which financial statements are available, or
(ii) a “quality of earnings” review with respect to the Acquired Business,
conducted by a third party reasonably acceptable to Agent, or (iii) such other
historical financial statements with respect to the Acquired Business as may be
acceptable to Agent; provided, that, (A) if the Acquired Business has not
existed for the last three (3) fiscal years, Agent shall have received such
satisfactory audited consolidated financial statements for the full fiscal years
for which it existed and which are completed and in addition, at the option of
the Agent, such satisfactory “quality of earnings” review and (B) consideration
for such purpose shall include the aggregate amount of the purchase price
(including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred

 

 

27

 

 



payments, or Equity Interests, net of the applicable Acquired Company’s cash
(including Cash Equivalents) balance as of the date of the acquisition) to be
paid, issued or delivered in connection with any such Permitted Acquisition;

(k) if the aggregate amount of the consideration payable with respect to such
proposed acquisition or series of related acquisitions is equal to or less than
$5,000,000, Agent shall have received either (i) the audited consolidated
financial statements with respect to the Acquired Business for the three (3)
fiscal years most recently ended for which financial statements are available,
together with an unqualified opinion of independent certified public
accountants, and interim unaudited consolidated financial statements with
respect to the Acquired Business for each quarterly period ended since the last
audited financial statements for which financial statements are available, or
(ii) if any of such audited financial statements and opinions are not available,
such unaudited financial statements or reviewed financial statements with
respect to the Acquired Business for such fiscal years as may have been
prepared, or (iii) such other historical financial statements with respect to
the Acquired Business as may be acceptable to Agent; provided, that,
consideration for such purpose shall include the aggregate amount of the
purchase price (including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, or Equity
Interests, net of the applicable Acquired Company’s cash (including Cash
Equivalents) balance as of the date of the acquisition) to be paid, issued or
delivered in connection with any such Permitted Acquisition;

(l)  Agent shall have received a certificate of the chief financial officer or
chief executive officer of Borrower Agent certifying to Agent and Lenders that
such transaction complies with this definition; and

(m)upon Agent’s request, Agent shall have received (i) a reasonably detailed
description of all material information relating to such acquisition and copies
of all material documentation pertaining to such transaction, and (ii) all such
other information and data relating to such transaction or the Acquired Business
as may be reasonably requested by Agent.

1.115 “Permitted Discretion” shall mean as used in this Agreement with reference
to Agent, a determination made in good faith in the exercise of its reasonable
business judgment based on how an asset-based lender with similar rights
providing a credit facility of the type set forth herein would act in similar
circumstances at the time with the information then available to it.

 

1.116

“Permitted Dispositions” shall mean each of the following:

 

(a)

sales and leasing of Inventory in the ordinary course of business,

(b) the sale or other disposition of used, worn-out, obsolete machinery,
equipment and interests in real property or machinery, equipment and interests
in real property no longer used or useful in the conduct of the business of
Parent and its Subsidiaries, provided, that, subject to the Term Loan
Intercreditor Agreement (if applicable), at any time a Cash Dominion Event
exists, all of the Net Cash Proceeds of the sale or other disposition shall be
paid to Agent for application to the Obligations in accordance with the terms
hereof;

(c)  the sale or other disposition of property by Parent or any Subsidiary
thereof to a Borrower or Guarantor, provided, that, if the transferor of such
property is a Borrower or Guarantor (i) the transferee thereof must be (A) a
Borrower if the transferor is a Borrower or (B) a Borrower or Guarantor if the
transferor is a Guarantor, (ii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 10.4 hereof and (iii) to
the extent of any security interests and lien of Agent with respect to such
property prior to its sale or other disposition, the security interest and lien
of Agent on such property shall continue in all respects and shall not be deemed
released or terminated as a result of such sale

 

 

28

 

 



or other disposition and Borrowers and Guarantors shall execute and deliver such
agreements, documents and instruments as Agent may request with respect thereto;

(d) the sale or other disposition of property by any Subsidiary that is not a
Borrower or Guarantor to any other Subsidiary that is not a Borrower or
Guarantor;

(e)  the sale of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business consistent with the
practices of Parent and its Subsidiaries as of the date hereof;

(f)  the grant by Parent and its Subsidiaries after the date hereof of a license
of any Intellectual Property owned by Parent and its Subsidiaries, provided,
that, the rights of the licensee shall be subject to the rights of Agent, and
shall not adversely affect, limit or restrict the rights of Agent to use any
Intellectual Property of Parent and its Subsidiaries to sell or otherwise
dispose of any Inventory or other Collateral or otherwise adversely limit or
interfere in any respect with the use of any such trademarks by Agent in
connection with the exercise of its rights or remedies hereunder or under any of
the other Financing Agreements;

(g) the issuance and sale by Parent and its Subsidiaries of Equity Interests of
Parent and its Subsidiaries after the date hereof for cash; provided, that, (A)
Parent and its Subsidiaries shall not be required to pay any cash dividends or
repurchase or redeem such Equity Interests or make any other payments in respect
thereof, except as otherwise permitted in Section 10.5 hereof, (B) subject to
the terms of the Term Loan Intercreditor Agreement (if applicable), except as
Agent may otherwise agree in writing, and other than for the issuance of Equity
Interests as provided in clauses (h) and (i) below or as payment of
consideration for a Permitted Acquisition, at any time a Cash Dominion Event
exists, all of the Net Cash Proceeds of the sale and issuance of such Equity
Interests shall be paid to Agent for application to the Obligations in
accordance with the terms hereof and (C) as of the date of such issuance and
sale and after giving effect thereto, no Default or Event of Default shall exist
or have occurred and be continuing;

(h) the issuance of Equity Interests of Parent consisting of common stock
pursuant to an employee stock option or grant or similar equity plan or 401(k)
plans of such Parent for the benefit of its employees, directors and
consultants; provided, that, in no event shall Parent be required to issue, or
shall Parent issue, Equity Interests pursuant to such stock plans or 401(k)
plans which would result in a Change of Control or other Default or Event of
Default;

(i)  the issuance of Equity Interests of a Foreign Subsidiary to foreign
nationals to the extent required by foreign law and in the ordinary course of
business;

 

(j)

the termination of Hedge Agreements permitted hereunder;

(k) a transfer of Equipment by a Borrower or Guarantor to a manufacturer or
dealer with respect to such Equipment pursuant to a trade-in of such Equipment;
provided, that, such Equipment is replaced, substantially concurrently by
like-kind equipment having the same or better value and without additional
payments by such Borrower or Guarantor in respect thereof;

(l)  the abandonment or other disposition of Intellectual Property that is not
material and is no longer used or useful in any material respect in the business
of any Borrower, Guarantor or their Subsidiaries and does not appear on is or
otherwise not affixed to or incorporated in any Inventory or necessary in
connection with the Records or have any material value; provided, that, no
Default or Event of Default shall exist or have occurred and be continuing as of
the date of such abandonment or other disposition and after giving effect
thereto;

 

 

29

 

 



(m)the sale of any Equipment or Real Property that is otherwise permitted
hereunder as a Permitted Disposition pursuant to a Sale and Leaseback
Transaction;

(n) any sale or other disposition of assets (other than Receivables and
Inventory) subject to a security interest or lien permitted hereunder pursuant
to the exercise by the holder of such security interest or lien of its remedies
with respect to such assets, to the extent that the default that gave rise to
the right of such holder to exercise its remedies is not a Default or Event of
Default hereunder;

(o) any transfer of property or assets, or issuance of Equity Interests, that is
a Restricted Payment permitted under Section 10.5 or a Permitted Acquisition
permitted under Section 10.4 or Permitted Investment permitted under Section
10.4;

(p) the transfer of cash for the payment of Indebtedness to the extent such
payments are permitted hereunder and for the payment of other payables in the
ordinary course of the business of Borrowers and Guarantors;

(q) sales or other dispositions of assets of Parent and its Subsidiaries not
otherwise subject to the provisions set forth in this definition, provided,
that, as to any such sale or other disposition, each of the following conditions
is satisfied:

(i)      in the case of any sale or other disposition where the amount of the
consideration payable in connection with such sale or other disposition is in
excess of $2,500,000 or at any time that the aggregate amount of the
consideration payable in connection with all such sales or other dispositions
permitted under this clause (q) in any fiscal year are in excess of $2,500,000,
then as to all sales or other dispositions in such fiscal year thereafter (and
consideration for such purpose shall include the aggregate amount of the
purchase price (including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, or Equity
Interests, to be paid, issued or delivered in connection with any such sale or
other disposition):

(A)  not less than seventy-five (75%) percent of the consideration to be
received by Borrowers and Guarantors shall be paid or payable in cash and shall
be paid contemporaneously with consummation of the transaction;

(B)  the consideration paid or payable shall be in an amount not less than the
fair market value of the property disposed of;

(C)  such transaction does not involve the sale or other disposition of any
Equity Interest in any Subsidiary or of Receivables other than Receivables owned
by or attributable to other property concurrently being disposed of in a
transaction otherwise constituting a Permitted Disposition (but in no event
constituting Accounts of a Borrower);

(D)  as of the date of such sale or other disposition and after giving effect
thereto, using the most recent calculation of the Borrowing Base prior to the
date of any such payment, on a pro forma basis, the aggregate amount of the
Excess Availability of Borrowers shall be not less than $10,000,000,

(E)  at any time a Cash Dominion Event exists, subject to the terms of the Term
Loan Intercreditor Agreement (if applicable), the Net Cash Proceeds from any
such sale or other disposition, shall be applied to the Obligations (without
permanent reduction thereof); and

(F)  as of the date of any such sale or other disposition, and in each case
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

 

 

30

 

 



(ii)     in the case of any sale or other disposition where the amount of the
consideration payable in connection with such sale or other disposition is equal
to or less than $2,500,000 and so long as the aggregate amount of the
consideration payable in connection with all such sales or other dispositions
permitted under this clause (q) in any fiscal year is equal to or less than
$2,500,000, then as to all sales or other dispositions in such fiscal year (and
consideration for such purpose shall include the aggregate amount of the
purchase price (including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, or Equity
Interests, to be paid, issued or delivered in connection with any such sale or
other disposition):

(A)  as of the date of such sale or other disposition and after giving effect
thereto, using the most recent calculation of the Borrowing Base prior to the
date of any such sale or other disposition, on a pro forma basis, there shall be
Excess Availability; and

(B)  as of the date of any such sale or other disposition, and in each case
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing.

1.117 “Permitted Investments” shall mean each of the following:

(a)  Investments consisting of accounts receivables owing to any Borrower or
Guarantor if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary terms;

(b) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(c)  Investments in cash or Cash Equivalents; provided, that, (i) at any time a
Cash Dominion Event exists, no Loans are then outstanding; except that
notwithstanding that any Loans are outstanding at any time a Cash Dominion Event
exists, Parent and its Subsidiaries may from time to time in the ordinary course
of business consistent with their current practices as of the date hereof make
deposits of cash or other immediately available funds in operating demand
deposit accounts used for disbursements to the extent required to provide funds
for amounts drawn or anticipated to be drawn shortly on such accounts and such
funds may be held in Cash Equivalents consisting of overnight investments until
so drawn (so long as such funds and Cash Equivalents are not held more than two
(2) Business Days from the date of the initial deposit thereof) and (ii) the
terms and conditions of Section 5.3 hereof shall have been satisfied with
respect to the deposit account, investment account or other account in which
such cash or Cash Equivalents are held;

(d) deposits of cash for leases, utilities, worker’s compensation and similar
matters in the ordinary course of business;

 

(e)

obligations under Hedge Agreements permitted under Section 10.3(e) hereof;

(f)  Investments the sole payment for which is Equity Interests of Parent that
are otherwise permitted to be issued under the terms hereof and do not
constitute Indebtedness;

(g) receivables owing to Parent or any of its Subsidiaries if created or
acquired in the ordinary course of business consistent with current practices as
of the date hereof;

(h) payroll, travel, commission and similar advances to cover matters that in
good faith are expected at the time of such advances to be treated as expenses
for accounting purposes in accordance with GAAP and that are made in the
ordinary course of business consistent with current practices as of the date
hereof;

 

 

31

 

 



(i)  the existing Investments of Parent and its Subsidiaries as of the date
hereof in their respective Subsidiaries; provided, that, Parent and its
Subsidiaries shall not have any further obligations or liabilities to make any
capital contributions or other additional investments or other payments to or in
or for the benefit of any of such Subsidiaries;

(j)  (i) loans and advances by Parent and its Subsidiaries to directors,
officers and employees of Parent and its Subsidiaries in the ordinary course of
business for bona fide (including, without limitation, in connection with the
purchase of Equity Interests by such directors, officers and employees) business
purposes not in excess of $5,000,000 at any time outstanding and (ii)
Investments made in connection with split-dollar life insurance program for the
benefit of directors, officers and employees of Parent and its Subsidiaries in
the ordinary course of business consistent with the current practices of Parent
and its Subsidiaries as of the date hereof;

(k) stock or obligations issued to Parent and its Subsidiaries by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to Parent and its Subsidiaries in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Agent, upon Agent’s request, together with such stock power, assignment or
endorsement by Parent and its Subsidiaries as Agent may request;

(l)  obligations of account debtors to Parent and its Subsidiaries arising from
Accounts which are past due evidenced by a promissory note made by such account
debtor payable to Parent and its Subsidiaries; provided, that, promptly upon the
receipt of the original of any such promissory note in an amount greater than
$250,000 individually or in the aggregate from any single account debtor (or
regardless of the amount after an Event of Default exists or has occurred and is
continuing, at the request of Agent) by Parent and its Subsidiaries, such
promissory note shall be endorsed to the order of Agent by Parent and its
Subsidiaries and promptly delivered to Agent as so endorsed;

(m)loans, advances and other Investments by a Borrower or Guarantor to or in a
Borrower or Guarantor, or by a Subsidiary that is not a Guarantor in any other
Subsidiary that is not a Guarantor, after the date hereof; provided, that, as to
any such Investments, each of the following conditions is satisfied: (i) to the
extent that such Investment gives rise to any Indebtedness, such Indebtedness is
permitted hereunder, (ii) to the extent that such Investment gives rise to the
issuance of any Equity Interests, such issuance is permitted hereunder and (iii)
as of the date of any such Investment and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing;

 

(n)

Investments constituting Restricted Payments permitted by Section 10.5;

(o) Investments by Parent or any of its Subsidiaries in the form of Equity
Interests received as consideration for the sale of assets pursuant to a
Permitted Disposition by Parent or such Subsidiary to the extent permitted under
Section 10.1(b);

(p) any indemnity, purchase price adjustment, earnout or similar obligation
payable to Parent or any of its Subsidiaries arising pursuant to a Permitted
Acquisition in each case permitted under Section 10.4 or a Permitted Disposition
in each case to the extent permitted under Section 10.1(b);

(q) Investments consisting of advance payments for the purchase of inventory,
supplies, material or equipment or the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons and in
respect of Capital Expenditures made in the ordinary course of business
consistent with the current practices of Borrowers as of the date hereof, if
any;

 

 

32

 

 



 

(r)

Investments permitted under Section 10.6;

(s)  loans by a Borrower or Guarantor to International the proceeds of which are
used to make a substantially contemporaneous payment of amounts permitted to be
paid to the former owners of Procell under Section 10.9(b);

(t)  Investments after the date hereof by Parent and its Subsidiaries in or to
any Person (including, without limitation, a joint venture, partnership or other
similar arrangement, whether in corporate, partnership or other legal form) not
otherwise subject to the provisions above or in Section 10.4; provided, that, as
to any such Investment, each of the following conditions is satisfied:

(i)      in the case of any such Investments that are in excess of $1,750,000 or
at any time that the aggregate amount of such Investments in any fiscal year are
in excess of $1,750,000, then as to all such Investments in such fiscal year
thereafter:

(A)  as of the date of the Investment or any payment in respect thereof and
after giving effect to the Investment or such payment, no Default or Event of
Default shall exist or have occurred and be continuing;

(B)  the daily average of the aggregate amount of the Excess Availability of
Borrowers for the period of sixty (60) consecutive days immediately preceding
the date of such Investment or any payment in respect thereof shall be not less
than $10,000,000;

(C)  as of the date of such Investment and after giving effect thereto and to
any payments in connection therewith and to any increase in the Borrowing Base
as a result of such Investment (if any), using the most recent calculation of
the Borrowing Base prior to the date of any such Investment and payment, on a
pro forma basis, the aggregate amount of the Excess Availability of Borrowers
shall be not less than $10,000,000;

(D)  for any such Investment where the amount of any or all payments in respect
thereof exceeds $5,000,000, Agent shall have received, not less than ten (10)
Business Days’ prior to the Investment, the Permitted Transaction Projections
with respect to such Investment showing that: (1) the aggregate amount of the
Excess Availability of Borrowers at all times during the period subject to such
projections after such Investment, will be not less than $10,000,000 and (2) the
Fixed Charge Coverage Ratio for Parent and its Subsidiaries is projected to be
equal to or greater than 1.0 to 1.0 at all times during such period;

(E)  Agent shall have received a Pro Forma Compliance Certificate demonstrating
that, upon giving effect on a Pro Forma Basis to such transaction, the Fixed
Charge Coverage Ratio for Parent and its Subsidiaries is equal to or greater
than 1.0 to 1.0 as of the most recent fiscal month end for which Agent has
received financial statements pursuant to Section 9.6 hereof,

(F)  the Investment shall be in or to a company that engages in a line of
business substantially similar to, or ancillary or related to, or used or useful
to, the business that Borrowers are engaged in on the date hereof;

(G)  Agent shall have received not less than ten (10) Business Days’ prior
written notice of the proposed Investment and such information with respect
thereto as Agent may request, in each case with such information to include (1)
parties to such Investment, (2) the proposed date and amount of the Investment,
and (3) the total amount of the Investment; and

 

 

33

 

 



(H)  Agent shall have received a certificate of the chief financial officer or
chief executive officer of Borrower Agent certifying to Agent and Lenders that
such transaction complies with this definition; and

(I)   upon Agent’s request, Agent shall have received (1) a reasonably detailed
description of all material information relating to such acquisition and copies
of all material documentation pertaining to such transaction, and (2) all such
other information and data relating to such transaction as may be reasonably
requested by Agent;

(ii)     in the case of any such Investments that are equal to or less than
$1,750,000 and so long as the aggregate amount of all such Investments in any
fiscal year are equal to or less than $1,750,000, then as to all such
Investments in such fiscal year:

(A)  as of the date of such Investment and after giving effect thereto, using
the most recent calculation of the Borrowing Base prior to the date of any such
sale or other disposition, on a pro forma basis, there shall be Excess
Availability; and

(B)  as of the date of any such Investment, and in each case after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing.

1.118 “Permitted Liens” shall mean:

(a)  the security interests and liens of Agent for itself and the benefit of the
Secured Parties and the rights of setoff of Secured Parties provided for herein
or under applicable law;

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, or Guarantor or Subsidiary, as the case may be,
which proceedings (or orders entered in connection with such proceedings) have
the effect of preventing the forfeiture or sale of the property subject to any
such Lien and with respect to which adequate reserves have been set aside on its
books in accordance with GAAP;

(c)  non-consensual statutory liens (other than liens arising under ERISA or
securing the payment of taxes) arising in the ordinary course of such
Borrower’s, Guarantor’s or Subsidiary’s business that do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s suppliers’, repairmen’s and mechanics’ liens, to the
extent: (i) such liens do not in the aggregate materially detract from the value
of the property of Borrowers and Guarantors taken as a whole and do not
materially impair the use thereof in the operation of Borrowers and Guarantors
taken as a whole, (ii) such liens secure Indebtedness which is not overdue or is
fully insured and being defended at the sole cost and expense and at the sole
risk of the insurer or being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower, Guarantor or such Subsidiary,
in each case prior to the commencement of foreclosure or other similar
proceedings, which proceedings (or orders entered in connection with such
proceeding) have the effect of preventing the forfeiture or sale of the property
subject to any such lien and with respect to which adequate reserves have been
set aside on its books in accordance with GAAP;

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Borrower, Guarantor or such Subsidiary as presently conducted thereon or
materially impair the value or marketability of the Real Property which may be
subject thereto;

 

 

34

 

 



(e)  security interests in Equipment and Real Property arising after the date
hereof to secure Indebtedness permitted under Section 10.3(b) hereof, whether
such Indebtedness is assumed or incurred by a Borrower, Guarantor or Subsidiary;

(f)  pledges and deposits of cash by any Borrower, Guarantor or Subsidiary after
the date hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of such Borrower, Guarantor or Subsidiary
as of the date hereof;

(g) pledges and deposits of cash by any Borrower, Guarantor or Subsidiary after
the date hereof to secure the performance of tenders, bids, leases, trade
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations in each case in the ordinary course of business
consistent with the current practices of such Borrower, Guarantor or Subsidiary
as of the date hereof; provided, that, in connection with any performance bonds
issued by a surety or other person, the issuer of such bond shall have waived in
writing any rights in or to, or other interest in, any of the Collateral in an
agreement, in form and substance reasonably satisfactory to Agent;

(h) liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not owned by any Borrower, Guarantor or Subsidiary located on the premises
of such Borrower, Guarantor or Subsidiary (but not in connection with, or as
part of, the financing thereof) from time to time in the ordinary course of
business and consistent with current practices of such Borrower or Guarantor and
the precautionary UCC financing statement filings in respect thereof;

(i)  statutory or common law liens or rights of setoff of depository banks with
respect to funds of any Borrower, Guarantor or Subsidiary at such banks to
secure fees and charges in connection with returned items or the standard fees
and charges of such banks in connection with the deposit accounts maintained by
such Borrower, Guarantor or Subsidiary at such banks (but not any other
Indebtedness or obligations);

(j)  judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;

(k) leases or subleases of Real Property granted by any Borrower or Guarantor in
the ordinary course of business and consistent with past practice to any Person
so long as any such leases or subleases do not interfere in any material respect
with the ordinary conduct of the business of such Borrower or Guarantor as
presently conducted thereon;

(l)  licenses of Intellectual Property permitted under clause (f) of the
definition of Permitted Disposition;

(m)liens on goods in favor of customs and revenue authorities arising as a
matter of law to secure custom duties in connection with the importation of such
goods;

(n) the security interests in and liens upon the assets of Borrowers and
Guarantors arising after the date hereof to secure the Indebtedness permitted
under Section 10.3(j) hereof, provided, that, (i) Agent shall have received, in
form and substance reasonably satisfactory to Agent and Syndication Agent, the
Term Loan Intercreditor Agreement duly authorized, executed and delivered by the
parties thereto, (ii) upon the receipt by or on behalf of any Borrower or
Guarantor of the proceeds of the Term Loans giving rise to such

 

 

35

 

 



Indebtedness, Agent shall subordinate in its security interests in and liens
upon the Equipment and such assets related to the Equipment (including proceeds
thereof) as Agent may agree pursuant to the terms of the Term Loan Intercreditor
Agreement, and (iii) the security interests and liens that secure such
Indebtedness shall at all times be, in all respects, subject and subordinate in
priority to the security interests and liens of Agent in the Collateral, other
than the Equipment of Borrowers and such assets related to the Equipment as
Agent may agree;

(o) security interests and liens to secure Acquired Indebtedness permitted
hereunder; provided that (i) such security interests and liens otherwise
constitute Permitted Liens hereunder, (ii) the security interests and liens
secured such Acquired Indebtedness at the time of and prior to the incurrence of
such Acquired Indebtedness by the Parent or a Subsidiary and were not granted in
connection with, or in anticipation of, the incurrence of such Acquired
Indebtedness by the Parent or a Subsidiary and (iii) such security interests and
liens do not extend to or cover any property or assets of Parent or of any of
its Subsidiaries other than the property or assets that secured the Acquired
Indebtedness prior to the time such Indebtedness became Acquired Indebtedness of
the Parent or a Subsidiary and are no more favorable to the lienholders than
those securing the Acquired Indebtedness prior to the incurrence of such
Acquired Indebtedness by Parent or a Subsidiary;

(p) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate which are not otherwise permitted under the other
clauses of this definition and any security interests and liens to secure
Refinancing Indebtedness of the Indebtedness secured by such security interests
and liens to the extent permitted under Section 10.3(m) hereof.

1.119 “Permitted Tax Distributions” shall mean (a) in the event that
International, the parent of Parent, is treated as a corporation for applicable
Federal, State or local income tax purposes and is a member of a consolidated,
combined or similar U.S. Federal, State or local income tax group of which it or
another direct or indirect parent of Parent is the common parent, payments,
dividends or distributions to International, or another direct or indirect
parent of Parent, as the case may be, in order to pay the portion of any such
consolidated, combined or similar income taxes that are attributable to the
income of Parent and its Subsidiaries (to the extent such taxes are not payable
directly by Parent or its Subsidiaries); provided, that, the amount of such
payments, dividends or distributions, plus the amount of any such taxes payable
directly by Parent and its Subsidiaries, do not exceed the taxes that Parent and
its Subsidiaries would have paid as a stand-alone group; or (b) in the event
that Parent is treated as a partnership for applicable U.S. Federal, State or
local income tax purposes, aggregate payments, dividends or distributions to
International, or any other direct parent entity of Parent, as the case may be,
in an amount equal to, with respect to any taxable year of Parent, the product
of (i) the highest combined U.S. Federal, State (or provincial) and local
statutory tax rate (after taking into account the deductibility of State (or
provincial) and local income tax for U.S. Federal income tax purposes)
applicable to any direct (or, where the direct equity holder is a pass-through
entity, indirect) equity holder of Parent, or any other direct parent entity of
Parent, as the case may be, multiplied by (ii) the taxable income of Parent (to
the extent such taxes are not payable directly by Parent or its Subsidiaries).

1.120 “Permitted Transaction Projections” shall mean, as to any proposed
acquisition, Investment, disposition or other transaction, current, updated
projections (including in each case, forecasted balance sheets and statements of
income and loss, statements of cash flow, and the projected Borrowing Base and
Excess Availability) for Parent and its Subsidiaries on such basis (whether
monthly, quarterly, annually or otherwise) for such period as Agent may require
after the acquisition, Investment or other transaction, giving effect thereto,
all in reasonable detail and in a format consistent with the projections
delivered by Parent to Agent prior to the date hereof, together with such
supporting information as Agent may reasonably request, which projections shall
have been prepared on the basis of the assumptions set forth therein which
Borrowers believe are fair and reasonable as of the date of preparation in light
of current and reasonably foreseeable

 

 

36

 

 



business conditions and using such methodology as is consistent with the most
recent financial statements delivered to Agent pursuant to Section 9.6 hereof
and showing Borrowers’ reasonable best estimate of the future Borrowing Base and
Excess Availability for the period set forth therein.

1.121 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.122 “Plan” shall mean an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower or Guarantor sponsors, maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years or with respect to which any Borrower or Guarantor
may incur liability.

1.123 “Procell Unit Purchase Agreement” shall mean, collectively, the following
(as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced): (i) the Unit Purchase Agreement, dated
as of December 13, 2006, by and among CPG I and Christopher Bardasian, Kevin
Sloan and Larry Sloan, (ii) that certain “side letter”, dated January 29, 2008,
by and among CPG I, International, Christopher Bardasian, Kevin Sloan and Larry
Sloan.

1.124 “Pro Forma Basis” shall mean, in connection with any calculation of
Consolidated EBITDA and Fixed Charges, after giving effect on a pro forma basis
for the period of such calculation to: (a) the incurrence or repayment of any
Indebtedness of Borrowers and Guarantors (and the application of the proceeds
thereof) giving rise to the need to make such calculation and any incurrence or
repayment of other Indebtedness (and the application of the proceeds thereof),
other than the incurrence or repayment of Indebtedness in the ordinary course of
business for working capital purposes pursuant to this Agreement, occurring
during the Last Twelve Month Period or at any time subsequent to the last day of
the Last Twelve Month Period and on or prior to the date of such incurrence or
repayment, as if such incurrence or repayment, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the Last
Twelve Month Period; and (b) any asset sales or asset acquisitions (including,
without limitation, any Permitted Acquisition giving rise to the need to make
such calculation as a result of the Borrowers and Guarantors (including any
Person who becomes a Borrower or Guarantor as a result of such Permitted
Acquisition) incurring, assuming or otherwise being liable for Acquired
Indebtedness and also including any Consolidated EBITDA attributable to the
assets that are the subject of the Permitted Acquisition or asset sale during
the Last Twelve Month Period) occurring during the Last Twelve Month Period or
at any time subsequent to the last day of the Last Twelve Month Period and on or
prior to the date of such asset sale or Permitted Acquisition, as if such asset
sale or Permitted Acquisition (including the incurrence, assumption or liability
for any such Acquired Indebtedness) occurred on the first day of the Last Twelve
Month Period, including giving effect to any Pro Forma Cost Savings; provided,
that, such pro forma effect pursuant to this clause (b) shall be determined
using the relevant financial statements of the business acquired or to be
acquired if available and, in any event, shall be satisfactory to Agent.

1.125 “Pro Forma Compliance Certificate” shall mean, with respect to any event
or transaction, or proposed event or transaction, a certificate of the chief
financial officer, vice president of finance, treasurer or controller of
Borrower Agent or Parent containing reasonably detailed calculations of the
financial covenant set forth in Section 11 as of the most recent fiscal month
end for which Agent has received financial statements pursuant to Section 9.6
based on the Last Twelve Month Period and certifying that the other conditions
hereunder to the applicable event or transaction are satisfied, after giving
effect to the applicable event or transaction on a Pro Forma Basis.

 

 

37

 

 



1.126 “Pro Forma Cost Savings" shall mean with respect to any period, the
reductions in costs that (a) occurred during the Last Twelve Month Period that
are directly attributable to a stock or an asset acquisition and calculated on a
basis that is consistent with Article 11 of Regulation S-X under the Securities
Act or (b) are implemented, committed to be implemented, the commencement of
implementation of which has begun or reasonably expected to be implemented in
good faith by the business that was the subject of any such a stock or asset
acquisition within six (6) months of the date of the stock or asset acquisition
and that are supportable and quantifiable, as if, in the case of each of clauses
(a) and (b), all such reductions in costs had been effected as of the beginning
of such period, decreased by any non-one-time incremental expenses incurred or
to be incurred during the Last Twelve Month Period in order to achieve such
reduction in costs.

1.127 “Pro Rata Share” shall mean, as to any Lender, the fraction (expressed as
a percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of the
Lenders, as adjusted from time to time in accordance with the provisions hereof;
provided, that, if the Commitments have been terminated, the numerator shall be
the unpaid amount of such Lender’s Loans and its interest in the Swing Line
Loans, Special Agent Advances and Letter of Credit Obligations and the
denominator shall be the aggregate amount of all unpaid Loans, Swing Line Loans,
Special Agent Advances and Letter of Credit Obligations.

1.128 “Provision for Taxes” shall mean an amount equal to all taxes imposed on
or measured by net income, whether Federal, State, Provincial, county or local,
and whether foreign or domestic, that are paid or payable by any Person in
respect of any period in accordance with GAAP.

1.129 “Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Equity Interests.

1.130 “Quarterly Average Excess Availability” shall mean, for any three (3)
month period commencing on the first day of the month of such period, the daily
average of the aggregate amount of the Excess Availability of Borrowers for such
period.

1.131 “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located.

1.132 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d) letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or (e)
all other accounts, contract rights, chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to any Borrower or Guarantor,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds

 

 

38

 

 



thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).

1.133 “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements, correspondence, memoranda, credit files
and other data relating to the Collateral or any account debtor, together with
the tapes, disks, diskettes and other data and software storage media and
devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of any Borrower or Guarantor with respect to the foregoing
maintained with or by any other person).

1.134 “Refinancing Indebtedness” shall have the meaning set forth in Section
10.3(m) hereof.

1.135 “Register” shall have the meaning set forth in Section 6.4 hereof.

1.136 “Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate more than fifty (50%) percent of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom more than fifty (50%) percent of the then outstanding Loans and
participation interests in other Obligations are owing.

1.137 “Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in its Permitted Discretion
reducing the amount of Loans and Letters of Credit which would otherwise be
available to any Borrower under the lending formula(s) provided for herein: (a)
to reflect events, conditions, contingencies or risks which, as determined by
Agent in its Permitted Discretion, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations, its value or the amount that
might be received by Agent from the sale or other disposition or realization
upon such Collateral, or (ii) the assets or business of any Borrower or
Guarantor or (iii) the security interests and other rights of Agent or any
Lender in the Collateral (including the enforceability, perfection and priority
thereof) or (b) to reflect Agent's good faith belief that any collateral report
or financial information furnished by or on behalf of any Borrower or Guarantor
to Agent is or may have been incomplete, inaccurate or misleading in any
material respect or (c) in respect of any Default or an Event of Default.
Without limiting the generality of the foregoing, Reserves may be established to
reflect any of the following: (i) inventory shrinkage, (ii) reserves in respect
of markdowns and cost variances (pursuant to discrepancies between the purchase
order price of Inventory and the actual cost thereof), (iii) dilution with
respect to Accounts (based on the ratio of the aggregate amount of non-cash
reductions in Accounts for any period to the aggregate dollar amount of the
sales of such Borrower for such period) as calculated by Agent for any period is
or is reasonably anticipated to be greater than five (5%) percent, (iv) returns,
discounts, claims, credits and allowances of any nature that are not paid
pursuant to the reduction of Accounts, (v) the sales, excise or similar taxes
included in the amount of any Accounts reported to Agent and amounts due or to
become due in respect of sales, use and/or withholding taxes, (vi) any rental
payments, service charges or other amounts due or to become due to owners or
lessors of real property to the extent Inventory or Records are located in or on
such property or in the possession or control of such parties or such Records
are needed to monitor or otherwise deal with the Collateral (other than for
locations where Agent has received a Collateral Access Agreement executed and
delivered by the owner and lessor of such real property that Agent has
acknowledged in writing is in form and substance satisfactory to Agent),
provided, that, the Reserves established pursuant to this clause (vi) as to
leased locations shall not exceed at any time the aggregate of amounts payable
for the next three (3) months to the lessors of such locations, except that such
limitation on the amount of the Reserves shall not apply at any time that a
Default or Event of Default shall exist or have occurred and be continuing, or
at any time there is any default or event of default under the lease with
respect to such location or a notice thereof has been sent or received by or on
behalf of any Borrower or Guarantor, (vii) any rental payments, service charges
or other amounts due or to

 

 

39

 

 



become due to lessors of personal property; (viii) an increase in the number of
days of the turnover of Inventory or a change in the mix of the Inventory that
results in an overall decrease in the value thereof or a deterioration in its
nature or quality (but only to the extent not addressed by the lending formulas
in a manner satisfactory to Agent), (ix) variances between the perpetual
inventory records of Borrowers and the results of the test counts of Inventory
conducted by Agent with respect thereto in excess of the percentage acceptable
to Agent, (x) the aggregate amount of deposits, if any, received by any Borrower
from its customers in respect of unfilled orders for goods, (xi) reserves for
in-transit inventory, including freight, taxes, duty and other amounts which
Agent estimates must be paid in connection with such Inventory upon arrival and
for delivery to one of such Borrower’s locations for Eligible Inventory within
the United States of America, (xii) obligations, liabilities or indebtedness
(contingent or otherwise) of Borrowers or Guarantors to any Bank Product
Provider arising under or in connection with any Bank Products of any Borrower
or Guarantor with a Bank Product Provider or as such Bank Product Provider may
otherwise require and Agent may agree in connection therewith to the extent that
such obligation, liabilities or indebtedness constitute Obligations as such term
is defined herein or otherwise receive the benefit of the security interest of
Agent in any Collateral, and (xiii) in the event of the request by Borrower
Agent under clause (b) of the definition of the term Maturity Date, the
Indebtedness and other obligations in respect of the Term Loans outstanding on
the date three (3) months prior to the maturity thereof as set forth in the
definition of Maturity Date. To the extent that an event, condition or matter as
to any Eligible Accounts or Eligible Inventory is addressed pursuant to the
treatment thereof within the applicable definition of such terms, Agent shall
not also establish a Reserve to address the same event, condition or matter. The
amount of any Reserve established by Agent shall have a reasonable relationship
to the event, condition or other matter which is the basis for such Reserve as
determined by Agent in good faith and to the extent that such Reserve is in
respect of amounts that may be payable to third parties Agent may, at its
option, deduct such Reserve from the Maximum Credit at any time that such limit
is less than the amount of the Borrowing Base.

1.138 “Restricted Payment” shall mean any (a) dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests of Parent or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or on account of any return of capital
to Parent or such Subsidiary’s stockholders, partners or members (or the
equivalent Person thereof), or payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of Parent or any of its
Subsidiaries, or any setting apart of funds or property for any of the
foregoing, and (b) the payment by Parent or any of its Subsidiaries of any
management, advisory or consulting fee to any Person or the payment of any
extraordinary salary, bonus or other form of compensation to any Person who is
directly or indirectly a significant partner, shareholder, owner or executive
officer of any such Person, to the extent such extraordinary salary, bonus or
other form of compensation is not included in the corporate overhead of Parent
or such Subsidiary.

1.139 “Revolving Loans” shall mean loans now or hereafter made by or on behalf
of any Lender or by Agent for the account of any Lender on a revolving basis
pursuant to the Credit Facility (involving advances, repayments and readvances)
as set forth in Section 2.1 hereof.

1.140 “Sale and Leaseback Transaction” shall mean, with respect to a Borrower or
Guarantor, or any Subsidiary, any arrangement, directly or indirectly, with any
Person whereby such Borrower or Guarantor or such Subsidiary shall sell or
transfer any property used or useful in its business, whether now owned or
hereafter acquired (other than transient ownership of equipment to be subject to
any operating lease), and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

 

40

 

 



1.141 “Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

1.142 “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

1.143 “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and its successors and assigns.

1.144 “Scranton Companies” shall mean, collectively, the following (together
with their respective successors and assigns): (a) Scranton and (b) any other
Person that is a Borrower after the date hereof that engages in a line of
business substantially similar to, or ancillary or related to, or used or useful
to, the business that Scranton is engaged in on the date hereof; sometimes being
referred to herein individually as an “Scranton Company”.

1.145 “Secured Parties” shall mean, collectively, (a) Agent, (b) Lenders, (c)
the Issuing Bank and (d) any Bank Product Provider; provided, that, (i) as to
any Bank Product Provider, only to the extent of the Obligations owing to such
Bank Product Provider and (ii) such parties are sometimes referred to herein
individually as a “Secured Party”.

1.146 “Senior Fixed and Floating Rate Note Indenture” shall mean Indenture,
dated as of July 5, 2005, by CPG I, as Issuer and the Senior Fixed and Floating
Rate Note Trustee, with respect to the Senior Floating Rate Notes and Senior
Fixed Rate Notes, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

1.147 “Senior Fixed and Floating Rate Note Trustee” shall mean Wells Fargo Bank,
N.A., as Trustee and its successors and assigns, and any replacement trustee
permitted pursuant to the terms and conditions of the Senior Fixed and Floating
Rate Note Indenture.

1.148 “Senior Fixed Rate Notes” shall mean, collectively, the 10 ½% Senior Notes
due 2013 in the original aggregate amount of $150,000,000 issued by CPG I
pursuant to the Senior Fixed and Floating Rate Note Indenture, as the same now
exist or may hereafter be amended, modified, supplemented, extended, modified,
supplemented, extended, renewed, restated or replaced.

1.149 “Senior Floating Rate Notes” shall mean, collectively, the Senior Floating
Rate Notes due 2012 in the original aggregate amount of $128,114,000 issued by
CPG I pursuant to the Senior Fixed and Floating Rate Note Indenture, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
modified, supplemented, extended, renewed, restated or replaced.

1.150 “Senior Note Documents” shall mean, collectively, the following (as the
same now exist or may hereafter be amended, modified, supplemented, extended,
modified, supplemented, extended, renewed, restated or replaced): (a) the Senior
Floating Rate Notes, (b) the Senior Fixed Rate Notes, (c) the Senior Fixed and
Floating Rate Note Indenture, and (d) any agreements, documents or instruments
related to any of the foregoing.

1.151 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to

 

 

41

 

 



have) sufficient capital (and not unreasonably small capital) to carry on its
business consistent with its practices as of the date hereof, and (b) the assets
and properties of such Person at a fair valuation (and including as assets for
this purpose at a fair valuation all rights of subrogation, contribution or
indemnification arising pursuant to any guarantees given by such Person) are
greater than the Indebtedness of such Person, and including subordinated and
contingent liabilities computed at the amount which, such person has a
reasonable basis to believe, represents an amount which can reasonably be
expected to become an actual or matured liability (and including as to
contingent liabilities arising pursuant to any guarantee the face amount of such
liability as reduced to reflect the probability of it becoming a matured
liability).

1.152 “Special Agent Advances” shall have the meaning set forth in Section 14.11
hereof.

1.153 “Subordinated Debt” shall mean any Indebtedness of a Borrower or Guarantor
that is subject to, and subordinate in right of payment to, the right of Agent
and Lenders to receive the prior final payment and satisfaction in cash in full
of all of the Obligations and subject to such other terms and conditions as
Agent may require with respect thereto and shall include the Cash Earn Out
Consideration (if any), the Americhem Earn-Out Amount (if any) and the Tax
Payment Consideration (if any), as each such terms is defined in the Procell
Unit Purchase Agreement as in effect on the date hereof.

1.154 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Equity Interests or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Equity Interests of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

1.155 “Supermajority Lenders” shall mean, at any time, those Lenders whose Pro
Rata Shares aggregate more than seventy-five (75%) percent of the aggregate of
the Commitments of all Lenders, or if the Commitments shall have been
terminated, Lenders to whom more than seventy-five (75%) percent of the then
outstanding Obligations are owing.

1.156 “Swing Line Lender” shall mean Wachovia Bank, National Association, in its
capacity as the lender of Swing Line Loans.

 

1.157

“Swing Line Loan Limit” shall mean $10,000,000.

1.158 “Swing Line Loans” shall mean loans now or hereafter made by Swing Line
Lender on a revolving basis pursuant to the Credit Facility (involving advances,
repayments and readvances) as set forth in Section 2.2 hereof.

1.159 “Syndication Agent” shall mean General Electric Capital Corporation in its
capacity as syndication agent with respect to the Credit Facility.

1.160 “Term Loan Agent” shall mean Wachovia Bank, National Association, a
national banking association, in its capacity as agent acting for and on behalf
of the Term Loan Lenders pursuant to the Term Loan Agreement and any replacement
or successor agent thereunder.

1.161 “Term Loan Agreement” shall mean the credit agreement entered into by
Borrowers and Guarantors after the date hereof with Term Loan Agent and Term
Loan Lenders, substantially on the terms set forth in the term sheet provided by
Borrower Agent to Agent immediately prior to the date hereof and

 

 

42

 

 



otherwise on terms and conditions reasonably satisfactory to Agent, as the same
then exists or may thereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

1.162 “Term Loan Intercreditor Agreement” shall mean the intercreditor agreement
by and among Agent and the holder or holders of the Indebtedness arising
pursuant to the Term Loans and any agent on its or their behalf or any person
that may otherwise have a security interest or lien securing such Indebtedness,
as acknowledged and agreed to by Borrowers and Guarantors, providing for such
parties' relative rights and priorities with respect to the assets and
properties of Borrowers and Guarantors and related matters, as the same then
exists or may thereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

1.163 “Term Loan Lenders” shall mean, collectively, the parties to the Term Loan
Agreement as lenders and for whom Term Loan Agent is acting as agent pursuant
thereto, and their respective successors and assigns.

1.164 “Term Loans” shall mean the term loans made to Borrowers or Guarantors by
the Term Loan Lenders after the date hereof under the Term Loan Agreement.

1.165 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York and any successor statute, as in effect from time to time (except that
terms used herein which are not otherwise defined herein and defined in the
Uniform Commercial Code as in effect in the State of New York on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as Agent may otherwise determine).

1.166 “US Dollars”, “US$” and “$” shall each mean lawful currency of the United
States of America.

1.167 “Value” or “value” shall mean, as determined by Agent in good faith, with
respect to Inventory, the lower of (a) cost computed on a first-in first-out
basis in accordance with GAAP or (b) market value; provided, that, for purposes
of the calculation of the Borrowing Base, (i) the Value of the Inventory shall
not include: (A) the portion of the value of Inventory equal to the profit
earned by any Affiliate on the sale thereof to any Borrower or (B) write-ups or
write-downs in value with respect to currency exchange rates and (ii)
notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Agent prior to the
date hereof, if any.

 

1.168

“Wachovia” shall mean Wachovia Bank, National Association, and its successors
and assigns.

1.169 “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

 

SECTION 2.

CREDIT FACILITIES

 

 

2.1

Revolving Loans.

Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Revolving Loans
to Borrowers from time to time in amounts

 

 

43

 

 



requested by any Borrower (or Borrower Agent on behalf of Borrowers) up to the
aggregate amount outstanding equal to the Commitment of such Lender, provided,
that, after giving effect to any such Revolving Loan, (a) the aggregate
principal amount of the Revolving Loans, Swing Line Loans and Letter of Credit
Obligations outstanding shall not exceed the Borrowing Base at such time and (b)
the aggregate principal amount of the Revolving Loans, Swing Line Loans and
Letter of Credit Obligations outstanding with respect to all Borrowers shall not
exceed the Maximum Credit at such time. Subject to the terms and conditions
hereof, each Borrower (or Borrower Agent on behalf of Borrowers) may from time
to time borrow, prepay and reborrow Revolving Loans. Borrowers shall not permit
the outstanding Revolving Loans, Swing Line Loans and Letter of Credit
Obligations on the books and records of the AZEK Companies to exceed the portion
of the Borrowing Base based on the assets of the AZEK Companies and shall not
permit the outstanding Revolving Loans, Swing Loan Loans and Letter of Credit
Obligations on the books and records of the Scranton Companies to exceed the
portion of the Borrowing Base based on the assets of the Scranton Companies. No
Lender shall be required to make any Revolving Loan, if, after giving effect
thereto the aggregate outstanding principal amount of all Revolving Loans of
such Lender, together with such Lender’s Pro Rata Share of the aggregate amount
of all Swing Line Loans and Letter of Credit Obligations, would exceed such
Lender’s Commitment.

 

 

2.2

Swing Line Loans.

(a)  Subject to the terms and conditions contained herein, the Swing Line Lender
agrees that it will make Swing Line Loans to Borrowers from time to time in
amounts requested by any Borrower (or Borrower Agent on behalf of Borrowers) up
to the aggregate amount outstanding equal to the Swing Line Loan Limit,
provided, that, after giving effect to any such Swing Line Loan, (i) the
aggregate principal amount of the Revolving Loans, Swing Line Loans and Letter
of Credit Obligations outstanding shall not exceed the Borrowing Base at such
time and (ii) the aggregate principal amount of the Revolving Loans, Swing Line
Loans and Letter of Credit Obligations outstanding with respect to all Borrowers
shall not exceed the Maximum Credit at such time. On the terms and subject to
the conditions hereof, each Borrower (or Borrower Agent on behalf of Borrowers)
may from time to time borrow, prepay and reborrow Swing Line Loans. Swing Line
Lender shall not be required to make Swing Line Loans, if, after giving effect
thereto, the aggregate outstanding principal amount of all Swing Line Loans
would exceed the then existing Swing Line Loan Limit. Swing Line Lender shall
not be required to make a Swing Line Loan to refinance an outstanding Swing Line
Loan. Each Swing Line Loan shall be subject to all of the terms and conditions
applicable to other Base Rate Loans funded by the Lenders constituting Revolving
Loans, except that all payments thereon shall be payable to the Swing Line
Lender solely for its own account. All Revolving Loans and Swing Line Loans
shall be subject to the settlement among Lenders provided for in Section 6.13
hereof.

(b) Upon the making of a Swing Line Loan, without further action by any party
hereto, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Swing Line Lender, without recourse or warranty,
an undivided interest and participation to the extent of such Lender’s Pro Rata
Share in such Swing Line Loan. To the extent that there is no settlement in
accordance with Section 6.13 below, the Swing Line Lender may at any time,
require the Lenders to fund their participations. From and after the date, if
any, on which any Lender has funded its participation in any Swing Line Loan,
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata Share of
all payments of principal and interest received by Agent in respect of such
Swing Line Loan.

 

 

2.3

Letters of Credit.

(a)  General. Subject to and upon the terms and conditions contained herein and
in the Letter of Credit Documents, at the request of a Borrower (or Borrower
Agent on behalf of any Borrower), each Issuing Bank agrees to issue, for the
account of such Borrower one or more Letters of Credit, for the ratable risk of

 

 

44

 

 



each Lender according to its Pro Rata Share, containing terms and conditions
acceptable to Agent and such Issuing Bank.

(b) Notice of Issuance, Amendment, Renewal, Extension. The Borrower requesting
such Letter of Credit (or Borrower Agent on behalf of such Borrower) shall give
Agent and the Issuing Bank with respect thereto three (3) Business Days’ prior
written notice of such Borrower’s request for the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit).
Such notice shall be irrevocable and shall (i) specify the original face amount
of the Letter of Credit requested (or identify the Letter of Credit to be
amended, renewed or extended), (ii) the effective date (which date shall be a
Business Day and in no event shall be a date less than ten (10) days prior to
the end of the then current term of this Agreement) of issuance of such
requested Letter of Credit (or such amendment, renewal or extension), (iii)
whether such Letter of Credit may be drawn in a single or in partial draws, (iv)
the date on which such requested Letter of Credit is to expire, (v) the purpose
for which such Letter of Credit is to be issued, (vi) the name and address of
the beneficiary of the requested Letter of Credit, (vii) such other information
as shall be necessary to enable the Issuing Bank to prepare, amend, renew or
extend such Letter of Credit and (viii) if requested by Issuing Bank or Agent,
the Borrower requesting such Letter of Credit (or Borrower Agent on behalf of
such Borrower) shall have delivered to Issuing Bank with respect thereto at such
times and in such manner as such Issuing Bank may require, an application, in
form and substance satisfactory to such Issuing Bank and Agent, for the issuance
of the Letter of Credit and such other Letter of Credit Documents as may be
required pursuant to the terms thereof. If requested by the Issuing Bank, the
Borrower requesting the Letter of Credit (or Borrower Agent on behalf of such
Borrower) shall attach to the request the proposed terms of the Letter of
Credit. In no event shall a Letter of Credit be issued, amended, renewed or
extended unless the forms and terms of the proposed Letter of Credit (as
amended, renewed or extended, as the case may be) is satisfactory to Agent and
Issuing Bank. The renewal or extension of, or increase in the amount of, any
Letter of Credit shall, for purposes hereof, be treated in all respects the same
as the issuance of a new Letter of Credit hereunder.

(c)  Certain Conditions. In addition to being subject to the satisfaction of the
applicable conditions precedent contained in Section 4 hereof and the other
terms and conditions contained herein, a Letter of Credit shall be issued,
amended, renewed or extended only if (and on issuance, amendment, renewal or
extension of each Letter of Credit, Borrowers shall be deemed to represent and
warrant that) immediately after giving effect to such issuance, amendment,
renewal or extension: (i) no order of any court, arbitrator or other
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
such Issuing Bank refrain from, the issuance of letters of credit generally or
the issuance of such Letter of Credit, (ii) except as otherwise expressly
permitted hereunder, after giving effect to the issuance, amendment, renewal or
extension of such Letter of Credit, the Letter of Credit Obligations shall not
exceed the Letter of Credit Limit, and (iii) after giving effect to the
issuance, amendment, renewal or extension of any such Letter of Credit, (A) the
aggregate principal amount of the Revolving Loans, Swing Line Loans and Letter
of Credit Obligations outstanding shall not exceed the Borrowing Base at such
time and (B) the aggregate principal amount of the Revolving Loans, Swing Line
Loans and Letter of Credit Obligations outstanding with respect to all Borrowers
shall not exceed the Maximum Credit at such time. Promptly after the delivery of
any Letter of Credit or amendment to a Letter of Credit, the applicable Issuing
Bank will also deliver to Borrower Agent and Agent a true and complete copy of
such Letter of Credit or amendment. Except in Agent’s discretion and with the
consent of all Lenders, the amount of all outstanding Letter of Credit
Obligations shall not at any time exceed the Letter of Credit Limit.

 

 

45

 

 



(d) Expiration. Each standby Letter of Credit shall expire at or prior to the
earlier of (i) twelve (12) months after the date of the issuance of such standby
Letter of Credit (or in the case of any renewal or extension thereof, twelve
(12) months after such renewal or extension) and (ii) the date that is five (5)
Business Days prior to the Maturity Date, provided, that, (A) any standby Letter
of credit with a one year tenor may provide for automatic renewal or extension
thereof for additional one year periods (which in no event shall extend beyond
the date referred to in clause (ii) above) so long as such standby Letter of
Credit permits the Issuing Bank to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such standby
Letter of Credit) by giving prior notice to the beneficiary thereof within a
time period during such twelve-month period to be agreed upon at the time such
standby Letter of Credit is issued and (B) if the Issuing Bank and Agent each
consent, the expiration date on any standby Letter of Credit may extend beyond
the date referred to in clause (ii) above. Each trade or commercial Letter of
Credit shall expire on the earlier of one hundred eighty (180) days after such
trade Letter of Credit’s date of issuance, renewal or extension (as applicable)
or the date five (5) Business Days prior to the Maturity Date.

(e)  Participations. Immediately upon the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received, without recourse or warranty, an undivided interest and participation
to the extent of such Lender’s Pro Rata Share of the liability with respect to
such Letter of Credit and the obligations of Borrowers with respect thereto
(including all Letter of Credit Obligations with respect thereto). Each Lender
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the Issuing Bank therefor and
discharge when due, its Pro Rata Share of all of such obligations arising under
such Letter of Credit. Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that an Issuing Bank has
not been reimbursed or otherwise paid as required hereunder or under any such
Letter of Credit, each such Lender shall pay to such Issuing Bank its Pro Rata
Share of such unreimbursed drawing or other amounts then due to such Issuing
Bank in connection therewith. The obligations of each Lender as to its
participations pursuant hereto in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(f)  Reimbursement. If an Issuing Bank shall make any payment in respect of a
Letter of Credit, Borrowers shall reimburse Issuing Bank by paying to Agent an
amount equal to such payment by Issuing Bank not later than 12:00 noon on the
date that such payment by Issuing Bank is made, if the applicable Borrower (or
Borrower Agent on behalf of such Borrower) shall have received notice of such
payment by the Issuing Bank prior to 10:00 a.m. on such date, or, if such notice
shall not have been received by such Borrower (or Borrower Agent) prior to such
time on such date, then not later than 12:00 noon on (i) the Business Day that
such Borrower (or Borrower Agent) receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (ii)
the Business Day immediately following the day that such Borrower (or Borrower
Agent) receives such notice, if such notice is not received prior to such time
on the day of receipt; provided, that, unless such Borrower (or Borrower Agent)
requests otherwise, and, subject to the conditions to borrowing set forth
herein, each drawing under any Letter of Credit or other amount payable in
connection therewith when due shall constitute a request by the Borrower for
whose account such Letter of Credit was issued to Agent for a Base Rate Loan in
the amount of such drawing or other amount then due, and shall be made by Agent
on behalf of Lenders as a Revolving Loan or Swing Line Loan as Borrower Agent
requests, or if such request is not received in a timely manner, as Agent
determines (or Special Agent Advance, as the case may be) in an equivalent
amount and, to the extent so financed, such Borrower's obligation to make such
payment shall be discharged and replaced by the resulting Revolving Loan, Swing
Line Loan (or Special Agent Advance, as the case may be). If the applicable
Borrower fails to

 

 

46

 

 



make such payment when due, subject to the rights of Agent under Section 6.13
hereof, Agent may notify each Lender of the applicable payment made by the
Issuing Bank in respect of such Letter of Credit, the payment then due from such
Borrower in respect thereof and such Lender's Pro Rata Share thereof. Promptly
following receipt of such notice, each Lender shall pay to Agent its Pro Rata
Share of the payment then due and Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from Lenders. Promptly following
receipt by Agent of any payment from a Borrower pursuant to this paragraph,
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse an Issuing Bank for any payment made by such Issuing Bank (other than
the funding of a Revolving Loan, Swing Line Loan or Special Agent Advance as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such Issuing Bank for such
payment.

(g) Obligations Absolute. The obligations of Borrowers to pay each Letter of
Credit Obligations and the obligations of Lenders to make payments to Agent for
the account of an Issuing Bank with respect to Letters of Credit shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances,
whatsoever, notwithstanding the occurrence or continuance of any Default, Event
of Default, the failure to satisfy any other condition set forth in Section 4
hereof or any other event or circumstance, and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, a
Borrower's obligations hereunder. None of Agent, Lenders or the Issuing Banks,
or any of their Affiliates, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided, that, the foregoing shall not be construed to excuse an
Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by a Borrower that are caused by an Issuing Bank's failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or wilful misconduct on the part
of an Issuing Bank (as determined pursuant to a final, non-appleable order of a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(h) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify Agent and the applicable Borrower (or Borrower Agent) by telephone
(confirmed by facsimile or otherwise as Borrower Agent and Issuing Bank may
agree) of such demand for

 

 

47

 

 



payment and whether such Issuing Bank has made or will make any payment in
respect thereof; provided, that, any failure to give or delay in giving such
notice shall not relieve the applicable Borrower of its obligation to reimburse
such Issuing Bank and Lenders with respect to any such payment.

(i)  Interim Interest. If an Issuing Bank shall make any payment in respect of a
Letter of Credit, or otherwise be owed any amounts in respect thereof, then,
unless the applicable Borrower shall reimburse Issuing Bank for such payment or
other amount in full on the date such payment is made or amount due, the unpaid
amount thereof shall bear interest, for each day from and including the date
such payment is made or amount due but excluding the date that the applicable
Borrower reimburses such payment or other amount, at the rate per annum then
applicable to Base Rate Loans. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by Agent or any Lender pursuant to Section
2.4(f) above to reimburse such Issuing Bank shall be for the account of Agent or
such Lender to the extent of such payment, and shall be payable on demand or, if
no demand has been made, on the date on which the applicable Borrower reimburses
the applicable payment in full.

(j)  Indemnification. Borrowers and Guarantors shall indemnify and hold Agent
and Lenders harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Agent or any Lender may suffer or incur in
connection with any Letter of Credit and any documents, drafts or acceptances
relating thereto, including any losses, claims, damages, liabilities, costs and
expenses due to any action taken by an Issuing Bank or correspondent with
respect to any Letter of Credit, except for such losses, claims, damages,
liabilities, costs or expenses that are a direct result of the gross negligence
or willful misconduct of Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. Each Borrower and
Guarantor assumes all risks for, and agrees to pay, all foreign, Federal, State
and local taxes, duties and levies relating to any goods subject to any Letter
of Credit or any documents, drafts or acceptances thereunder. Each Borrower and
Guarantor hereby releases and holds Agent and Lenders harmless from and against
any acts, waivers, errors, delays or omissions with respect to or relating to
any Letter of Credit, except for the gross negligence or willful misconduct of
Agent or any Lender as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction. The provisions of this Section 2.4(j) shall
survive the payment of Obligations and the termination of this Agreement.

(k) Account Party. Each Borrower and Guarantor hereby irrevocably authorizes and
directs each Issuing Bank to name such Borrower or Guarantor as the account
party therein and to deliver to Agent all instruments, documents and other
writings and property received by such Issuing Bank pursuant to the Letter of
Credit and to accept and rely upon Agent’s instructions and agreements with
respect to all matters arising in connection with the Letter of Credit or the
Letter of Credit Documents with respect thereto. Nothing contained herein shall
be deemed or construed to grant any Borrower or Guarantor any right or authority
to pledge the credit of Agent or any Lender in any manner. Borrowers and
Guarantors shall be bound by any reasonable interpretation made in good faith by
Agent, or an Issuing Bank under or in connection with any Letter of Credit or
any documents, drafts or acceptances thereunder, notwithstanding that such
interpretation may be inconsistent with any instructions of any Borrower or
Guarantor. In connection with Inventory purchased pursuant to any Letter of
Credit, Borrowers and Guarantors shall, at Agent’s prior written request,
instruct all suppliers, carriers, forwarders, customs brokers, warehouses or
others receiving or holding cash, checks, Inventory, documents or instruments in
which Agent holds a security interest that upon Agent’s prior written request,
such items are to be delivered to Agent and/or subject to Agent’s order, and if
they shall come into such Borrower’s or Guarantor’s possession, to deliver them,
upon Agent’s prior written request, to Agent in their original form. Except as
otherwise provided herein, Agent shall not exercise such right to request such
items so long as no Default or Event of Default shall exist or have occurred and
be continuing. Except as Agent may otherwise specify, Borrowers and Guarantors
shall designate the Issuing Bank with respect to a Letter of Credit as the
consignee on all bills of lading and other negotiable and non-negotiable
documents under such Letter of Credit.

 

 

48

 

 



 

2.4

Requests for Borrowings.

(a)  To request a Revolving Loan or Swing Line Loan, the applicable Borrower (or
Borrower Agent on behalf of such Borrower) shall notify Agent of such request by
telephone (a) in the case of a Eurodollar Rate Loan, not later than 11:00 a.m.,
New York time, three (3) Business Days before the date of the proposed
Eurodollar Rate Loan or (b) in the case of a Base Rate Loan (including a Swing
Line Loan), not later than 1:00 p.m. on the same Business Day as the date of the
proposed Base Rate Loan. Each such telephonic request shall be irrevocable and
to the extent required by Agent, shall be confirmed promptly by hand delivery or
facsimile to Agent of a written request in a form approved by Agent and signed
by or on behalf of Borrowers. Each such telephonic and written request shall
specify the following information:

 

(i)

the Borrower requesting such Revolving Loan or Swing Line Loan;

 

(ii)

whether such Loan is a Revolving Loan or Swing Line Loan;

 

(iii)

the aggregate amount of such Revolving Loan or Swing Line Loan;

 

(iv)

the date of such Revolving Loan, which shall be a Business Day;

(v)     if such Loan is to be a Revolving Loan, whether such Revolving Loan is
to be a Base Rate Loan or a Eurodollar Rate Loan;

(vi)    in the case of a Eurodollar Rate Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii)   the deposit account of the applicable Borrower specified on Schedule
8.10 of the Information Certificate or any other account with Agent (or one of
its Affiliates) that shall be specified in a written notice signed by an officer
of such Borrower and delivered to and approved by Agent (such approval not to be
unreasonably withheld).

(b) If no election as to whether a Revolving Loan is to be a Base Rate Loan or
Eurodollar Rate Loan is specified in the applicable request, then the requested
Revolving Loan shall be a Base Rate Loan. If no Interest Period is specified
with respect to any request for a Eurodollar Rate Loan, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a request for a Revolving Loan in
accordance with this Section, Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the request.

(c)  All Loans and Letters of Credit under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of, any
Borrower or Guarantor when deposited to the credit of any Borrower or Guarantor
or otherwise disbursed or established in accordance with the instructions of any
Borrower or Guarantor or in accordance with the terms and conditions of this
Agreement.

(d) Except in Agent’s discretion and with the consent of all Lenders, or as
otherwise provided herein, the aggregate amount of the Revolving Loans, the
Swing Line Loans and the Letter of Credit Obligations outstanding at any time
shall not exceed the lesser of the Maximum Credit or the Borrowing Base.

 

 

2.5

Increase in Maximum Credit.

(a)  Borrower Agent may, at any time, deliver a written request to Agent to
increase the Maximum Credit. Any such written request shall specify the amount
of the increase in the Maximum Credit that Borrowers are requesting, provided,
that, (i) in no event shall the aggregate amount of any such increase

 

 

49

 

 



cause the Maximum Credit to exceed $100,000,000, (ii) such request shall be for
an increase of not less than $5,000,000, (iii) any such request shall be
irrevocable, (iv) in no event shall there be more than one such increase in any
calendar quarter and (v) no Default or Event of Default shall exist or have
occurred and be continuing.

(b) Upon the receipt by Agent of any such written request, Agent shall notify
each of the Lenders of such request and each Lender shall have the option (but
not the obligation) to increase the amount of its Commitment by an amount up to
its Pro Rata Share of the amount of the increase thereof requested by Borrower
Agent as set forth in the notice from Agent to such Lender. Each Lender shall
notify Agent within fifteen (15) days after the receipt of such notice from
Agent whether it is willing to so increase its Commitment, and if so, the amount
of such increase; provided, that, (i) the minimum increase in the Commitments of
each such Lender providing the additional Commitments shall equal or exceed
$1,000,000, and (ii) no Lender shall be obligated to provide such increase in
its Commitment and the determination to increase the Commitment of a Lender
shall be within the sole and absolute discretion of such Lender. If the
aggregate amount of the increases in the Commitments received from the Lenders
does not equal or exceed the amount of the increase in the Maximum Credit
requested by Borrower Agent, Agent may seek additional increases from Lenders or
Commitments from such Eligible Transferees as it may determine, after
consultation with Borrower Agent. In the event Lenders (or Lenders and any such
Eligible Transferees, as the case may be) have committed in writing to provide
increases in their Commitments or new Commitments in an aggregate amount in
excess of the increase in the Maximum Credit requested by Borrowers or permitted
hereunder, Agent shall then have the right to allocate such commitments, first
to Lenders and then to Eligible Transferees, in such amounts and manner as Agent
may determine, after consultation with Borrower Agent.

(c)  The Maximum Credit shall be increased by the amount of the increase in the
applicable Commitments from Lenders or new Commitments from Eligible
Transferees, in each case selected in accordance with Section 2.5(b) above, for
which Agent has received Assignment and Acceptances thirty (30) days after the
date of the request by Borrower Agent for the increase or such earlier date as
Agent and Borrower Agent may agree (but subject to the satisfaction of the
conditions set forth below), whether or not the aggregate amount of the increase
in Commitments and new Commitments, as the case may be, equal or exceed the
amount of the increase in the Maximum Credit requested by Borrower Agent in
accordance with the terms hereof, effective on the date that each of the
following conditions have been satisfied:

(i)      Agent shall have received from each Lender or Eligible Transferee that
is providing an additional Commitment as part of the increase in the Maximum
Credit, an Assignment and Acceptance duly executed by such Lender or Eligible
Transferee and each Borrower, provided, that, the aggregate Commitments set
forth in such Assignment and Acceptance(s) shall be not less than $1,000,000;

(ii)     the conditions precedent to the making of Revolving Loans set forth in
Section 4.2 shall be satisfied as of the date of the increase in the Maximum
Credit, both before and after giving effect to such increase;

(iii)    such increase in the Maximum Credit, on the date of the effectiveness
thereof, shall not violate any applicable law, regulation or order or decree of
any court or other Governmental Authority and shall not be enjoined,
temporarily, preliminarily or permanently; and

(iv)    there shall have been paid to each Lender and Eligible Transferee
providing an additional Commitment in connection with such increase in the
Maximum Credit all fees and expenses due and payable to such Person on or before
the effectiveness of such increase.

 

 

50

 

 



(d) As of the effective date of any such increase in the Maximum Credit, each
reference to the term Commitments and Maximum Credit herein, as applicable, and
in any of the other Financing Agreements shall be deemed amended to mean the
amount of the Commitments and Maximum Credit specified in the most recent
written notice from Agent to Borrower Agent of the increase in the Commitments
and Maximum Credit, as applicable.

(e)  Effective on the date of each increase in the Maximum Credit pursuant to
this Section 2.5, each reference in this Agreement to an amount of Excess
Availability shall, automatically and without any further action, be deemed to
be increased so that the ratio of the amount of Excess Availability to the
amount of the Maximum Credit after such increase in the Maximum Credit remains
the same as the ratio of the amount of Excess Availability to the amount of the
Maximum Credit prior to such increase in the Maximum Credit.

 

 

2.6

Decrease in Maximum Credit.

 

(a)  Borrower Agent may, at any time, deliver a written request to Agent to
decrease the Maximum Credit. Any such written request shall specify the amount
of the decrease in the Maximum Credit that Borrower Agent is requesting and the
effective date of such decrease (which date shall not be less than five (5) nor
more than ten (10) Business Days after the date of such request); provided,
that, (i) in no event shall the aggregate amount of any such decrease cause the
Maximum Credit to be less than $40,000,000, (ii) any such request for a decrease
shall be for an amount of not less than $5,000,000, (iii) any such request shall
be irrevocable, (iv) in no event shall more than one such written request for a
decrease be delivered to Agent in any calendar quarter, and (v) no Default or
Event of Default shall exist or have occurred and be continuing.

(b) Upon the receipt by Agent of a written request to decrease the Maximum
Credit, Agent shall notify each of the Lenders of such request and, subject to
the terms of Section 2.6(c) hereof, the Commitment of each Lender shall be
decreased on the date requested by Borrower Agent by an amount equal to such
Lender’s Pro Rata Share of the amount of the decrease in the Maximum Credit
requested by Borrower Agent as set forth in the notice from Agent to such
Lender.

(c)  In the event of a request to decrease the Maximum Credit, the Maximum
Credit shall be decreased by the amount of the decrease in Maximum Credit
requested by Borrower Agent in accordance with the terms hereof; provided, that,
after giving effect to such decrease, the Maximum Credit shall not be less than
the aggregate principal amount of the Loans, Special Agent Advances and Letter
of Credit Obligations outstanding at such time.

(d) As of the effective date of any such decrease in the Maximum Credit, each
reference to the term Maximum Credit and Commitments herein, as applicable, and
in any of the other Financing Agreements shall be deemed amended to mean the
amount of the Maximum Credit and Commitments specified in the most recent
written notice from Agent to Borrower Agent of the decrease in the Maximum
Credit and Commitments, as applicable.

 

 

2.7

Prepayments.

(a)  Borrowers may prepay without penalty or premium the principal of any
Revolving Loan or Swing Line Loan, in whole or in part, subject to Section 6.7
hereof.

 

 

51

 

 



(b) In the event that (i) the aggregate amount of the Loans and the Letter of
Credit Obligations outstanding at any time exceed the Maximum Credit, or (ii)
except as otherwise provided herein, the aggregate principal amount of the
Revolving Loans, Swing Line Loans and Letter of Credit Obligations outstanding
exceed the Borrowing Base or (iii) the outstanding principal amount of the Swing
Line Loans outstanding exceed the Swing Line Loan Limit, such event shall not
limit, waive or otherwise affect any rights of Agent or Lenders in such
circumstances or on any future occasions and Borrowers shall, upon demand by
Agent, which may be made at any time or from time to time, immediately repay to
Agent the entire amount of any such excess(es) for which payment is demanded.

 

 

2.8

Joint and Several Liability of Borrowers.

(a)  Notwithstanding anything in this Agreement or any other Financing
Agreements to the contrary, each Borrower, jointly and severally, in
consideration of the financial accommodations to be provided by Agent and
Lenders under this Agreement and the other Financing Agreements, for the mutual
benefit, directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of the
Obligations, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

Borrowers shall be liable for all amounts due to Agent and Lenders under this
Agreement, regardless of which Borrower actually receives the Revolving Loans,
Swing Line Loans or Letter of Credit Obligations hereunder or the amount of such
Revolving Loans received or the manner in which Agent or any Lender accounts for
such Revolving Loans, Swing Line Loans, Letter of Credit Obligations or other
extensions of credit on its books and records. The Obligations of Borrowers with
respect to Revolving Loans made to one of them, and the Obligations arising as a
result of the joint and several liability of one of the Borrowers hereunder,
with respect to Revolving Loans and Swing Line Loans made to the other of the
Borrowers hereunder, shall be separate and distinct obligations, but all such
other Obligations shall be primary obligations of all Borrowers.

(b) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(c)  Except as otherwise expressly provided herein, to the extent permitted by
law, each Borrower (in its capacity as a joint and several obligor in respect of
the obligations of the other Borrowers) hereby waives notice of acceptance of
its joint and several liability, notice of occurrence of any Default or Event of
Default (except to the extent notice is expressly required to be given pursuant
to the terms of this Agreement), or of any demand for any payment under this
Agreement or the other Financing Agreements, notice of any action at any time
taken or omitted by Agent or any Lender under or in respect of any of the
obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement
and the other Financing Agreements. Each Borrower hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent or any Lender at any time or
times in respect of any default by the other Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or any Lender in respect of
any of the obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such obligations or the addition, substitution or release, in whole or in part,
of the other Borrowers. Without

 

 

52

 

 



limiting the generality of the foregoing, each Borrower (in its capacity as a
joint and several obligor in respect of the obligations of the other Borrowers)
assents to any other action or delay in acting or any failure to act on the part
of Agent or any Lender, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder which might, but for the provisions of
this Section 2.8, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this Section
2.8, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the obligations of such Borrower under
this Section 2.8 shall not be discharged except by performance and then only to
the extent of such performance. The obligations of each Borrower under this
Section 2.8 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any Borrower or a Lender. The joint and several liability of the
Borrowers hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any of the
Lenders.

(d) The provisions of this Section 2.8 are made for the benefit of the Lenders
and their successors and assigns, and subject to Section 14.3 hereof, may be
enforced by them from time to time against any Borrower as often as occasion
therefor may arise and without requirement on the part of Agent or any Lender
first to marshal any of its claims or to exercise any of its rights against the
other Borrowers or to exhaust any remedies available to it against the other
Borrowers or to resort to any other source or means of obtaining payment of any
of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.8 shall remain in effect until all the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.8 will forthwith be reinstated and in effect as though such
payment had not been made.

(e)  Notwithstanding any provision to the contrary contained herein or in any of
the other Financing Agreements, to the extent the obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable Federal or State law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether Federal or State and including, without limitation, the
Bankruptcy Code of the United States).

(f)  With respect to the Obligations arising as a result of the joint and
several liability of Borrowers hereunder with respect to Loans, Letter of Credit
Obligations or other extensions of credit made to the other Borrowers hereunder,
each of Borrowers waives, until the Obligations shall have been paid in full and
this Agreement shall have been terminated, any right to enforce any right of
subrogation or any remedy which Agent or any Lender now has or may hereafter
have against any Borrower, any endorser or any guarantor of all or any part of
the Obligations, and any benefit of, and any right to participate in, any
security or collateral given to Agent or any Lender. Any claim which any
Borrower may have against any other Borrower with respect to any payments to
Agent or Lenders hereunder or under any of the other Financing Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations. Upon the
occurrence of any Event of Default and for so long as the same is continuing,
Agent and Lenders may proceed directly and at once, without notice, against (i)
with respect to Obligations of Borrowers, either or both of them or (ii) with
respect to Obligations of any Borrower, to collect and recover the full amount,
or any portion of the applicable Obligations, without first proceeding against
the other applicable Borrowers or any other Person, or against any security or
collateral for the Obligations. Each Borrower consents and agrees that Agent and
Lenders shall be under no obligation to marshal any assets in favor of
Borrower(s) or against or in payment of any or all of the Obligations.

 

 

53

 

 



 

2.9

Commitments.

The aggregate amount of each Lender’s Pro Rata Share of the Revolving Loans,
Swing Line Loans and Letter of Credit Obligations shall not exceed the amount of
such Lender’s Commitment, as the same may from time to time be amended in
accordance with the provisions hereof.

 

SECTION 3.

INTEREST AND FEES

 

 

3.1

Interest.

(a)  Borrowers shall pay to Agent, for the benefit of Lenders, interest on the
outstanding principal amount of the Loans at the Interest Rate. All interest
accruing hereunder on and after the date of any Event of Default or termination
hereof shall be payable on demand.

(b) Each Borrower (or Borrower Agent on behalf of such Borrower) may from time
to time request Eurodollar Rate Loans or may request that Base Rate Loans be
converted to Eurodollar Rate Loans or that any existing Eurodollar Rate Loans
continue for an additional Interest Period. Such request from a Borrower (or
Borrower Agent on behalf of such Borrower) shall specify the amount of the
Eurodollar Rate Loans or the amount of the Base Rate Loans to be converted to
Eurodollar Rate Loans or the amount of the Eurodollar Rate Loans to be continued
(subject to the limits set forth below) and the Interest Period to be applicable
to such Eurodollar Rate Loans (and if it does not specify such Interest Period
shall be deemed to be a one (1) month period). Subject to the terms and
conditions contained herein, three (3) Business Days after receipt by Agent of
such a request from a Borrower (or Borrower Agent on behalf of such Borrower),
which may be telephonic (and followed by a confirmation in writing if requested
by Agent) such Eurodollar Rate Loans shall be made or Base Rate Loans shall be
converted to Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue,
as the case may be; provided, that, (i) no Event of Default shall exist or have
occurred and be continuing, (ii) no Borrower or Borrower Agent shall have sent
any notice of termination of this Agreement, (iii) such Borrower (or Borrower
Agent on behalf of such Borrower) shall have complied with such customary
procedures as are established by Agent and specified by Agent to Borrower Agent
from time to time for requests by Borrowers for Eurodollar Rate Loans, (iv) no
more than six (6) Interest Periods may be in effect at any one time, (v) the
aggregate amount of the Eurodollar Rate Loans must be in an amount not less than
$1,000,000 or an integral multiple of $500,000 in excess thereof, and (vi) Agent
and each Lender shall have determined that the Interest Period or Adjusted
Eurodollar Rate is available to Agent and such Lender and can be readily
determined as of the date of the request for such Eurodollar Rate Loan by such
Borrower. Any request by or on behalf of a Borrower for Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans or to continue any existing
Eurodollar Rate Loans shall be irrevocable. Notwithstanding anything to the
contrary contained herein, Agent and Lenders shall not be required to purchase
United States Dollar deposits in the London interbank market or other applicable
Eurodollar Rate market to fund any Eurodollar Rate Loans, but the provisions
hereof shall be deemed to apply as if Agent and Lenders had purchased such
deposits to fund the Eurodollar Rate Loans. All Swing Line Loan shall be Base
Rate Loans and shall not be entitled to be converted to Eurodollar Rate Loans.

(c)  Any Eurodollar Rate Loans shall automatically convert to Base Rate Loans
upon the last day of the applicable Interest Period, unless Agent has received a
request to continue such Eurodollar Rate Loan at least three (3) Business Days
prior to such last day in accordance with the terms hereof and Borrowers are
entitled to such Eurodollar Rate Loan under the terms hereof.

(d) Interest shall be payable by Borrowers to Agent, for the account of Lenders,
monthly in arrears not later than the first day of each calendar month and shall
be calculated on the basis of a three hundred sixty (360) day year and actual
days elapsed, other than for Base Rate Loans which shall be

 

 

54

 

 



calculated on the basis of three hundred sixty-five (365) or three hundred
sixty-six (366) day year, as applicable, and actual days elapsed. The interest
rate on non-contingent Obligations (other than Eurodollar Rate Loans) shall
increase or decrease by an amount equal to each increase or decrease in the Base
Rate effective on the date any change in such Base Rate is effective.

 

 

3.2

Fees.

(a)  Borrowers shall pay to Agent, for the account of Lenders, monthly an unused
line fee at a rate equal to the applicable rate (on a per annum basis)
determined as provided below calculated upon the amount by which the Maximum
Credit exceeds the average daily principal balance of the outstanding Revolving
Loans and Letters of Credit during the immediately preceding month (or part
thereof) so long as any Obligations are outstanding. Such fees shall be payable
on the first Business Day of each month in arrears and calculated based on a
three hundred sixty (360) day year and actual days elapsed. Such percentages
shall be increased or decreased, as the case may be, to the applicable
percentage (on a per annum basis) set forth below based on the Quarterly Average
Excess Availability for the immediately preceding three (3) month period
commencing on the first day of the month of such period.

 

Tier

Quarterly Average Excess Availability

Unused Line Fee

1

Greater than $35,000,000

.500%

2

Less than or equal to $35,000,000 and greater than $15,000,000

.375%

3

Less than or equal to $15,000,000

.250%

 

provided, that, (i) the applicable percentage shall be calculated and
established once each calendar quarter and shall remain in effect until adjusted
thereafter after the end of the next calendar quarter, and (ii) notwithstanding
anything to the contrary contained herein, the applicable percentages through
August 31, 2008 shall be the amount for Tier 2 set forth above.

(b) Borrowers shall pay to Agent, for the benefit of Lenders, monthly a fee at
the applicable rate determined as provided below (on a per annum basis) on the
average daily outstanding balance of Letters of Credit for the immediately
preceding month (or part thereof), payable in arrears as of the first day of
each month, computed for each day from the date of issuance to the date of
expiration. Such percentages shall be increased or decreased, as the case may
be, to the applicable percentage (on a per annum basis) set forth below based on
the Quarterly Average Excess Availability for immediately preceding three (3)
month period commencing on the first day of the month of such period.

 

Tier

Quarterly Average
Excess Availability

LC Fee Rate

1

Greater than $35,000,000

1.50%

2

Less than or equal to $35,000,000 and greater than $15,000,000


1.75%

 

 

 

55

 

 



 

3

Less than or equal to $15,000,000

2.25%

 

provided, that, (i) the applicable percentage shall be calculated and
established once each calendar quarter and shall remain in effect until adjusted
thereafter after the end of the next calendar quarter, (ii) notwith-standing
anything to the contrary contained herein, the applicable percentages through
August 31, 2008 shall be the amount for Tier 2 set forth above, and (iii)
Borrowers shall, at Agent’s option or at the written direction of the Required
Lenders, pay such fees at a rate two (2%) percent greater than the highest rate
above on such average daily maximum amount for: (A) the period from and after
the date of termination or non-renewal hereof until Lenders have received full
and final payment of all Obligations (notwithstanding entry of a judgment
against any Borrower or Guarantor) and (B) the period from and after the date of
the occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Agent. Such letter of credit fees shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrowers to pay such fee shall survive the
termination or non-renewal of this Agreement. In addition to the letter of
credit fees provided above, Borrowers shall pay to Issuing Bank for its own
account (without sharing with Lenders) the letter of credit fronting fee of
.125% per annum and the other customary charges from time to time of Issuing
Bank with respect to the issuance, amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit.

(c)  Borrowers shall pay to Agent and Arranger the other fees and amounts set
forth in the Fee Letter in the amounts and at the times specified therein or as
has otherwise been agreed by or on behalf of Borrowers. To the extent payment in
full of the applicable fee is received by Agent from Borrowers on or about the
date hereof, Agent shall pay to each Lender its share of such fees in accordance
with the terms of the arrangements of Agent with such Lender.

 

 

3.3

Inability to Determine Applicable Interest Rate.

If Agent shall determine in good faith (which determination shall, absent
manifest error, be final and conclusive and binding on all partier hereto) that
on any date by reason of circumstances affecting the London interbank market
adequate and fair means do not exist for ascertaining the interest rate
applicable to Eurodollar Rate Loans on the basis provided for in the definition
of Adjusted Eurodollar Rate, Agent shall on such date give notice to Borrower
Agent and each Lender of such determination. Upon such date no Loans may be made
as, or converted to, Eurodollar Rate Loans until such time as Agent notifies
Borrower Agent and Lenders that the circumstances giving rise to such notice no
longer exist and any request for Loans or the conversion or continuation of any
Eurodollar Rate Loans received by Agent shall be deemed to be a request, or a
continuation or conversion, for or into Base Rate Loans.

 

 

3.4

Illegality.

Notwithstanding anything to the contrary contained herein, if (a) any change in
any law or interpretation thereof by any Governmental Authority makes it
unlawful for a Lender to make or maintain a Eurodollar Rate Loan or to maintain
any Commitment with respect to a Eurodollar Rate Loan or (b) a Lender determines
in good faith (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) has become impracticable as a
result of a circumstance that adversely affects the London interbank market or
the position of such Lender in such market, then such Lender shall give notice
thereof to Agent and Borrower Agent and may (i) declare that Eurodollar Rate
Loans will not thereafter be made by such Lender, such that any request for a
Eurodollar Rate Loans from such Lender shall be deemed to be a request for a
Base Rate Loan unless such Lender’s declaration has been withdrawn (and it shall
be withdrawn promptly upon the cessation of the circumstances described in
clause (a) or (b) above and

 

 

56

 

 

 



(ii) require that all outstanding Eurodollar Rate Loans made by such Lender be
converted to Base Rate Loans immediately, in which event all outstanding
Eurodollar Rate Loans of such Lender shall be so converted.

 

 

3.5

Increased Costs.

If any Change in Law shall: (a) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted Eurodollar Rate) or the Issuing Bank; (b) subject any Lender or the
Issuing Bank to any tax of any kind whatsoever with respect to this Agreement,
any Letter of Credit, any participation in a Letter of Credit or any Eurodollar
Loan made by it, or change the basis of taxation of payments to such Lender or
the Issuing Bank in respect thereof (except for Taxes or Other Taxes covered by
Section 6.8 and the imposition of, or any change in the rate of, any taxes
payable by such Lender or the Issuing Bank described in Sections 6.8(a)(i) and
(ii)); or (c) impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the Issuing Bank, Borrowers will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

 

3.6

Capital Requirements.

If any Lender or the Issuing Bank determines that any Change in Law affecting
such Lender or the Issuing Bank or any lending office of such Lender or such
Lender’s or the Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time Borrowers will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

 

3.7

Certificates for Reimbursement.

A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in Sections 3.5 or 3.6 and delivered
to Borrower Agent shall be conclusive absent manifest error. Borrowers shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

 

 

3.8

Delay in Requests.

 

 

57

 

 



Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to Sections 3.5 or 3.6 shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation, provided
that Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs incurred or reductions
occurring more than one hundred eighty (180) days prior to the date that such
Lender or the Issuing Bank, as the case may be, becomes aware of the event
giving rise to such Lender’s or Issuing Bank’s claim for compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the one hundred eighty (180) day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

 

3.9

Mitigation; Replacement of Lenders.

(a)  If any Lender requests compensation under Sections 3.4, 3.5 or Section 3.6,
or Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 6.8,
then such Lender shall, if requested by Borrower Agent, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans hereunder, to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates or to take such other actions as such Lender or Agent determines, if,
in the judgment of such Lender, such designation, assignment or other action (i)
would eliminate or reduce amounts payable pursuant to such Sections in the
future and (ii) would not subject Agent or such Lender to any unreimbursed cost
or expense and Agent or such Lender would not suffer any economic, legal or
regulatory disadvantage. Nothing in this Section 3.9 shall affect or postpone
any of the obligations of Borrowers or the rights of Agent or such Lender
pursuant to this Section 3.9. Borrowers hereby agree to pay on demand all
reasonable costs and expenses incurred by Agent or any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Sections 3.4, 3.5 or 3.6, if
Borrowers are required to pay any additional amount to any Lender or
Governmental Authority pursuant to Section 6.8, then within sixty (60) days
thereafter, Borrower Agent may, at its sole expense and effort, upon notice to
such Lender and Agent, replace such Lender by requiring such Lender to assign
and delegate (and such Lender shall be obligated to assign and delegate),
without recourse (in accordance with and subject to the restrictions contained
in Section 13.7), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee that shall assume such obligations,
provided, that, (i) Borrower Agent has received the prior written consent of
Agent and each Issuing Bank, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal amount of its Loans and participations
in Letter of Credit Obligations and Swing Line Loans that it has funded, if any,
accrued interest thereon, accrued fees and other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal) and
Borrower Agent (in the case of accrued interest, fees and other amounts,
including amounts under Section 3.10), (iii) such assignment will result in a
reduction in such compensation and payments, and (iv) such assignment does not
conflict with applicable laws or regulations. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower
Agent to require such assignment and delegation cease to apply. Nothing in this
Section 3.9 shall impair any rights that any Borrower or Agent may have against
any Lender that is a Defaulting Lender.

 

 

3.10

Funding Losses.

Borrowers shall pay to Agent its customary administrative charge and to each
Lender all losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or redeployment of such) that it sustains (a) if for any
reason (other than a default by such

 

 

58

 

 



Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a request for borrowing, or a conversion to or
continuation of, any Eurodollar Rate Loan does not occur on a date specific
therefor in a request for conversion or continuation, (b) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
such Loan, or (c) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by a Borrower (or on
its behalf by Borrower Agent). This covenant shall survive the termination or
non-renewal of this Agreement and the payment of the Obligations.

 

 

3.11

Maximum Interest.

Notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, in no event whatsoever shall the aggregate of
all amounts that are contracted for, charged or received by Agent or any Lender
pursuant to the terms of this Agreement or any of the other Financing Agreements
and that are deemed interest under applicable law exceed the Maximum Interest
Rate (including, to the extent applicable, the provisions of Section 5197 of the
Revised Statutes of the United States of America as amended, 12 U.S.C. Section
85, as amended). In no event shall any Borrower or Guarantor be obligated to pay
interest or such amounts as may be deemed interest under applicable law in
amounts which exceed the Maximum Interest Rate. In the event any Interest is
charged or received in excess of the Maximum Interest Rate (“Excess”), each
Borrower and Guarantor acknowledges and stipulates that any such charge or
receipt shall be the result of an accident and bona fide error, and that any
Excess received by Agent or any Lender shall be applied, first, to the payment
of the then outstanding and unpaid principal hereunder; second to the payment of
the other Obligations then outstanding and unpaid; and third, returned to such
Borrower or Guarantor. All monies paid to Agent or any Lender hereunder or under
any of the other Financing Agreements, whether at maturity or by prepayment,
shall be subject to any rebate of unearned interest as and to the extent
required by applicable law. For the purpose of determining whether or not any
Excess has been contracted for, charged or received by Agent or any Lender, all
interest at any time contracted for, charged or received from any Borrower or
Guarantor in connection with this Agreement or any of the other Financing
Agreements shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread during the entire term of this Agreement in
accordance with the amounts outstanding from time to time hereunder and the
Maximum Interest Rate from time to time in effect in order to lawfully charge
the maximum amount of interest permitted under applicable laws. The provisions
of this Section 3.11 shall be deemed to be incorporated into each of the other
Financing Agreements (whether or not any provision of this Section is referred
to therein).

 

 

3.12

No Requirement of Match Funding.

Notwithstanding anything to the contrary contained herein, Agent and Lenders
shall not be required to acquire US Dollar deposits in the London interbank
market or any other offshore US Dollar market to fund any Eurodollar Rate Loan
or to otherwise match fund any Obligations as to which interest accrues based on
the Eurodollar Rate. All of the provisions of this Section 3 shall be deemed to
apply as if Agent, each Lender or any Participant had acquired such deposits to
fund any Eurodollar Rate Loan or any other Obligation as to which interest is
accruing at the Eurodollar Rate by acquiring such US Dollar deposits for each
Interest Period in the amount of the Eurodollar Rate Loans or other applicable
Obligations.

 

SECTION 4.

CONDITIONS PRECEDENT

 

 

59

 

 



4.1    Conditions Precedent to Effectiveness of Agreement to Make Initial Loans
and Letters of Credit.

The agreement of Lenders to make the Loans and of Issuing Bank to issue Letters
of Credit shall become effective upon the satisfaction, or waiver, immediately
prior to or concurrently therewith each of the following conditions precedent:

(a)  all requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be reasonably satisfactory in
form and substance to Agent, and Agent shall have received all information and
copies of all documents, including records of requisite corporate action and
proceedings which Agent may have reasonably requested in connection therewith,
such documents where requested by Agent or its counsel to be certified by
appropriate corporate officers or Governmental Authority (and including a copy
of the certificate of incorporation or formation of each Borrower and Guarantor
certified by the applicable Secretary of State (or equivalent Governmental
Authority) which shall set forth the same complete corporate name of such
Borrower or Guarantor as is set forth herein;

(b) no material adverse change shall have occurred in the assets, business,
operations or profits of Borrowers and Guarantors, taken as a whole, since the
date of Agent’s latest field examination (not including for this purpose the
field review referred to in clause (c) below) and no change or event shall have
occurred which would impair in any material respect the ability of Borrowers and
Guarantors taken as a whole to perform its obligations hereunder or under any of
the other Financing Agreements to which it is a party or of Agent or any Lender
to enforce the Obligations or realize upon the Collateral in all material
respects, in each case as determined by Agent in its discretion in good faith;

(c)  Agent shall have completed an updated field review of the Records and such
other updated information with respect to the Accounts and Inventory as Agent
may require to determine the amount of Loans available to Borrowers (including,
without limitation, roll-forwards of Accounts through the date of closing in a
manner satisfactory to Agent, together with such supporting documentation as may
be reasonably necessary or appropriate, and other documents and information that
will enable Agent to accurately identify and verify the Accounts), the results
of which in each case shall be satisfactory to Agent, not more than five (5)
days prior to the date hereof or such earlier date as Agent may agree;

(d) Agent shall have received, in form and substance satisfactory to Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
Agent may deem necessary or desirable in order to permit, protect and perfect
its security interests in and liens upon the Collateral or to effectuate the
provisions or purposes of this Agreement and the other Financing Agreements,
including, without limitation, Collateral Access Agreements; provided, that, the
failure to deliver Collateral Access Agreements as to specific locations shall
not be a condition of closing, so long as all other conditions are met after
giving effect to any Reserves established by Agent in respect of amounts due or
to become due to the owner, lessor or operator thereof as provided for in the
definition of Reserves;

(e)  Agent shall have received, in form and substance reasonably satisfactory to
Agent, all releases, terminations and such other documents as Agent may
reasonably request to evidence and effectuate the termination of the financing
arrangements pursuant to the Existing Credit Agreement, and the termination and
release by the agent under such arrangements, of any interest in and to any
assets and properties of Borrowers and Guarantors, duly authorized, executed and
delivered by each of them, including, but not limited to, the authorization to
file UCC financing statement amendments to terminate all UCC financing
statements previously filed by or on behalf of any or all of them or their
predecessors, as secured party, and any Borrower or Guarantor or their
predecessors, as debtor and the termination of any deposit account control
agreement;

 

 

60

 

 



(f)  the aggregate amount of the Excess Availability of Borrowers as determined
by Agent, on or about the date hereof, shall be not less than $30,000,000 after
giving effect to the initial Loans made or to be made and Letters of Credit
issued or to be issued in connection with the initial transactions hereunder;

(g) Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, that Agent has a valid perfected first priority security
interest in all of the Collateral (except as to (i) priority, subject to the
liens permitted under clauses (b), (c), (i) and (j) of the definition of
Permitted Liens, to the extent that such liens have priority over the liens of
Agent under applicable law and except for such items of Collateral as Agent may
determine not to perfect its security interest in based on the de minimus value
thereof relative to the cost of such perfection and (ii) Intellectual Property
registered, applied for or subsisting solely outside of the United States of
America);

(h) Agent shall have received and reviewed lien and judgment search results for
the location of each Borrower and Guarantor (determined in accordance with the
Uniform Commercial Code of the applicable jurisdiction and any other applicable
law) and all counties in which assets of assets of Borrowers and Guarantors are
located, which search results shall be in form and substance satisfactory to
Agent;

(i)  Agent shall have received a borrowing request and a Borrowing Base
Certificate setting forth the Loans and Letters of Credit available to Borrowers
as of the date hereof as completed in a manner reasonably satisfactory to Agent
and duly authorized, executed and delivered on behalf of Borrowers;

(j)  Agent shall have received, in form and substance reasonably satisfactory to
Agent, a pro-forma balance sheet of Parent and Subsidiaries reflecting the
initial transactions contemplated hereunder, including, but not limited to Loans
and Letter of Credit Obligations outstanding on the date hereof and the use of
the proceeds of the initial Loans as provided herein, accompanied by a
certificate, dated of even date herewith, of Parent stating that such pro-forma
balance sheet was prepared in good faith by an authorized officer of Parent and
based on assumptions that are reasonable in light of all facts and circumstances
known to Parent at such time;

(k) Agent shall have received, in form and substance reasonably satisfactory to
Agent, such opinion letters of counsel to Borrowers and Guarantors with respect
to the Financing Agreements and such other matters as Agent may reasonably
request;

(l)  Agent shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance reasonably satisfactory to Agent, and certificates of insurance
policies and/or endorsements naming Agent as loss payee and additional insured;
and

(m)the other Financing Agreements (including Deposit Account Control Agreements
to the extent required by Agent to be delivered hereunder) and all instruments
and documents hereunder and thereunder shall have been duly executed and
delivered to Agent, in form and substance satisfactory to Agent.

 

 

4.2

Conditions Precedent to All Loans and Letters of Credit.

The obligation of Lenders to make the Loans, including the initial Loans, or of
Issuing Bank to issue any Letter of Credit, including the initial Letters of
Credit, is subject to the further satisfaction of, or waiver of, immediately
prior to or concurrently with the making of each such Loan or the issuance of
such Letter of Credit of each of the following conditions precedent:

 

 

61

 

 



(a)  all representations and warranties contained herein and in the other
Financing Agreements that are qualified as to materiality or Material Adverse
Effect shall be true and correct and the representations and warranties that are
not so qualified shall be true and correct in all material respects, in each
case with the same effect as though such representations and warranties had been
made on and as of the date of the making of each such Loan or providing each
such Letter of Credit and after giving effect thereto, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct to the extent required hereunder or under the other Financing Agreements
on and as of such earlier date);

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in writing in any court or before any arbitrator or
Governmental Authority, which purports to enjoin, prohibit, restrain or
otherwise affect the making of the Loans or providing the Letters of Credit, or
the consummation of the transactions contemplated pursuant to the terms hereof
or the other Financing Agreements; and

(c)  no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.

 

SECTION 5.

GRANT AND PERFECTION OF SECURITY INTEREST

 

 

5.1

Grant of Security Interest.

To secure payment and performance of all Obligations, each Borrower and
Guarantor hereby grants to Agent, for itself and the benefit of the other
Secured Parties, a continuing security interest in, a lien upon, and a right of
set off against, and hereby assigns to Agent, for itself and the benefit of the
other Secured Parties, as security, all personal and real property and fixtures,
and interests in property and fixtures, of each Borrower and Guarantor, whether
now owned or hereafter acquired or existing, and wherever located (together with
all other collateral security for the Obligations at any time granted to or held
or acquired by Agent or any Lender, collectively, the “Collateral”), including:

 

(a)

all Accounts;

 

(b)

all general intangibles, including, without limitation, all Intellectual
Property;

 

(c)

all goods, including, without limitation, Inventory and Equipment;

 

(d)

all chattel paper, including, without limitation, all tangible and electronic
chattel paper;

 

(e)

all instruments, including, without limitation, all promissory notes;

 

(f)

all documents;

 

(g)

all deposit accounts;

(h) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(i)  all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts

 

 

62

 

 



or instruments with respect to, or otherwise representing or evidencing,
Receivables or other Collateral, including returned, repossessed and reclaimed
goods, and (iv) deposits by and property of account debtors or other persons
securing the obligations of account debtors;

(j)  all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of any Borrower or Guarantor now or hereafter held or received by or in
transit to Agent, any Lender or its Affiliates or at any other depository or
other institution from or for the account of any Borrower or Guarantor, whether
for safekeeping, pledge, custody, transmission, collection or otherwise;

(k) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

 

(l)

to the extent not otherwise described above, all Receivables;

 

(m)

all Records; and

(n) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 

 

5.2

Exclusions from Collateral.

Notwithstanding anything to the contrary contained in Section 5.1 above, the
types or items of Collateral described in such Section shall not include
Excluded Property.

 

 

5.3

Perfection of Security Interests.

(a)  So long as any Obligations are outstanding the Commitments have not been
terminated, each Borrower and Guarantor irrevocably and unconditionally
authorizes Agent (or its agent) to file at any time and from time to time such
financing statements with respect to the Collateral naming Agent or its designee
as the secured party and such Borrower or Guarantor as debtor, as Agent may
require, and including any other information with respect to such Borrower or
Guarantor or otherwise required by part 5 of Article 9 of the Uniform Commercial
Code of such jurisdiction as Agent may determine, together with any amendment
and continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof. Each Borrower
and Guarantor hereby ratifies and approves all financing statements naming Agent
or its designee as secured party and such Borrower or Guarantor, as the case may
be, as debtor with respect to the Collateral (and any amendments with respect to
such financing statements) filed by or on behalf of Agent prior to the date
hereof and ratifies and confirms the authorization of Agent to file such
financing statements (and amendments, if any). Each Borrower and Guarantor
hereby authorizes Agent to adopt on behalf of such Borrower and Guarantor any
symbol required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement naming Agent or its
designee as the secured party and any Borrower or Guarantor as debtor includes
assets and properties of such Borrower or Guarantor that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Borrower or Guarantor to the extent of
the Collateral included in such description and it shall not render the
financing statement ineffective as to any of the Collateral or otherwise affect
the financing statement as it applies to any of the Collateral. So long as any
Obligations are outstanding and the Commitments have not been terminated, in no
event shall any Borrower or Guarantor at any time file, or permit or cause to be
filed, any correction statement or termination statement with respect to any
financing

 

 

63

 

 



statement (or amendment or continuation with respect thereto) naming Agent or
its designee as secured party and such Borrower or Guarantor as debtor.

(b) Each Borrower and Guarantor does not have any chattel paper (whether
tangible or electronic) or instruments as of the date hereof, except as set
forth in the Information Certificate. In the event that any Borrower or
Guarantor shall be entitled to or shall receive any chattel paper or instrument
for obligations in excess of $250,000 in any one case or in the aggregate that
constitutes Collateral after the date hereof, Borrowers and Guarantors shall
promptly notify Agent thereof in writing. Promptly upon the receipt thereof by
or on behalf of any Borrower or Guarantor (including by any agent or
representative), such Borrower or Guarantor shall deliver, or cause to be
delivered to Agent, all tangible chattel paper and instruments that such
Borrower or Guarantor has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time reasonably specify, in each case except as Agent may otherwise
agree. At Agent’s option, each Borrower and Guarantor shall, or Agent may at any
time on behalf of any Borrower or Guarantor, cause the original of any such
instrument or chattel paper to be conspicuously marked in a form and manner
acceptable to Agent with the following legend referring to chattel paper or
instruments as applicable: “This [chattel paper][instrument] is subject to the
security interest of Wachovia Bank, National Association, as Agent and any sale,
transfer, assignment or encumbrance of this [chattel paper][instrument] violates
the rights of such secured party.”

(c)  In the event that any Borrower or Guarantor shall at any time hold or
acquire an interest in any electronic chattel paper or any “transferable record”
(as such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) that constitute
Collateral, such Borrower or Guarantor shall promptly notify Agent thereof in
writing. Promptly upon Agent’s request, such Borrower or Guarantor shall take,
or cause to be taken, such actions as Agent may reasonably request to give Agent
control of such electronic chattel paper under Section 9-105 of the UCC and
control of such transferable record under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction.

(d) Each Borrower and Guarantor does not have any deposit accounts as of the
date hereof, except as set forth in the Information Certificate. Borrowers and
Guarantors shall not, directly or indirectly, after the date hereof open,
establish or maintain any deposit account, unless each of the following
conditions is satisfied: (i) Agent shall have received not less than ten (10)
Business Days’ prior written notice of the intention of any Borrower or
Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity acceptable to Agent the name of the account,
the owner of the account, the name and address of the bank at which such account
is to be opened or established, the individual at such bank with whom such
Borrower or Guarantor is dealing and the purpose of the account, (ii) the bank
where such account is opened or maintained shall be reasonably acceptable to
Agent, and (iii) on or before the opening of such deposit account, such Borrower
or Guarantor shall deliver to Agent a Deposit Account Control Agreement with
respect to such deposit account duly authorized, executed and delivered by such
Borrower or Guarantor and the bank at which such deposit account is opened and
maintained; provided, that, Borrowers and Guarantors shall not be required to
deliver a Deposit Account Control Agreement with a depository bank as to any
deposit account that is specifically and exclusively used for payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of any
Borrower’s or Guarantor’s salaried employees.

(e)  No Borrower or Guarantor owns or holds, directly or indirectly,
beneficially or as record owner or both, any investment property, as of the date
hereof, or have any investment account, securities account, commodity account or
other similar account with any bank or other financial institution or other
securities intermediary or commodity intermediary as of the date hereof, in each
case except as set forth in the Information Certificate.

 

 

64

 

 



(i)      In the event that any Borrower or Guarantor shall be entitled to or
shall at any time after the date hereof hold or acquire any certificated
securities that constitute Collateral, such Borrower or Guarantor shall promptly
deliver the original of same to Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as Agent may specify. If any
securities that constitute Collateral, now or hereafter acquired by any Borrower
or Guarantor are uncertificated and are issued to such Borrower or Guarantor or
its nominee directly by the issuer thereof, such Borrower or Guarantor shall
immediately notify Agent thereof and shall as Agent may specify, either (A)
cause the issuer to agree to comply with instructions from Agent as to such
securities, without further consent of any Borrower or Guarantor or such
nominee, or (B) arrange for Agent to become the registered owner of the
securities.

(ii)     Borrowers and Guarantors shall not, directly or indirectly, after the
date hereof open, establish or maintain any investment account, securities
account, commodity account or any other similar account (other than a deposit
account) with any securities intermediary or commodity intermediary that
constitute or do or will at any time have any Collateral in them unless each of
the following conditions is satisfied: (A) Agent shall have received not less
than ten (10) Business Days’ prior written notice of the intention of such
Borrower or Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Agent the name of the
account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established, the individual at such intermediary with whom such Borrower or
Guarantor is dealing and the purpose of the account, (B) the securities
intermediary or commodity intermediary (as the case may be) where such account
is opened or maintained shall be reasonably acceptable to Agent, and (C) on or
before the opening of such investment account, securities account or other
similar account with a securities intermediary or commodity intermediary, such
Borrower or Guarantor shall execute and deliver, and cause to be executed and
delivered to Agent, an Investment Property Control Agreement with respect
thereto duly authorized, executed and delivered by such Borrower or Guarantor
and such securities intermediary or commodity intermediary.

(f)  Borrowers and Guarantors are not the beneficiary or otherwise entitled to
any right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the date hereof, except as set forth in the Information
Certificate. In the event that any Borrower or Guarantor shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof involving an amount in excess of $250,000 in any
one case or in the aggregate that constitute Collateral, such Borrower or
Guarantor shall promptly notify Agent thereof in writing. Such Borrower or
Guarantor shall promptly, as Agent may specify, either (i) deliver, or cause to
be delivered to Agent, with respect to any such letter of credit, banker’s
acceptance or similar instrument, the written agreement of the issuer and any
other nominated person obligated to make any payment in respect thereof
(including any confirming or negotiating bank), in form and substance reasonably
satisfactory to Agent, consenting to the assignment of the proceeds of the
letter of credit to Agent by such Borrower or Guarantor and agreeing to make all
payments thereon directly to Agent or as Agent may otherwise direct or (ii)
cause Agent to become, at Borrowers’ expense, the transferee beneficiary of the
letter of credit, banker’s acceptance or similar instrument (as the case may
be).

(g) Borrowers and Guarantors do not have any commercial tort claims as of the
date hereof, except as set forth in the Information Certificate. In the event
that any Borrower or Guarantor shall at any time after the date hereof have any
commercial tort claims involving a claim in excess of $100,000 that arise in
connection with or are related to any other Collateral, such Borrower or
Guarantor shall promptly notify Agent thereof in writing, which notice shall (i)
set forth in reasonable detail the basis for and nature of such commercial tort
claim and (ii) include the express grant by such Borrower or Guarantor to Agent
of a security interest in such commercial tort claim (and the proceeds thereof).
In the event that such notice does not include such grant of a security
interest, the sending thereof by such Borrower or Guarantor to Agent shall be
deemed to constitute such grant to Agent. Upon the sending of such notice, any
commercial tort

 

 

65

 

 



claim described therein shall constitute part of the Collateral and shall be
deemed included therein. Without limiting the authorization of Agent provided in
Section 5.3(a) hereof or otherwise arising by the execution by such Borrower or
Guarantor of this Agreement or any of the other Financing Agreements, Agent is
hereby irrevocably authorized from time to time and at any time to file such
financing statements naming Agent or its designee as secured party and such
Borrower or Guarantor as debtor, or any amendments to any financing statements,
covering any such commercial tort claim as Collateral. In addition, each
Borrower and Guarantor shall promptly upon Agent’s request, execute and deliver,
or cause to be executed and delivered, to Agent such other agreements, documents
and instruments as Agent may reasonably require in connection with such
commercial tort claim.

(h) Borrowers and Guarantors do not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except as set forth in the Information Certificate and except for goods
located in the United States in transit to a location of a Borrower or Guarantor
permitted herein in the ordinary course of business of such Borrower or
Guarantor in the possession of the carrier transporting such goods. In the event
that any goods, documents of title or other Collateral are at any time after the
date hereof having a value in excess of $250,000 in any one case or in the
aggregate in the custody, control or possession of any other person not referred
to in the Information Certificate or such carriers, Borrowers and Guarantors
shall promptly notify Agent thereof in writing. Promptly upon Agent’s request,
Borrowers and Guarantors shall use their commercially reasonable efforts to
deliver to Agent a Collateral Access Agreement duly authorized, executed and
delivered by such person and the Borrower or Guarantor that is the owner of such
Collateral.

(i)  Borrowers and Guarantors shall take any other actions reasonably requested
by Agent from time to time to cause the attachment, perfection and first
priority of, and the ability of Agent to enforce, the security interest of Agent
in any and all of the Collateral, including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC or other applicable law, to the extent, if any,
that any Borrower’s or Guarantor’s signature thereon is required therefor, (ii)
causing Agent’s name to be noted as secured party on any certificate of title
for a titled good if such notation is a condition to attachment, perfection or
priority of, or ability of Agent to enforce, the security interest of Agent in
such Collateral, (iii) complying with any provision of any statute, regulation
or treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
Agent to enforce, the security interest of Agent in such Collateral, and(iv)
obtaining the consents and approvals of any Governmental Authority or third
party, including, without limitation, any consent of any licensor, lessor or
other person obligated on Collateral, and taking all actions required by any
earlier versions of the UCC or by other law, as applicable in any relevant
jurisdiction.

 

SECTION 6.

COLLECTION AND ADMINISTRATION

 

 

6.1

Borrowers’ Loan Accounts.

Agent shall maintain one or more loan account(s) on its books in which shall be
recorded (a) all Loans, Letters of Credit and other Obligations and the
Collateral, (b) all payments made by or on behalf of any Borrower or Guarantor
and (c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the loan
account(s) shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

 

6.2

Statements.

Agent shall render to Borrower Agent each month a statement setting forth the
balance in the Borrowers’ loan account(s) maintained by Agent for Borrowers
pursuant to the provisions of this Agreement, including

 

 

66

 

 



principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and Guarantors
and conclusively binding upon Borrowers and Guarantors as an account stated
except to the extent that Agent receives a written notice from Borrower Agent of
any specific exceptions of Borrower Agent thereto within thirty (30) days after
the date such statement has been received by Borrower Agent. Until such time as
Agent shall have rendered to Borrower Agent a written statement as provided
above, the balance in any Borrower’s loan account(s) shall be presumptive
evidence of the amounts due and owing to Agent and Lenders by Borrowers and
Guarantors, absent manifest error.

 

 

6.3

Lenders’ Evidence of Debt.

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Obligations of each Borrower to such Lender, including
the amounts of the Loans made by it and each repayment and prepayment in respect
thereof, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. Any such records shall be presumptively
correct, absent manifest error, provided, that, the failure to make any entry or
any error in such records, shall not affect any Lender’s Commitments hereunder
or the Obligations in respect of any applicable Loans and in the event of any
inconsistency between the Register and any Lender’s records, the Register shall
govern.

 

 

6.4

Register.

 

(a)  Agent (or its agent or sub-agent appointed by it) shall maintain a register
(the “Register”) for the recordation of the names and addresses of Lenders and
the Commitments of, and principal amount of the Loans (the “Registered Loans”)
and Letter of Credit Obligations owing to each Lender from time to time. The
Register, as in effect at the close of business on the preceding Business Day,
shall be available for inspection by Borrower Agent or any Lender (with respect
to a Lender, solely with respect to the Obligations owing to such Lender) at a
reasonable time and from time to time upon reasonable prior notice. Agent shall
record, or cause to be recorded, in the Register, the Commitments and the Loans
in accordance with the provisions of Section 15.7 and Agent shall also maintain
a copy of each Assignment and Acceptance delivered to and accepted by it and
shall modify the Register to give effect to each Assignment and Acceptance, and
any such recording shall be presumptively correct, absent manifest error;
provided, that, the failure to make any entry or any error in such records,
shall not affect any Lender’s Commitments or Obligations in respect of any Loan.
Borrowers, Guarantors, Agent and Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. Borrowers hereby designate and authorize Agent, and Agent agrees, to
maintain, or cause to be maintained as agent for Borrowers’ solely for purposes
of maintaining the Register as provided in this Section 6.4(a).

(b) Each Lender that grants a participation shall maintain a register as a
non-fiduciary agent of Borrowers on which it enters the name and address of each
Participant and the principal and interest amount of each Participant’s interest
in the Loans and Letters of Credit held by it (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

 

6.5

Promissory Notes.

Each Lender may at any time request that the Loans made by it be evidenced by a
promissory note. In such event, Borrowers shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in a form furnished
by

 

 

67

 

 



Agent and reasonably acceptable to Borrower Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 15.7) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.

 

 

6.6

Cash Management; Collection of Proceeds of Collateral.

(a)  Each Borrower and Guarantor shall establish and maintain, at its expense,
deposit accounts and cash management services of a type and on terms, and with
the banks, set forth on Schedule 8.10 to the Information Certificate and,
subject to Section 5.3(d) hereof, such other banks as such Borrower or Guarantor
may hereafter select. The banks set forth on Schedule 8.10 of the Information
Certificate constitute all of the banks with which Borrowers and Guarantors have
deposit account and cash management arrangements as of the date hereof and
identifies each of the deposit accounts at such banks that are used for
receiving receipts from particular locations of a Borrower or otherwise
describes the nature of the use of such deposit account by such Borrower or
Guarantor (collectively, the “Cash Management Accounts” and individually a “Cash
Management Account”). Borrowers and Guarantors shall deliver, or cause to be
delivered to Agent, a Deposit Account Control Agreement duly authorized,
executed and delivered by each bank where a Cash Management Account or
Concentration Account is maintained and the applicable Borrower or Guarantor;
provided, that, Borrowers and Guarantors shall not be required to deliver a
Deposit Account Control Agreement with a depository bank as to any deposit
account that is specifically and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Borrower’s
or Guarantor’s salaried employees.

(b) Each Borrower shall deposit or cause to be deposited all proceeds of
Collateral, including all proceeds from sales of Inventory, all amounts payable
to each Borrower and Guarantor and all other proceeds of Collateral, from each
location of such Borrower on each Business Day into the Cash Management Account
of such Borrower used for such purpose. All such funds deposited into the Cash
Management Accounts shall be sent by wire transfer or other electronic funds
transfer no less frequently than twice each week (or more frequently upon
Agent’s request at any time that a Cash Dominion Event exists) to the
Concentration Accounts, except nominal amounts which are required to be
maintained in such Cash Management Accounts under the terms of such Borrower’s
arrangements with the bank at which such Cash Management Accounts are
maintained, which nominal amounts shall not exceed $5,000 as to any individual
Cash Management Account at any time.

(c)  Without limiting any other rights or remedies of Agent or Lenders, Agent
may, at its option, instruct the depository banks at which the Concentration
Accounts are maintained to transfer all available funds received or deposited
into the Concentration Accounts to the Agent Payment Account at any time that a
Cash Dominion Event exists. At all times that Agent shall have notified any
depository bank to transfer funds from a Concentration Account to the Agent
Payment Account, all payments made to such Concentration Accounts, whether in
respect of the Receivables, as proceeds of Inventory or other Collateral or
otherwise shall be treated as payments to Agent in respect of the Obligations
and therefore shall constitute the property of Agent and Lenders to the extent
of the then outstanding Obligations.

(d) For purposes of calculating the amount of the Loans available to each
Borrower, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Agent of immediately available
funds in the Agent Payment Account provided such payments and notice thereof are
received in accordance with Agent’s usual and customary practices as in effect
from time to time and within sufficient time to credit the applicable loan
account on such day, and if not, then on the next Business Day.

(e)  Each Borrower and Guarantor and their respective employees, agents and
Subsidiaries shall, acting as trustee for Agent, receive, as the property of
Agent, any monies, checks, notes, drafts or any other

 

 

68

 

 



payment relating to and/or proceeds of Accounts or other Collateral which come
into their possession or under their control and promptly upon receipt thereof,
shall deposit or cause the same to be deposited in the Concentration Accounts,
or remit the same or cause the same to be remitted, in kind, to Agent. In no
event shall the same be commingled with any Borrower’s or Guarantor’s own funds.
Borrowers agree to reimburse Agent on demand for any amounts owed or paid to any
bank or other financial institution at which a Concentration Account or any
other deposit account or investment account is established or any other bank,
financial institution or other person involved in the transfer of funds to or
from the Concentration Accounts arising out of Agent’s payments to or
indemnification of such bank, financial institution or other person. The
obligations of Borrowers to reimburse Agent for such amounts pursuant to this
Section 6.6 shall survive the termination of this Agreement.

 

 

6.7

Payments.

(a)  All Obligations shall be payable to the Agent Payment Account as provided
in Section 6.6 or such other place as Agent may designate in writing to Borrower
Agent from time to time.

(b) Subject to the other terms and conditions contained herein, Agent shall
apply payments received or collected from any Borrower or Guarantor or for the
account of any Borrower or Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral) as follows: first, to the
payment in full of any fees, indemnities or expense reimbursements then due to
Agent from any Borrower or Guarantor; second, ratably, to the payment in full of
any fees, indemnities, or expense reimbursements then due to Lenders and Issuing
Bank from any Borrower or Guarantor; third, ratably, to the payment in full of
interest due in respect of any Loans (and including any Special Agent Advances)
and Letter of Credit Obligations; fourth, to the payment in full of principal in
respect of Special Agent Advances; fifth, to the payment in full of principal in
respect of the Swing Line Loans; sixth, ratably, to the payment in full of
principal in respect of the Revolving Loans and to pay Obligations then due
arising under or pursuant to any Bank Products of a Borrower or Guarantor with a
Bank Product Provider (but as to Obligations arising under or pursuant to such
Bank Products, only up to the amount of any then effective Reserve established
in respect of such Obligations), and seventh, to pay or prepay any other
Obligations, whether or not then due, in such order and manner as Agent directs
and for Agent to hold as cash collateral in respect of the Letter of Credit
Obligations. All references to the term “ratably” as used in this Section 6.7(b)
shall mean pro rata on the basis of the amount owing to any one Person in
relationship to the amounts owing to all Persons of the same category of
Obligations within the same level of priority.

(c)  Notwithstanding anything to the contrary contained in this Agreement, (i)
unless so directed by Agent, or unless a Default or an Event of Default shall
exist or have occurred and be continuing, Agent shall not apply any payments
which it receives to any Eurodollar Rate Loans, except (A) on the expiration
date of the Interest Period applicable to any such Eurodollar Rate Loans or (B)
in the event that there are no outstanding Base Rate Loans, and (ii) to the
extent any Borrower uses any proceeds of the Loans or Letters of Credit to
acquire rights in or the use of any Collateral or to repay any Indebtedness used
to acquire rights in or the use of any Collateral, payments in respect of the
Obligations shall be deemed applied first to the Obligations arising from Loans
and Letter of Credit Obligations that were not used for such purposes and second
to the Obligations arising from Loans and Letter of Credit Obligations the
proceeds of which were used to acquire rights in or the use of any Collateral in
the chronological order in which such Borrower acquired such rights in or the
use of such Collateral.

(d) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of any Borrower maintained by Agent. If
after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent, any Lender or Issuing Bank is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such

 

 

69

 

 



payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by Agent or such Lender. Borrowers and Guarantors shall be liable to
pay to Agent, and do hereby agree to indemnify and hold Agent and Lenders
harmless for the amount of any payments or proceeds surrendered or returned.
This Section 6.7(d) shall remain effective notwithstanding any contrary action
which may be taken by Agent or any Lender in reliance upon such payment or
proceeds. This preceding two sentences of this Section 6.7(d) shall survive the
payment of the Obligations and the termination of this Agreement.

 

 

6.8

Taxes.

(a)  Any and all payments by or on account of any of the Obligations shall be
made free and clear of and without deduction or withholding for or on account
of, duties, taxes, levies, imposts, fees, deductions, charges or withholdings of
any kind imposed by any Governmental Authority with respect to such payments,
excluding (i) in the case of each Lender, Issuing Bank and Agent (A) duties,
taxes, levies, imposts, fees, deductions, charges, or withholdings of any kind
measured by its net income, and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, Issuing Bank or Agent (as the case may be) is incorporated or otherwise
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located and (B) any United
States withholding taxes due or payable with respect to payments under the
Financing Agreements under laws (including any statute, treaty or regulation) in
effect on the date hereof (or, in the case of an Eligible Transferee, the date
of the Assignment and Acceptance) applicable to such Lender, Issuing Bank or
Agent, as the case may be, but not excluding any United States withholding taxes
payable as a result of any change in such laws occurring after the date hereof
(or the date of such Assignment and Acceptance) and (ii) in the case of each
Lender, Issuing Bank or Agent, duties, taxes, levies, imposts, fees, deductions,
charges or withholdings of any kind imposed on it as a result of a present or
former connection between such Lender, Issuing Bank or Agent (as the case may
be) and the jurisdiction imposing such duties, taxes, levies, imposts, fees,
deductions, charges or withholdings but excluding any such connection arising
from the activities of such Lender, Issuing Bank or Agent (as the case may be)
pursuant to or in respect of this Agreement or any of the other Financing
Agreements including but not limited to, executing delivering or performing its
obligations or receiving a payment under or enforcing this Agreement or any of
the other Financing Agreements (all such non-excluded duties, taxes, levies,
imposts, fees, deductions, charges, or withholdings and all interest, penalties
or similar liabilities with respect thereto being hereinafter referred to as
“Taxes”).

(b) Subject to the last sentence of Section 6.8(g), if any Taxes shall be
required by law to be deducted from or in respect of any sum payable in respect
of the Obligations to any Lender, Issuing Bank or Agent (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 6.8), such Lender, Issuing Bank or Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the relevant Borrower or Guarantor shall make such
deductions, (iii) the relevant Borrower or Guarantor shall pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable law and (iv) the relevant Borrower or Guarantor shall deliver to
Agent evidence of such payment.

(c)  In addition, each Borrower and Guarantor agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any political subdivision thereof or
any applicable foreign jurisdiction, and all liabilities with respect thereto,
in each case arising from any payment made hereunder or under any of the other
Financing Agreements or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”).

 

 

70

 

 



(d) Subject to the last sentence of Section 6.8(g), each Borrower and Guarantor
shall indemnify each Lender, Issuing Bank and Agent for the full amount of Taxes
and Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction
on amounts payable under this Section 6.8) paid by such Lender, Issuing Bank or
Agent (as the case may be) and any liability (including for penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within thirty (30) days from the date such Lender, Issuing Bank or
Agent (as the case may be) makes written demand therefor. A certificate as to
the amount of such payment delivered to Borrower Agent by a Lender, an Issuing
Bank (with a copy to Agent) or by Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

(e)  As soon as practicable after any payment of Taxes or Other Taxes by any
Borrower or Guarantor, such Borrower or Guarantor shall furnish to Agent, at its
address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof.

(f)  Without prejudice to the survival of any other agreements of any Borrower
or Guarantor hereunder or under any of the other Financing Agreements, the
agreements and obligations of such Borrower or Guarantor contained in this
Section 6.8 shall survive the termination of this Agreement and the payment in
full of the Obligations.

(g) Each Foreign Lender shall deliver to Borrower Agent (with a copy to Agent)
on or prior to the date hereof, or in the case of a Foreign Lender that is an
assignee of an interest under this Agreement pursuant to Sections 15.7(b) or
15.7(f) (unless the respective Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of the applicable Assignment
and Acceptance, or upon any change in lending office of a Foreign Lender: (i)
two (2) duly completed original signed copies of Internal Revenue Service Form
W-8BEN claiming exemption from, or a reduction to, withholding tax under an
income tax treaty with respect to payments to be made under this Agreement and
any of the other Financing Agreements, or any successor form, (ii) two (2) duly
completed original signed copies of Internal Revenue Service Form W-8ECI
claiming exemption from withholding tax with respect to payments to be made
under this Agreement and any of the other Financing Agreements because the
income is effectively connected with a U.S. trade or business or any successor
form, or (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Sections 871(h) or 881(c) of the Code,
(A) a certificate of the Lender to the effect that such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code or a “controlled foreign corporation” with respect to which any Borrower is
a related person within the meaning of Section 864(d)(4) of the Code and (B) two
(2) duly completed original signed copies of Internal Revenue Service Form
W-8BEN certifying to such Lender’s entitlement to an exemption from withholding
tax with respect to payments of interest to be made under this Agreement and any
of the other Financing Agreements or any successor form. Each Lender that is not
a Foreign Lender and is not a person whose name indicates that it is an “exempt
recipient” (as such term is defined in Section 1.6049-4(c)(1)(ii) of the United
States Treasury Regulations) agrees to deliver to Borrower Agent (with a copy to
Agent) on or prior to the date hereof, or in the case of a Lender that is an
assignee of an interest under this Agreement pursuant to Sections 15.7(b) or
15.7(f) (unless the respective Lender was already a Lender hereunder immediately
prior to such assignment) on the date of the applicable Assignment and
Acceptance two (2) duly completed original signed copies of Internal Revenue
Service Form W-9 certifying to such Lender’s entitlement as of such date to a
complete exemption from United States backup withholding tax with respect to
payments to be made under this Agreement and any of the other Financing
Agreements, or successor forms. In addition, each Lender agrees that it will
deliver updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from United
States withholding tax with respect to payments under this Agreement and any of
the other Financing Agreements. Unless Borrower Agent and Agent have received

 

 

71

 

 



forms or other documents satisfactory to them indicating that payments hereunder
or under any of the other Financing Agreements to or for a Foreign Lender are
not subject to United States withholding tax or are subject to such tax at a
rate reduced by an applicable tax treaty, Borrowers, Guarantors or Agent shall
withhold amounts required to be withheld by applicable requirements of law from
such payments at the applicable statutory rate. Borrowers and Guarantors shall
not be required to indemnify any Foreign Lender or to pay any additional amounts
to any Foreign Lender in respect of U.S. withholding tax pursuant Section 6.8(b)
or 6.8(d) above to the extent that the obligation to pay such additional amounts
would not have arisen but for a failure by such Foreign Lender to comply with
the provisions of this Section 6.8(g). Should a Lender become subject to Taxes
because of its failure to deliver a form required hereunder, Borrowers and
Guarantors shall, at such Lender’s expense, take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

(h) Any Lender claiming any additional amounts payable pursuant to this Section
6.8 shall use its reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its applicable
lending office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous in any material respect to such Lender.

(i)  If the Borrowers or Guarantors pay any additional amount pursuant to this
Section 6.8 with respect to any Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided, that, such Lender shall have no obligation to use such
reasonable efforts to obtain a credit if it is in an excess foreign tax credit
position and shall have no obligation to use such reasonable efforts if it
believes in good faith that claiming a refund or credit would cause adverse tax
consequences to it. In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrowers or Guarantors, an amount that
such Lender reasonably determines is equal to the net tax benefit obtained by
such Lender as a result of such payment by the Borrowers or Guarantors, as
applicable, so as to leave such Lender in no worse position that in which it
would have been in if payment of the relevant additional amount had not been
made. Nothing contained in this Section 6.8(j) shall require a Lender to
disclose or detail the basis of its calculation of the amount of any tax benefit
or any other amount or the basis of its determination referred to in the proviso
to the first sentence of this Section 6.8(j) to the Borrowers, Guarantors or any
other party.

 

 

6.9

Use of Proceeds.

Borrowers shall use the initial proceeds of the Loans and Letters of Credit
hereunder only for: (a) payments to each of the persons listed in the
disbursement direction letter furnished by Borrowers to Agent on or about the
date hereof and (b) costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Financing
Agreements. All other Loans made or Letters of Credit provided to or for the
benefit of any Borrower pursuant to the provisions hereof shall be used by such
Borrower only to finance acquisitions by a Borrower or Guarantor to the extent
permitted hereunder, or for general operating, working capital and other
corporate purposes of such Borrower not otherwise prohibited by the terms of the
organizational documents of such Borrower or Guarantor, provided, that, in no
event shall any of the proceeds be used, directly or indirectly, for the purpose
of purchasing or carrying any margin security or for the purposes of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Loans to
be considered a “purpose credit” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System, as amended.

6.10  Appointment of Borrower Agent as Agent for Requesting Loans and Receipts
of Loans and Statements.

 

 

72

 

 



(a)  Each Borrower hereby irrevocably appoints and constitutes Borrower Agent as
its agent and attorney-in-fact to request and receive Loans and Letters of
Credit pursuant to this Agreement and the other Financing Agreements from Agent
or any Lender in the name or on behalf of such Borrower. Agent and Lenders may
disburse the Loans to such bank account of Borrower Agent or a Borrower or
otherwise make such Loans to a Borrower and provide such Letters of Credit to a
Borrower as Borrower Agent may designate or direct, without notice to any other
Borrower or Guarantor. Notwithstanding anything to the contrary contained
herein, Agent may at any time and from time to time require that Loans to or for
the account of any Borrower be disbursed directly to an operating account of
such Borrower.

(b) Borrower Agent hereby accepts the appointment by Borrowers to act as the
agent and attorney-in-fact of Borrowers pursuant to this Section 6.10. Borrower
Agent shall ensure that the disbursement of any Loans to each Borrower requested
by or paid to or for the account of Parent, or the issuance of any Letter of
Credit for a Borrower hereunder, shall be paid to or for the account of such
Borrower.

(c)  Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Borrower Agent as its agent to receive statements on account and all
other notices from Agent and Lenders with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Financing
Agreements.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Borrower Agent shall be
deemed for all purposes to have been made by such Borrower or Guarantor, as the
case may be, and shall be binding upon and enforceable against such Borrower or
Guarantor to the same extent as if made directly by such Borrower or Guarantor.

(e)  No termination of the appointment of Borrower Agent as agent as aforesaid
shall be effective, except after ten (10) Business Days’ prior written notice to
Agent.

 

 

6.11

Pro Rata Treatment.

Except to the extent otherwise provided in this Agreement or as otherwise agreed
by the applicable Lenders: (a) the making and conversion of Loans shall be made
among the Lenders based on their respective Pro Rata Shares as to the Loans and
(b) each payment on account of any Obligations to or for the account of one or
more of Lenders in respect of any Obligations due on a particular day shall be
allocated among the Lenders entitled to such payments based on their respective
Pro Rata Shares and shall be distributed accordingly.

 

 

6.12

Sharing of Payments, Etc.

(a)  Each Borrower and Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of such Borrower or
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or Guarantor), in which
case it shall promptly notify Borrower Agent and Agent thereof; provided, that,
such Lender’s failure to give such notice shall not affect the validity thereof.

(b) If any Lender (including Agent) shall obtain from any Borrower or Guarantor
payment of any principal of or interest on any Loan owing to it or payment of
any other amount under this Agreement or any of the other Financing Agreements
through the exercise of any right of setoff, banker’s lien or counterclaim or
similar right or otherwise (other than from Agent as provided herein), and, as a
result of such

 

 

73

 

 



payment, such Lender shall have received more than its Pro Rata Share of the
principal of the Loans or more than its share of such other amounts then due
hereunder or thereunder by any Borrower or Guarantor to such Lender than the
percentage thereof received by any other Lender, it shall promptly pay to Agent,
for the benefit of Lenders, the amount of such excess and simultaneously
purchase from such other Lenders a participation in the Loans or such other
amounts, respectively, owing to such other Lenders (or such interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all Lenders shall share
the benefit of such excess payment (net of any expenses that may be incurred by
such Lender in obtaining or preserving such excess payment) in accordance with
their respective Pro Rata Shares or as otherwise agreed by Lenders. To such end
all Lenders shall make appropriate adjustments among themselves (by the resale
of participation sold or otherwise) if such payment is rescinded or must
otherwise be restored.

(c)  Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower or
Guarantor. If, under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this Section
applies, such Lender shall, to the extent practicable, assign such rights to
Agent for the benefit of Lenders and, in any event, exercise its rights in
respect of such secured claim in a manner consistent with the rights of Lenders
entitled under this Section to share in the benefits of any recovery on such
secured claim.

 

 

6.13

Settlement Procedures.

(a)  In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, including the Swing Line Lender, the full amount of the Revolving Loans
or Swing Line Loans requested or charged to any Borrower’s loan account(s) or
otherwise to be advanced by Lenders pursuant to the terms hereof, without
requirement of prior notice to Lenders of the proposed Loans.

(b) With respect to all Revolving Loans made by Agent on behalf of Lenders, or
any Swing Line Loans made by Swing Line Lender or Agent on behalf of Swing Line
Lender, the amount of each Lender’s Pro Rata Share of the outstanding Loans
shall be computed weekly, and shall be adjusted upward or downward on the basis
of the amount of the outstanding Loans as of 5:00 p.m. on the Business Day
immediately preceding the date of each settlement computation; provided, that,
Agent retains the absolute right at any time or from time to time to make the
above described adjustments at intervals more frequent than weekly, but in no
event more than twice in any week. Agent shall deliver to each of the Lenders
after the end of each week, or at such lesser period or periods as Agent shall
determine, a summary statement of the amount of outstanding Loans for such
period (such week or lesser period or periods being hereinafter referred to as a
“Settlement Period”). If the summary statement is sent by Agent and received by
a Lender prior to 12:00 p.m., then such Lender shall make the settlement
transfer described in this Section by no later than 3:00 p.m. on the same
Business Day and if received by a Lender after 12:00 p.m., then such Lender
shall make the settlement transfer by not later than 3:00 p.m. on the next
Business Day following the date of receipt. If, as of the end of any Settlement
Period, the amount of a Lender’s Pro Rata Share of the outstanding Loans is more
than such Lender’s Pro Rata Share of the outstanding Loans as of the end of the
previous Settlement Period, then such Lender shall forthwith (but in no event
later than the time set forth in

 

 

74

 

 



the preceding sentence) transfer to Agent by wire transfer in immediately
available funds the amount of the increase. Alternatively, if the amount of a
Lender’s Pro Rata Share of the outstanding Loans in any Settlement Period is
less than the amount of such Lender’s Pro Rata Share of the outstanding Loans
for the previous Settlement Period, Agent shall forthwith transfer to such
Lender by wire transfer in immediately available funds the amount of the
decrease. The obligation of each of the Lenders to transfer such funds and
effect such settlement shall be irrevocable and unconditional and without
recourse to or warranty by Agent. Agent and each Lender agrees to mark its books
and records at the end of each Settlement Period to show at all times the dollar
amount of its Pro Rata Share of the outstanding Loans and Letters of Credit.
Each Lender shall only be entitled to receive interest on its Pro Rata Share of
the Loans to the extent such Loans have been funded by such Lender. Because the
Agent on behalf of Lenders may be advancing and/or may be repaid Loans prior to
the time when Lenders will actually advance and/or be repaid such Loans,
interest with respect to Loans shall be allocated by Agent in accordance with
the amount of Loans actually advanced by and repaid to each Lender and the Agent
and shall accrue from and including the date such Loans are so advanced to but
excluding the date such Loans are either repaid by Borrowers or actually settled
with the applicable Lender as described in this Section.

(c)  To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by a Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section. In lieu of weekly or more
frequent settlements, Agent may, at its option, at any time require each Lender
to provide Agent with immediately available funds representing its Pro Rata
Share of each Loan, prior to Agent’s disbursement of such Loan to Borrower. In
such event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in the other Lender’s obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.

(d) Upon the making of any Loan by Agent as provided herein, without further
action by any party hereto, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from Agent, without recourse or warranty,
an undivided interest and participation to the extent of such Lender’s Pro Rata
Share in such Loan. To the extent that there is no settlement in accordance with
the terms hereof, Agent may at any time require the Lenders to fund their
participations. From and after the date, if any, on which any Lender has funded
its participation in any such Loan, Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
received by Agent in respect of such Loan.

(e)  If Agent is not funding a particular Loan to a Borrower (or Borrower Agent
for the benefit of such Borrower) pursuant to Sections 6.13(a) and 6.13(b) above
on any day, but is requiring each Lender to provide Agent with immediately
available funds on the date of such Loan as provided in Section 6.13(c) above,
Agent may assume that each Lender will make available to Agent such Lender’s Pro
Rata Share of the Loan requested or otherwise made on such day and Agent may, in
its discretion, but shall not be obligated to, cause a corresponding amount to
be made available to or for the benefit of such Borrower on such day. If Agent
makes such corresponding amount available to a Borrower and such corresponding
amount is not in fact made available to Agent by such Lender, Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon for each day from the date such payment was due
until the date such amount is paid to Agent at the Federal Funds Rate for each
day during such period (as published by the Federal Reserve Bank of New York or
at Agent’s option based on the arithmetic mean determined by Agent of the rates
for the last transaction in overnight Federal funds arranged prior to 9:00 a.m.
on that day by each of the three leading brokers of Federal funds transactions
in New York selected by Agent) and if such amounts are not paid within three (3)
days of Agent’s demand, at the highest Interest Rate provided for in Section 3.1
hereof applicable to Base Rate Loans. During the period

 

 

75

 

 



in which such Lender has not paid such corresponding amount to Agent,
notwithstanding anything to the contrary contained in this Agreement or any of
the other Financing Agreements, the amount so advanced by Agent to or for the
benefit of any Borrower shall, for all purposes hereof, be a Loan made by Agent
for its own account. Upon any such failure by a Lender to pay Agent, Agent shall
promptly thereafter notify Borrower Agent of such failure and Borrowers shall
pay such corresponding amount to Agent for its own account within five (5)
Business Days of Borrower Agent’s receipt of such notice. A Lender who fails to
pay Agent its Pro Rata Share of any Loans made available by the Agent on such
Lender’s behalf, or any Lender who fails to pay any other amount owing by it to
Agent, Swing Line Lender or Issuing Bank, is a “Defaulting Lender”.

(f)  Agent shall not be obligated to transfer to a Defaulting Lender any
payments received by Agent for the Defaulting Lender’s benefit, nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees). Amounts payable to a Defaulting
Lender shall instead be paid to or retained by Agent. Agent may hold and, in its
reasonable discretion, relend to a Borrower the amount of all such payments
received or retained by it for the account of such Defaulting Lender. For
purposes of voting or consenting to matters with respect to this Agreement and
the other Financing Agreements and determining Pro Rata Shares, such Defaulting
Lender shall be deemed not to be a “Lender” and such Lender’s Commitment shall
be deemed to be zero (0). This Section shall remain effective with respect to a
Defaulting Lender until such default is cured. The operation of this Section
shall not be construed to increase or otherwise affect the Commitment of any
Lender, or relieve or excuse the performance by any Borrower or Guarantor of
their duties and obligations hereunder. Agent or Borrower Agent shall have the
right, but not the obligation, at any time, and upon the exercise by Agent or
Borrower Agent of such right, any Defaulting Lender shall have the obligation,
to immediately sell, assign and transfer to Agent or such Eligible Transferee as
Agent or Borrower Agent may specify, the Commitment of such Defaulting Lender
and all rights and interests of such Defaulting Lender pursuant thereto,
provided, that, such Defaulting Lender shall have received payment of an amount
equal to the outstanding principal amount of its Loans and participations in
Letter of Credit Obligations and Swing Line Loans that it has funded, if any,
accrued interest thereon, accrued fees and other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal) and
Borrower Agent (in the case of accrued interest, fees and other amounts,
including amounts under Section 3.10). Agent shall provide the Defaulting Lender
with prior written notice of its intent to exercise its right under this Section
(or if Agent does not exercise such right, Borrower Agent shall provide Agent
and the Defaulting Lender with prior written notice of its intent to exercise
its right under this Section), which notice shall specify the date on which such
purchase and sale shall occur. Such purchase and sale shall be pursuant to the
terms of an Assignment and Acceptance (whether or not executed by the Defaulting
Lender).

(g) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.

 

 

6.14

Obligations Several; Independent Nature of Lenders’ Rights.

The obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 14.3
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

 

 

76

 

 



 

6.15

Bank Products.

Borrowers and Guarantors, or any of their Subsidiaries, may (but no such Person
is required to) request that the Bank Product Providers provide or arrange for
such Person to obtain Bank Products from Bank Product Providers, and each Bank
Product Provider may, in its sole discretion, provide or arrange for such Person
to obtain the requested Bank Products. Borrowers and Guarantors or any of their
Subsidiaries that obtains Bank Products shall indemnify and hold Agent, each
Lender and their respective Affiliates harmless from any and all obligations now
or hereafter owing to any other Person by any Bank Product Provider in
connection with any Bank Products other than for gross negligence or willful
misconduct on the part of any such indemnified Person. This Section 6.15 shall
survive the payment of the Obligations and the termination of this Agreement.
Borrower and its Subsidiaries acknowledge and agree that the obtaining of Bank
Products from Bank Product Providers (a) is in the sole discretion of such Bank
Product Provider, and (b) is subject to all rules and regulations of such Bank
Product Provider. Each Bank Product Provider shall be deemed a party hereto for
purposes of any reference in a Financing Agreement to the parties for whom Agent
is acting, provided, that, the rights of such Bank Product Provider hereunder
and under any of the other Financing Agreements shall consist exclusively of
such Bank Product Provider’s right to share in payments and collections out of
the Collateral as set forth herein. In connection with any such distribution of
payments and collections, Agent shall be entitled to assume that no amounts are
due to any Bank Product Provider unless such Bank Product Provider has notified
Agent in writing of any such liability owed to it as of the date of any such
distribution.

 

SECTION 7.

COLLATERAL REPORTING AND COVENANTS

 

 

7.1

Collateral Reporting.

(a)  Borrowers shall provide Agent with the following documents in a form
satisfactory to Agent:

(i)      as soon as possible after the end of each calendar month (but in any
event within fifteen (15) Business Days after the end thereof), or more
frequently as Agent may require at any time a Default or Event of Default exists
or has occurred and is continuing or the aggregate amount of the Excess
Availability of Borrowers shall be less than $7,500,000 and thereafter, (A) a
Borrowing Base Certificate setting forth the calculation of the Borrowing Base
as of the last Business Day of the immediately preceding period, duly completed
and executed by the chief financial officer, vice president of finance,
treasurer or controller of Parent, together with all schedules required pursuant
to the terms of the Borrowing Base Certificate duly completed, (B) inventory
reports by division (and including the amounts of Inventory and the value
thereof at any leased locations and at premises of warehouses, processors or
other third parties or consignees), (C) agings of accounts receivable (together
with a reconciliation to the previous period’s aging and the general ledger),
(D) agings of outstanding accounts payable (and including information indicating
the amounts owing to owners and lessors of leased premises, warehouses,
processors, and other third parties from time to time in possession of any
Collateral);

(ii)     as soon as possible after the end of each calendar month (but in any
event within fifteen (15) Business Days after the end thereof), on a monthly
basis or more frequently as Agent may request, a certificate by the chief
financial officer, vice president of finance, treasurer or controller of Parent
consisting of: (A) a statement confirming the payment of rent and other amounts
due to owners and lessors of real property used by Borrowers in the immediately
preceding month, subject to year-end or monthly percentage rent payment
adjustments, (B) the addresses of all distribution center locations of Borrowers
and Guarantors acquired or opened since the date of the most recent certificate
delivered to Agent containing the information required under this clause, (C) a
report of any new deposit account established or used by any Borrower or
Guarantor with any bank or other financial institution and any existing deposit
account currently

 

 

77

 

 



established or used by any Borrower or Guarantor with any bank or other
financial institution that is at any time identified after the date hereof and
was not set forth in the Information Certificate, including in each case, the
Borrower or Guarantor in whose name the account is maintained, the account
number, the name and address of the financial institution at which such account
is maintained, the purpose of such account and, if any, the amount held in such
account on or about the date of such report, and (D) a statement that all sales
and use taxes have been paid when due as of the date of the certificate, except
as specifically described in such certificate,

(iii)    upon Agent’s request, (A) reports of sales for each category of
Inventory, (B) summary reports on sales and use tax collections, deposits and
payments, including monthly sales and use tax accruals, (C) true, correct and
complete copies of all agreements, documents and instruments relating to any
Permitted Acquisition which Agent has not otherwise received, (E) true, correct
and complete copies of all agreements, documents or instruments evidencing or
otherwise related to Indebtedness that Agent has not otherwise received and (F)
a certificate of the chief financial officer, vice president of finance,
treasurer or controller of Parent listing (1) all applications, if any, for
Intellectual Property made since the date of the prior certificate (or, in the
case of the first such certificate, the date hereof), (2) all issuances of
registrations or letters on existing applications for Intellectual Property
received since the date of the prior certificate (or, in the case of the first
such certificate, the date hereof), and (3) all material License Agreements
entered into since the date of the prior certificate (or, in the case of the
first such certificate, the date hereof); and

(iv)    such other reports as to the Collateral as Agent shall reasonably
request from time to time.

(b) Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of Agent contained herein and in
the event of any conflict or inconsistency between the calculation of the
Borrowing Base as set forth in any Borrowing Base Certificate and as determined
by Agent in good faith, the determination of Agent shall govern and, absent
manifest error, be conclusive and binding upon Borrowers and Guarantors. Without
limiting the foregoing, Borrowers shall furnish to Agent any information which
Agent may reasonably request regarding the determination and calculation of any
of the amounts set forth in any Borrowing Base Certificate. Subject to the
limitations set forth herein, the Borrowing Base may be adjusted based on the
information received by Agent pursuant to this Agreement. If any Borrower’s or
Guarantor’s records or reports of the Collateral are prepared or maintained by
an accounting service, contractor, shipper or other agent, such Borrower and
Guarantor hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to Agent and to
follow Agent’s reasonable instructions with respect to further services.

 

 

7.2

Accounts Covenants.

(a)  Borrowers shall notify Agent promptly of (i) the assertion of any claims,
offsets, defenses or counterclaims by any account debtor, or any disputes with
any account debtor or any settlement, adjustment or compromise thereof, to the
extent any of the foregoing exceeds $250,000 in any one case or $500,000 in the
aggregate and (ii) all material adverse information of which it has notice
relating to the financial condition of any account debtor. No credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor except in the ordinary course of a Borrower’s business in
accordance with the current practices of such Borrower as in effect on the date
hereof. At any time that an Event of Default exists or has occurred and is
continuing, Agent shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with account
debtors or grant any credits, discounts or allowances.

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Agent or schedule thereof delivered to Agent shall be true and complete in
all material respects, (ii) no payments shall

 

 

78

 

 



be made thereon except those sent to the Concentration Accounts, (iii) no
credit, discount, allowance or extension or agreement for any of the foregoing
shall be granted to any account debtor except as reported to Agent in accordance
with this Agreement and except for credits, discounts, allowances or extensions
made or given in the ordinary course of each Borrower’s business, (iv) there
shall be no setoffs, deductions, contras, defenses, counterclaims or disputes
existing or asserted with respect thereto other than as reported to Agent in
accordance with the terms of this Agreement, and (v) none of the transactions
giving rise thereto will violate any applicable foreign, Federal, State or local
laws or regulations, all documentation relating thereto will be legally
sufficient under such laws and regulations and all such documentation will be
legally enforceable in accordance with its terms.

(c)  Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

 

 

7.3

Inventory Covenants.

With respect to the Inventory: (a) each Borrower and Guarantor shall at all
times maintain inventory records reasonably satisfactory to Agent, keeping
correct and accurate records in all material respects itemizing and describing
the kind, type, quality and quantity of Inventory, such Borrower’s or
Guarantor’s cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrowers and Guarantors shall conduct a physical count of the Inventory
either through periodic cycle counts or wall to wall counts, so that all
Inventory is subject to such counts at least once each year, but at any time or
times as Agent may request at any time a Default or an Event of Default exists
or has occurred and is continuing, and promptly following such physical
inventory (whether through periodic cycle counts or wall to wall counts) shall
supply Agent at least once each calendar quarter if any such counts are
performed within such quarter, or otherwise once each calendar year, with a
report in the form and with such specificity as may be reasonably satisfactory
to Agent concerning such physical count; (c) Borrowers and Guarantors shall not
remove any Inventory from the locations set forth or permitted herein, without
the prior written consent of Agent, except for sales of Inventory in the
ordinary course of its business and except to move Inventory directly from one
location set forth or permitted herein to another such location and except for
Inventory shipped from the manufacturer thereof to such Borrower or Guarantor
which is in transit to the locations set forth or permitted herein; (d)
Borrowers shall, at their expense, one (1) time in any twelve (12) month period,
or up to one (1) additional time in such twelve (12) month period upon Agent’s
request, but at any time at their expense as Agent may request if a Default or
Event of Default shall exist or have occurred and be continuing, or the
aggregate amount of the Excess Availability of Borrowers shall be less than
$7,500,000, deliver or cause to be delivered to Agent written appraisals as to
the Inventory in form, scope and methodology acceptable to Agent and by an
appraiser acceptable to Agent, addressed to Agent and Lenders and upon which
Agent and Lenders are expressly permitted to rely; (e) Borrowers and Guarantors
shall produce, use, store and maintain the Inventory with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with applicable laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto); (f) as between Agent and Lenders, on the one hand, and
Borrowers and Guarantors, on the other hand, each Borrower and Guarantor assumes
all responsibility and liability arising from or relating to the use, sale or
other disposition of the Inventory (but nothing contained herein shall be
construed as the basis for any liability of any Borrower or Guarantor as to any
third party); (g) as of the date hereof, Borrowers and Guarantors do not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate any Borrower or Guarantor to repurchase such
Inventory but shall give Agent prior written notice if such practice changes
together with such information with respect to the new policy as may reasonably
be requested by Agent; (h) Borrowers and Guarantors shall keep the Inventory in
good and marketable condition; and (i) Borrowers and Guarantors shall not
acquire or accept any Inventory on consignment or approval unless such Inventory
has been specifically identified in a report with respect thereto provided by

 

 

79

 

 



Borrower Agent to Agent pursuant to Section 7.1(a) hereof when required to be
included in such report or Agent has otherwise received prior written notice
thereof in form and substance reasonably satisfactory to Agent.

 

 

7.4

Equipment Covenants.

With respect to the Equipment: (a) at any time as Agent may request if a Default
or an Event of Default shall exist or have occurred and be continuing, deliver
or cause to be delivered to Agent written appraisals as to the Equipment in
form, scope and methodology acceptable to Agent and by an appraiser acceptable
to Agent, addressed to Agent and Lenders and upon which Agent and Lenders are
expressly permitted to rely; (b) Borrowers and Guarantors shall keep the
Equipment in good order, repair, running and marketable condition (ordinary wear
and tear excepted); (c) Borrowers and Guarantors shall use the Equipment with
all reasonable care and caution and in accordance with applicable standards of
any insurance and in conformity with all applicable laws in all material
respects; (d) the Equipment is and shall be used in the business of Borrowers
and Guarantors and not for personal, family, household or farming use; provided,
that, certain motor vehicles used primarily by employees for business purposes
may from time to time be incidentally used for personal, family or household
use, as permitted by the internal policies of the applicable Borrower or
Guarantor if any; (e) Borrowers and Guarantors shall not remove any Equipment
from the locations set forth or permitted herein, except to the extent necessary
to have any Equipment repaired, replaced or maintained in the ordinary course of
its business or to move Equipment directly from one location set forth or
permitted herein to another such location and except for the movement of motor
vehicles used by or for the benefit of such Borrower or Guarantor in the
ordinary course of business; (f) the Equipment is now and shall remain personal
property and Borrowers and Guarantors shall not permit any of the Equipment to
be or become a part of or affixed to real property (but not including for this
purpose any plumbing and electrical fixtures, heating, ventilation and air
conditioning, wall and floor coverings, walls or ceilings and other fixtures not
constituting trade fixtures); and (g) as between Agent and Lenders, on the one
hand, and Borrowers and Guarantors, on the other hand, each Borrower and
Guarantor assumes all responsibility and liability arising from or relating to
the use, sale or other disposition of the Equipment (but nothing contained
herein shall be construed as the basis for any liability of any Borrower or
Guarantor as to any third party).

 

 

7.5

Power of Attorney.

Each Borrower and Guarantor hereby irrevocably designates and appoints Agent
(and all persons designated by Agent) as such Borrower’s and Guarantor’s true
and lawful attorney-in-fact, and authorizes Agent, in such Borrower’s,
Guarantor’s or Agent’s name, to: (a) at any time an Event of Default exists or
has occurred and is continuing (i) demand payment on any Collateral, (ii)
enforce payment of any of the Collateral by legal proceedings or otherwise,
(iii) exercise all of such Borrower’s or Guarantor’s rights and remedies to
collect any Collateral, (iv) sell or assign any Collateral upon such terms, for
such amount and at such time or times as the Agent deems advisable, (v) settle,
adjust, compromise, extend or renew any of the Collateral, (vi) discharge and
release any Collateral, (vii) prepare, file and sign such Borrower’s or
Guarantor’s name on any proof of claim in bankruptcy or other similar document
against an account debtor or other obligor in respect of any Collateral, (viii)
notify the post office authorities to change the address for delivery of
remittances from account debtors or other obligors in respect of Collateral to
an address designated by Agent, and open and dispose of all mail addressed to
such Borrower or Guarantor and handle and store all mail relating to the
Collateral, (ix) clear Inventory the purchase of which was financed with a
Letter of Credit through U.S. Bureau of Customs and Border Protection or foreign
export control authorities in such Borrower’s or Guarantor’s name, Agent’s name
or the name of Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Borrower’s or Guarantor’s name for such purpose, and
to complete in such Borrower’s or Guarantor’s or Agent’s name, any order, sale
or transaction, obtain the necessary documents in connection therewith and
collect the proceeds thereof, and (x) do all acts and things which are
necessary, in Agent’s reasonable determination, to fulfill such Borrower’s or
Guarantor’s obligations under

 

 

80

 

 



this Agreement and the other Financing Agreements and (b) at any time a Cash
Dominion Event exists to (i) take control in any manner of any item of payment
constituting Collateral or otherwise received in or for deposit in the
Concentration Accounts and (ii) have access to any lockbox or postal box into
which remittances from account debtors or other obligors in respect of
Collateral are sent or received if a Cash Dominion Event exists, and (c) at any
time to (i) take control of any item of payment constituting Collateral that is
received by Agent or any Lender, (ii) endorse such Borrower’s or Guarantor’s
name upon any items of payment in respect of Collateral received by Agent and
any Lender and deposit the same in Agent’s account for application to the
Obligations, (iii) endorse such Borrower’s or Guarantor’s name upon any chattel
paper, document, instrument, invoice, or similar document or agreement relating
to any Receivable or any goods pertaining thereto or any other Collateral,
including any warehouse or other receipts, or bills of lading and other
negotiable or non-negotiable documents, and (iv) sign such Borrower’s or
Guarantor’s name on any verification of amounts owing constituting Collateral
and notices thereof to account debtors or any secondary obligors or other
obligors in respect thereof. Each Borrower and Guarantor hereby releases Agent
and Lenders and their respective officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Agent’s or any Lender’s own gross negligence or willful misconduct as determined
pursuant to a final non-appealable order of a court of competent jurisdiction.

 

 

7.6

Right to Cure.

Agent may, at its option, upon prior notice to Borrower Agent, (a) cure any
default by any Borrower or Guarantor under any material agreement with a third
party that affects the Collateral, its value or the ability of Agent to collect,
sell or otherwise dispose of the Collateral or the rights and remedies of Agent
or any Lender therein or the ability of any Borrower or Guarantor to perform its
obligations hereunder or under any of the other Financing Agreements, (b) pay or
bond on appeal any judgment entered against any Borrower or Guarantor, (c)
discharge taxes, liens, security interests or other encumbrances at any time
levied on or existing with respect to the Collateral and (d) pay any amount,
incur any expense or perform any act which, in Agent’s judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and Lenders with respect thereto. Agent may add any amounts so
expended to the Obligations and charge any Borrower’s account therefor or may
demand immediate payment thereof. Agent and Lenders shall be under no obligation
to effect such cure, payment or bonding and shall not, by doing so, be deemed to
have assumed any obligation or liability of any Borrower or Guarantor.

 

 

7.7

Access to Premises.

From time to time as requested by Agent, at the cost and expense of Borrowers,
(a) Agent or its designee shall have complete access to all of each Borrower’s
and Guarantor’s premises during normal business hours and after notice to
Parent, or at any time and without notice to Borrower Agent if an Event of
Default exists or has occurred and is continuing, for the purposes of
inspecting, verifying and auditing the Collateral and all of each Borrower’s and
Guarantor’s books and records, including the Records, and in addition, if an
Event of Default exists or has occurred and is continuing, a Syndication Agent
or Documentation Agent hereunder may, at its option, have a representative
accompany Agent in connection with a field examination conducted by Agent
(provided that such representative shall be subject to the direction of Agent)
and (b) each Borrower and Guarantor shall promptly furnish to Agent such copies
of such books and records or extracts therefrom as Agent may reasonably request,
and Agent or any Lender or Agent’s designee may use during normal business hours
such of any Borrower’s and Guarantor’s personnel, equipment, supplies and
premises as may be reasonably necessary for the foregoing and if an Event of
Default exists or has occurred and is continuing for the collection of
Receivables and realization of other Collateral. Agent shall not conduct more
than three (3) field examinations with respect to the Collateral in any twelve
(12) month period at the expense of Borrowers, except that at any time after The
aggregate amount of the Excess Availability of Borrowers shall

 

 

81

 

 



be less than $7,500,000, or a Default or Event of Default shall exist or have
occurred and be continuing, Agent may conduct such other field examinations at
the expense of Borrowers as Agent may require.

 

SECTION 8.

REPRESENTATIONS AND WARRANTIES

Each Borrower and Guarantor hereby represents and warrants to Agent, Lenders and
Issuing Bank the following:

 

 

8.1

Existence, Power and Authority.

Each Borrower and Guarantor is a corporation, limited liability company or
limited partnership duly organized and in good standing under the laws of its
jurisdiction of organization and is duly qualified as a foreign corporation,
limited liability company or limited partnership, as applicable, and in good
standing in all states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, where the failure to so qualify has or would reasonably be expected
to have a Material Adverse Effect. The execution, delivery and performance of
this Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder (a) are all within each Borrower’s and Guarantor’s
corporate or limited liability company or limited partnership powers, (b) have
been duly authorized, (c) are not in contravention of law or the terms of any
Borrower’s or Guarantor’s certificate of incorporation, certificate of
formation, bylaws, operating agreement, limited partnership agreement or other
organizational documentation, or any indenture, material agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound and (d) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
any Borrower or Guarantor except as permitted hereunder. This Agreement and the
other Financing Agreements to which any Borrower or Guarantor is a party
constitute legal, valid and binding obligations of such Borrower and Guarantor
enforceable in accordance with their respective terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or law).

 

 

8.2

Name; State of Organization; Chief Executive Office; Collateral Locations.

(a)  The exact legal name of each Borrower and Guarantor is as set forth on the
signature page of this Agreement and in the Information Certificate. No Borrower
or Guarantor has, during the five (5) years prior to the date of this Agreement,
been known by or used any other corporate or fictitious name or been a party to
any merger or consolidation, or acquired all or substantially all of the assets
of any Person, or acquired any of its property or assets out of the ordinary
course of business, except as set forth in the Information Certificate.

(b) Each Borrower and Guarantor is an organization of the type and organized in
the jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
each Borrower and Guarantor or accurately states that such Borrower or Guarantor
has none and accurately sets forth the federal employer identification number of
each Borrower and Guarantor.

(c)  The chief executive office and mailing address of each Borrower and
Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts are
located only at the address identified as such in Schedule 8.2 to the
Information Certificate and its only other places of business and the only other
locations of Collateral, if any, are the addresses set forth in Schedule 8.2 to
the Information Certificate,

 

 

82

 

 



subject to the rights of any Borrower or Guarantor to establish new locations in
accordance with Section 9.2 below and other than Collateral in transit to any
such locations.

 

 

8.3

Financial Statements; No Material Adverse Effect.

All financial statements relating to any Borrower or Guarantor which have been
or may hereafter be delivered by any Borrower or Guarantor to Agent and Lenders
have been prepared in accordance with GAAP (except as to any interim financial
statements, to the extent such statements are subject to normal year-end
adjustments and do not include any notes) and fairly present in all material
respects the financial condition and the results of operation of such Borrower
and Guarantor as at the dates and for the periods set forth therein. Except as
disclosed in any interim financial statements furnished by Borrowers and
Guarantors to Agent prior to the date of this Agreement, there has been no act,
condition or event which has had or is reasonably likely to have a Material
Adverse Effect since the date of the most recent audited financial statements of
any Borrower or Guarantor furnished by any Borrower or Guarantor to Agent prior
to the date of this Agreement. The projections dated January 16, 2008 for the
fiscal year ending 2008 that have been delivered to Agent or any projections
hereafter delivered to Agent have been prepared in light of the past operations
of the businesses of Borrowers and Guarantors and are based upon estimates and
assumptions stated therein, all of which Borrowers and Guarantors believe to be
reasonable and fair in light of the then current conditions and current facts
and reflect the good faith and reasonable estimates of Borrowers and Guarantors
of the future financial performance of Parent and its Subsidiaries and of the
other information projected therein for the periods set forth therein.

 

 

8.4

Priority of Liens; Title to Properties.

The security interests and liens granted to Agent under this Agreement and the
other Financing Agreements constitute valid and perfected first priority liens
and security interests in and upon the Collateral subject only to the liens
indicated on Schedule 8.4 to the Information Certificate and the other liens
permitted under Section 10.2 hereof. Each Borrower and Guarantor has good and
marketable fee simple title to or valid leasehold interests in all of its Real
Property and good, valid and merchantable title to all of its other properties
and assets subject to no liens, mortgages, pledges, security interests,
encumbrances or charges of any kind, except those granted to Agent and such
others as are specifically listed on Schedule 8.4 to the Information Certificate
or permitted under Section 9.8 hereof.

 

 

8.5

Tax Returns.

Each Borrower and Guarantor has filed, or caused to be filed, in a timely manner
all material tax returns, reports and declarations which are required to be
filed by it. All information in such tax returns, reports and declarations is
complete and accurate in all material respects. Each Borrower and Guarantor has
paid or caused to be paid all taxes due and payable by it, except taxes (a) the
validity of which is being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower or Guarantor and with respect
to which adequate reserves have been set aside on its books and (b) which could
not, individually or in the aggregate, have a Material Adverse Effect. Adequate
provision has been made for the payment of all accrued and unpaid Federal,
State, county, local, foreign and other taxes whether or not yet due and payable
and whether or not disputed.

 

 

8.6

Litigation.

Except as set forth on Schedule 8.6 to the Information Certificate, (a) there is
no investigation by any Governmental Authority pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened in writing, against or affecting
any Borrower or Guarantor, its or their assets or business and (b) there is no
action, suit, proceeding or claim by any Person pending, or to the best of any
Borrower’s or Guarantor’s

 

 

83

 

 



knowledge threatened in writing, against any Borrower or Guarantor or its or
their assets or goodwill, or against or affecting any transactions contemplated
by this Agreement, in each case, which if adversely determined against such
Borrower or Guarantor has or could reasonably be expected to have a Material
Adverse Effect.

 

 

8.7

Compliance with Other Agreements and Applicable Laws.

(a)  Borrowers and Guarantors are not in default in any respect under, or in
violation in any respect of the terms of, any agreement, contract, instrument,
lease or other commitment to which it is a party or by which it or any of its
assets are bound. Borrowers and Guarantors are in material compliance with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority relating to their respective businesses, including,
without limitation, those set forth in or promulgated pursuant to the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, ERISA, the Code, as amended, and the rules and
regulations thereunder, and all Environmental Laws, in each case where the
failure to comply has or could reasonably be expected to have a Material Adverse
Effect.

(b) Borrowers and Guarantors have obtained all material permits, licenses,
approvals, consents, certificates, orders or authorizations of any Governmental
Authority required for the lawful conduct of its business (the “Permits”). All
of the Permits are valid and subsisting and in full force and effect. There are
no actions, claims or proceedings pending or to the best of any Borrower’s or
Guarantor’s knowledge, threatened in writing that seek the revocation,
cancellation, suspension or modification of any of the Permits where any of the
same would have a Material Adverse Effect.

 

 

8.8

Environmental Compliance.

Except as set forth in Schedule 8.8 to the Information Certificate, which
matters, when considered either individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect and except as otherwise
could not reasonably be expected to have a Material Adverse Effect:

(a)  Borrowers, Guarantors and their Subsidiaries have not generated, used,
stored, treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on any property owned, leased or operated by it or used by
it in any manner which at any time violates any applicable Environmental Law or
Permit, and the operations of Borrowers, Guarantors and their Subsidiaries at
such properties complies with all Environmental Laws and all Permits.

(b) No Borrower or Guarantor has received any notice of or otherwise has any
information that there has been any investigation by any Governmental Authority
or any proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other person nor is any investigation pending or
to the best of any Borrower’s or Guarantor’s knowledge threatened in writing,
with respect to any non compliance with or violation of the requirements of any
Environmental Law by any Borrower or Guarantor and any of its Subsidiaries or
the release, spill or discharge, threatened or actual, of any Hazardous Material
or the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials or any other
environmental, health or safety matter with regard to any properties or assets
owned, leased or operated by it or used by Borrowers, Guarantors or their
Subsidiaries or their businesses.

(c)  Borrowers, Guarantors and their Subsidiaries have no liability (contingent
or otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials under or from any property owned, leased or operated by it or used by
it or otherwise in connection with their businesses.

 

 

84

 

 



 

 

8.9

Employee Benefits.

(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of any
Borrower’s or Guarantor’s knowledge, nothing has occurred which would cause the
loss of such qualification where such loss, when combined with other such
occurrences or failures to comply, would not reasonably be expected to have a
Material Adverse Effect. Each Borrower and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) Except as set forth in the Information Certificate, there are no pending, or
to the best of any Borrower’s or Guarantor’s knowledge, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan. Except as set forth in the Information Certificate, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan.

(c)  (i) Except as set forth in the Information Certificate, no ERISA Event has
occurred or is reasonably expected to occur; (ii) based on the latest valuation
of each Pension Plan and on the actuarial methods and assumptions employed for
such valuation (determined in accordance with the assumptions used for funding
such Pension Plan pursuant to Section 412 of the Code), the aggregate current
value of accumulated benefit liabilities of such Pension Plan under Section
4001(a)(16) of ERISA does not exceed the aggregate current value of the assets
of such Pension Plan; (iii) each Borrower and Guarantor, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) each Borrower and
Guarantor, and their ERISA Affiliates, have not incurred and do not reasonably
expect to incur, any liability (and no event has occurred which, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v) each
Borrower and Guarantor, and their ERISA Affiliates, have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

 

 

8.10

Bank Accounts.

All of the deposit accounts, investment accounts or other accounts in the name
of or used by any Borrower or Guarantor maintained at any bank or other
financial institution are set forth on Schedule 8.10 to the Information
Certificate, subject to the right of each Borrower and Guarantor to establish
new accounts in accordance with Section 5.3 hereof.

 

 

8.11

Intellectual Property.

Except as would not have a Material Adverse Effect, each Borrower and Guarantor
owns or licenses or otherwise has the right to use all Intellectual Property
necessary for the operation of its business as presently conducted. As of the
date hereof, Borrowers and Guarantors do not have any material Intellectual
Property registered, or subject to pending applications, in the United States
Patent and Trademark Office or any similar office or agency in the United
States, any State thereof, any political subdivision thereof, other than those
described in Schedule 8.11 to the Information Certificate and has not granted
any licenses with respect thereto other than as set forth in Schedule 8.11 to
the Information Certificate. Except as would not have a Material Adverse Effect,
no event has occurred which permits or would permit after notice or passage of
time or both, the revocation, suspension or termination of such rights. To the
best of any Borrower’s and Guarantor’s knowledge, no slogan or other advertising
device, product, process, method, substance or other Intellectual Property or
goods bearing or using any Intellectual Property presently contemplated to be
sold by

 

 

85

 

 



or employed by any Borrower or Guarantor infringes any patent, trademark,
servicemark, tradename, copyright, license or other Intellectual Property owned
by any other Person presently where such infringement has or would reasonably be
expected to have Material Adverse Effect or adversely affect the ability of any
Borrower to sell or otherwise dispose of Inventory having a value in excess of
$250,000. No claim or litigation is pending or threatened in writing against or
affecting any Borrower or Guarantor contesting its right to sell or use any such
Intellectual Property where such claim or litigation if adversely determined for
any Borrower or Guarantor would reasonably be expected to have a Material
Adverse Effect or would adversely affect the ability of any Borrower to sell or
otherwise dispose of Inventory having a value in excess of $250,000. Schedule
8.11 to the Information Certificate sets forth all of the material agreements or
other arrangements of each Borrower and Guarantor pursuant to which such
Borrower or Guarantor has a license or other right to use any trademarks, logos,
designs, representations or other Intellectual Property owned by another person
as in effect on the date hereof and the dates of the expiration of such
agreements or other arrangements of such Borrower or Guarantor as in effect on
the date hereof which is necessary or of material value to such Borrower’s or
Guarantor’s business (collectively, together with such agreements or other
arrangements as may be entered into by any Borrower or Guarantor after the date
hereof, collectively, the “License Agreements” and individually, a “License
Agreement”). No material trademark, servicemark, copyright or other material
Intellectual Property at any time used by any Borrower or Guarantor which is
owned by another person, or owned by such Borrower or Guarantor subject to any
security interest, lien, collateral assignment, pledge or other encumbrance in
favor of any person other than Agent, is affixed to or incorporated in any
Eligible Inventory, except (a) to the extent permitted under the term of the
license agreements listed on Schedule 8.11 to the Information Certificate and
(b) to the extent the sale of Inventory to which such Intellectual Property is
affixed or incorporated is permitted to be sold by such Borrower or Guarantor
under applicable law (including the United States Copyright Act of 1976).

 

 

8.12

Subsidiaries; Affiliates; Capitalization; Solvency.

(a)  Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership as of the date hereof except as set forth in Schedule 8.12 to the
Information Certificate.

(b) As of the date hereof, each Borrower and Guarantor is the record and
beneficial owner of all of the issued and outstanding shares of Equity Interests
of each of the Subsidiaries listed on Schedule 8.12 to the Information
Certificate as being owned by such Borrower or Guarantor and there are no
proxies, irrevocable or otherwise, with respect to such shares and no equity
securities of any of the Subsidiaries are or may become required to be issued by
reason of any options, warrants, rights to subscribe to, calls or commitments of
any kind or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares of its Equity Interests or securities convertible into or exchangeable
for such shares.

(c)  The issued and outstanding shares of Equity Interests of each Borrower and
Guarantor (other than Parent) are directly and beneficially owned and held by
the persons indicated in the Information Certificate, and in each case all of
such shares have been duly authorized and are fully paid and non-assessable,
free and clear of all claims, liens, pledges and encumbrances of any kind,
except as disclosed in writing to Agent prior to the date hereof or otherwise
permitted hereunder.

(d) Each Borrower and Guarantor is Solvent and will continue to be Solvent after
the creation of the Obligations, the security interests of Agent and the other
transaction contemplated hereunder.

(e)  The Inactive Subsidiaries do not have any material liabilities, are not
engaged in any business or commercial activities, do not own any assets with a
book value of more than $100,000 in the

 

 

86

 

 



aggregate and are not obligated or liable, directly or indirectly, contingently
or otherwise, in respect of any material Indebtedness or other material
obligations.

 

 

8.13

Labor Disputes.

(a)  Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.

(b) Except as set forth on Schedule 8.13 to the Information Certificate, there
is (i) no significant unfair labor practice complaint pending against any
Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened in writing against it, before the National Labor Relations
Board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is pending on the
date hereof against any Borrower or Guarantor or, to best of any Borrower’s or
Guarantor’s knowledge, threatened against it, and (ii) no significant strike,
labor dispute, slowdown or stoppage is pending against any Borrower or Guarantor
or, to the best of any Borrower’s or Guarantor’s knowledge, threatened against
any Borrower or Guarantor.

 

 

8.14

Restrictions on Subsidiaries.

Except for restrictions contained in this Agreement or any other agreement with
respect to Indebtedness of any Borrower or Guarantor permitted hereunder as in
effect on the date hereof, there are no contractual or consensual restrictions
on any Borrower or Guarantor or any of its Subsidiaries which prohibit or
otherwise restrict (a) the transfer of cash or other assets (i) between any
Borrower or Guarantor and any of its or their Subsidiaries or (ii) between any
Subsidiaries of any Borrower or Guarantor or (b) the ability of any Borrower or
Guarantor or any of its or their Subsidiaries to incur Indebtedness or grant
security interests to Agent or any Lender in the Collateral.

 

 

8.15

Material Contracts.

Schedule 8.15 to the Information Certificate sets forth all Material Contracts
to which any Borrower or Guarantor is a party or is bound as of the date hereof.
Borrowers and Guarantors have delivered true, correct and complete copies of
such Material Contracts to Agent on or before the date hereof. Borrowers and
Guarantors are not in breach or in default in any material respect of or under
any Material Contract and have not received any notice of the intention of any
other party thereto to terminate any Material Contract.

 

 

8.16

Payable Practices.

Each Borrower and Guarantor has not made any material change in its customary
accounts payable practices from those in effect immediately prior to the date
hereof.

 

 

8.17

OFAC.

None of Borrower, any Subsidiary of Borrower or any Affiliate of Borrower: (a)
is a Sanctioned Person, (b) has more than ten (10%) percent of its assets in
Sanctioned Entities, or (c) derives more than ten (10%) percent of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

 

87

 

 



 

8.18

Accuracy and Completeness of Information.

All information furnished by or on behalf of any Borrower or Guarantor in
writing to Agent or any Lender in connection with this Agreement or any of the
other Financing Agreements or any transaction contemplated hereby or thereby,
including all information on the Information Certificate is true and correct in
all material respects on the date as of which such information is dated or
certified and does not omit any material fact necessary in order to make such
information not misleading. No event or circumstance has occurred which has had
or could reasonably be expected to have a Material Adverse Affect, which has not
been fully and accurately disclosed to Agent in writing prior to the date
hereof.

 

 

8.19

Survival of Warranties; Cumulative.

(a)  All representations and warranties contained in this Agreement or any of
the other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Agent and Lenders on
the date of each additional borrowing or Letter of Credit issued hereunder,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and shall be
conclusively presumed to have been relied on by Agent and Lenders regardless of
any investigation made or information possessed by Agent or any Lender. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Borrower or
Guarantor shall now or hereafter give, or cause to be given, to Agent or any
Lender. The representations and warranties contained in this Agreement shall
terminate on the date that the Commitments have been terminated and all
Obligations have been paid in full in cash (other than contingent Obligations
for which Agent has received cash collateral, or at its option, a letter of
credit in accordance with Section 15.1 hereof).

 

SECTION 9.

AFFIRMATIVE COVENANTS

 

 

9.1

Maintenance of Existence.

(a)  Each Borrower and Guarantor shall at all times preserve, renew and keep in
full force and effect its corporate or limited liability company or limited
partnership existence and rights and franchises with respect thereto and
maintain in full force and effect all Permits necessary to carry on the business
as presently or proposed to be conducted, other than as (i) permitted in Section
10.1 hereof or (ii) otherwise permitted hereunder or under any of the other
Financing Agreements.

(b) No Borrower or Guarantor shall change its name unless each of the following
conditions is satisfied: (i) Agent shall have received not less than thirty (30)
days (or at such later time as Agent may agree) prior written notice from
Borrower Agent of such proposed change in its corporate name, which notice shall
accurately set forth the new name; and (ii) Agent shall have received a copy of
the amendment to the certificate of incorporation, certificate of formation or
other organizational document of such Borrower or Guarantor, as applicable,
providing for the name change certified by the Secretary of State of the
jurisdiction of incorporation or organization of such Borrower or Guarantor as
soon as it is available.

(c)  No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Agent shall have received not less than
thirty (30) days’ prior written notice from Borrower Agent of such proposed
change, which notice shall set forth such information with respect thereto as
Agent may reasonably require and Agent shall have received such agreements as
Agent may reasonably require in connection therewith. No Borrower or Guarantor
shall change its type of organization, jurisdiction of organization or other
legal structure, except that a Borrower, Guarantor or Subsidiary may convert
(either directly or by way of merger)

 

 

88

 

 



into a limited liability company or limited partnership or other form of legal
entity acceptable to Agent, provided, that, each of the following conditions is
satisfied: (i) such company, partnership or other legal entity is organized
under the laws of a jurisdiction in the United States of America, (ii) Agent
shall have received not less than fifteen (15) days’ prior written notice from
Borrower Agent of such proposed change, which notice shall accurately set forth
a description of the new form, (iii) Agent shall have received the
organizational documents of such entity (certified by the appropriate
Governmental Authority, where available to be so certified), together with such
other agreements, documents, and instruments related thereto as Agent may
reasonably request, (iv) such change shall not adversely affect the security
interests and liens of Agent in the assets of such Borrower or Guarantor or the
ability of Agent to enforce any of its rights or remedies with respect to such
Borrower or Guarantor, in the determination of Agent and (v) as of the date of
such conversion, and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing.

 

 

9.2

New Collateral Locations.

(a)  Each Borrower and Guarantor may only open any new location so long as (a)
such locations are within the United States or its territories or Canada, (b)
such location is set forth in the applicable report provided for in Section
7.1(a) to the extent required under such Section or in any event if Collateral
having a value of more than $250,000 is or will be kept at such location, Agent
has received ten (10) Business Days’ written notice within the time of the
opening of any such new location and (c) upon Agent’s request, such Borrower or
Guarantor executes and delivers, or causes to be executed and delivered, to
Agent such agreements, documents, and instruments as Agent may deem reasonably
necessary or desirable to protect its interests in the Collateral at such
location; provided, that, so long as no Event of Default exists or has occurred
and is continuing, upon Agent’s request, Borrowers and Guarantors shall only be
required to use their commercially reasonable efforts to obtain a Collateral
Access Agreement and to the extent that Agent has not received a Collateral
Access Agreement acceptable to it for any such location, it may establish a
Reserve as provided herein.

 

 

9.3

Compliance with Laws, Regulations, Etc.

(a)  Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at
all times, comply in all respects with all laws, rules, regulations, licenses,
approvals, orders and other Permits applicable to it and duly observe all
requirements of any foreign, Federal, State or local Governmental Authority
where the failure to do so has or could reasonably be expected to have a
Material Adverse Effect.

(b) Borrowers and Guarantors shall give written notice to Agent immediately upon
any Borrower’s or Guarantor’s receipt of any notice of, or any Borrower’s or
Guarantor’s otherwise obtaining knowledge of, (i) the occurrence of any event
involving the release, spill or discharge, threatened or actual, of a material
amount of any Hazardous Material that has or could reasonably be expected to
have a Material Adverse Effect or (ii) any investigation, proceeding, complaint,
order, directive, claims, citation or notice that with respect to any of the
following that has or could reasonably be expected to have a Material Adverse
Effect: (A) any non-compliance with or violation of any Environmental Law by any
Borrower or Guarantor or (B) the release, spill or discharge of any Hazardous
Material other than in the ordinary course of business and other than as
permitted under any applicable Environmental Law. Copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by such
Borrower or Guarantor to Agent upon Agent’s request. Each Borrower and Guarantor
shall take prompt action to respond to any material non-compliance with any of
the Environmental Laws and shall regularly report to Agent on such response.

(c)  Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is non-compliance, or any condition which requires any
action by or on behalf of any Borrower or

 

 

89

 

 



Guarantor in order to avoid any non compliance, with any Environmental Law that
has or could reasonably be expected to have a Material Adverse Effect, Borrowers
shall, at Agent’s request and Borrowers’ expense: (i) cause an independent
environmental engineer reasonably acceptable to Agent to conduct such tests of
the site where non-compliance or alleged non compliance with such Environmental
Laws has occurred as to such non-compliance and prepare and deliver to Agent a
report as to such non-compliance setting forth the results of such tests, a
proposed plan for responding to any environmental problems described therein,
and an estimate of the costs thereof and (ii) provide to Agent a supplemental
report of such engineer whenever the scope of such non-compliance, or such
Borrower’s or Guarantor’s response thereto or the estimated costs thereof, shall
change in any material respect.

(d) Each Borrower and Guarantor shall indemnify and hold harmless Agent and
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower or
Guarantor and the preparation and implementation of any closure, remedial or
other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.

 

 

9.4

Payment of Taxes and Claims.

Except as could not reasonably be expected to have a Material Adverse Effect,
each Borrower and Guarantor shall, and shall cause any Subsidiary to, duly pay
and discharge all taxes, assessments, contributions and governmental charges
upon or against it or its properties or assets, except for taxes the validity of
which is being contested in good faith by appropriate proceedings diligently
pursued and available to such Borrower, Guarantor or Subsidiary, as the case may
be, and with respect to which adequate reserves have been set aside on its books
to the extent required by GAAP.

 

 

9.5

Insurance.

Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the same or similar businesses and
similarly situated. Said policies of insurance shall be reasonably satisfactory
to Agent as to form, amount and insurer (provided, that, Borrowers and
Guarantors may maintain self insurance plans to the extent companies of the same
or similar businesses and similarly situated do so). Borrowers and Guarantors
shall furnish certificates, policies or endorsements to Agent as Agent shall
reasonably require as proof of such insurance, and, Agent is authorized, but not
required, to obtain such insurance at the expense of Borrowers if any Borrower
or Guarantor fails at any time to do so. All policies shall provide for at least
thirty (30) days prior written notice to Agent of any cancellation or reduction
of coverage. Agent may act as attorney for each Borrower and Guarantor in
obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling such insurance.
Borrowers and Guarantors shall cause Agent to be named as a loss payee as its
interests may appear and an additional insured (but without any liability for
any premiums) under such insurance policies and Borrowers and Guarantors shall
obtain non-contributory lender’s loss payable endorsements to all insurance
policies in form and substance satisfactory to Agent. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Agent as its interests may appear and further specify that Agent and Lenders
shall be paid regardless of any act or omission by any Borrower, Guarantor or
any of its or their Affiliates. Payments of insurance proceeds may be subject to
the Term Loan Intercreditor Agreement, if and to the extent applicable. Without
limiting any

 

 

90

 

 



other rights of Agent or Lenders, any insurance proceeds received by Agent or
proceeds of condemnation awards payable at any time may be applied to payment of
the Obligations (without permanent reduction thereof), whether or not then due,
in any order and in such manner as Agent may determine. Upon application of such
proceeds to the Revolving Loans, Revolving Loans may be available subject and
pursuant to the terms hereof to be used for the costs of repair or replacement
of the Collateral lost or damages resulting in the payment of such insurance
proceeds.

 

 

9.6

Financial Statements and Other Information.

(a)  Each Borrower and Guarantor shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Borrower, Guarantor and its Subsidiaries in accordance with GAAP. Borrowers
and Guarantors shall during regular business hours and upon reasonable notice
from the Agent furnish to Agent and Lenders all such financial and other
information as Agent shall reasonably request relating to the Collateral and the
assets, business and operations of Borrowers and Guarantors, and Borrower shall
notify the auditors and accountants of Borrowers and Guarantors that Agent is
authorized to obtain such information directly from them (other than materials
protected by the attorney-client privilege and materials which the Borrower may
not disclose without violation of a confidentiality obligation binding upon it)
at any reasonable time (upon three days advance notice so long as no Default or
Event of Default shall have occurred and be continuing). Without limiting the
foregoing, Borrowers shall furnish or cause to be furnished to Agent, and upon
Agent’s request, to each Lender, the following:

(i)      as soon as available, but in any event within thirty (30) days after
the end of each fiscal month that is not the end of a fiscal quarter of Parent,
monthly unaudited consolidated financial statements and unaudited consolidating
financial statements (in substantially the same format and with the same scope
of information as have been provided to Agent prior to the date hereof), all in
reasonable detail (but without footnotes), fairly presenting in all material
respects the financial position and the results of the operations of Parent and
its Subsidiaries as of the end of and through such fiscal month, subject to
normal year-end adjustments; and

(ii)     as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Parent, quarterly unaudited consolidated financial statements and unaudited
consolidating financial statements (including in each case balance sheets,
statements of income and loss, statements of cash flow, and statements of
shareholders’ equity), all in reasonable detail, fairly presenting in all
material respects the financial position and the results of the operations of
Parent and its Subsidiaries as of the end of and through such fiscal quarter,
subject to normal year-end adjustments; and

(iii)    within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements and unaudited consolidating financial
statements of Parent and its Subsidiaries (including in each case balance
sheets, statements of income and loss, statements of cash flow and statements of
shareholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of Parent and its Subsidiaries as of the end of
and for such fiscal year.

(b) Borrowers and Guarantors shall promptly notify Agent in writing of the
details of (i) any loss, damage, investigation, action, suit, proceeding or
claim relating to Collateral having a value of more than $250,000 or which if
adversely determined would result in any material adverse change in any
Borrower’s or Guarantor’s business, properties, assets, goodwill or condition,
financial or otherwise, (ii) any Material Contract being terminated or amended
or any new Material Contract entered into (in which event Borrowers and
Guarantors shall provide Agent with a copy of such Material Contract), (iii) any
order,

 

 

91

 

 



judgment or decree in excess of $500,000 shall have been entered against any
Borrower or Guarantor any of its or their properties or assets, (iv) any
notification of a material violation of laws or regulations received by any
Borrower or Guarantor, (v) any ERISA Event, and (vi) the occurrence of any
Default or Event of Default.

(c)  Borrowers and Guarantors shall furnish to Agent (i) not less than ten (10)
Business Days’ prior written notice of (A) the intention of any Subsidiaries of
Parent to merge or consolidate as permitted under Section 10.1(a) hereof,
together with such other information with respect thereto as Agent may
reasonably request, (B) the issuance and sale by Parent or any Subsidiary of
Equity Interests as permitted under clause (g) of the definition of Permitted
Dispositions, together with such other information with respect thereto as Agent
may reasonably request, (C) the intention of any Subsidiary of Parent to wind
up, liquidate or dissolve as permitted under Section 10.1(c) hereof, together
with such other information with respect thereto as Agent may reasonably
request, and (ii) all notices or demands in connection with such Indebtedness
either received by any Borrower or Guarantor or on its behalf promptly after the
receipt thereof, or sent by any Borrower or Guarantor or on its behalf
concurrently with the sending thereof, as the case may be.

(d) Borrowers and Guarantors shall furnish to Agent, and upon Agent’s reasonable
request, to each Lender, in form and detail reasonably satisfactory to Agent:

(i)      concurrently with the delivery of the financial statements referred to
in Section 9.6(a)(iii), the unqualified opinion of independent certified public
accountants with respect to the audited consolidated financial statements, which
independent accounting firm shall be selected by Borrower Agent and reasonably
acceptable to Agent, that such audited consolidated financial statements have
been prepared in accordance with GAAP, and present fairly in all material
respects the results of operations and financial condition of Parent and its
Subsidiaries as of the end of and for the fiscal year then ended and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default, or if any such Default or Event of Default
shall exist, stating the nature and status of such event;

(ii)     concurrently with the delivery of the financial statements referred to
in Sections 9.6(a)(ii) and 9.6(a)(iii), a compliance certificate substantially
in the form of Exhibit D hereto by the chief financial officer, vice president
of finance, treasurer or controller of Borrower Agent on behalf of Borrowers and
Guarantors, along with a schedule in form reasonably satisfactory to Agent of
the calculations used in determining, as of the end of such month, the ratio and
amounts provided for in Section 11 of this Agreement for such month and a
written summary of material changes in GAAP and in the consistent application
thereof that materially affected the financial covenant calculations for the
applicable period;

(iii)    at such time as available, but in any event prior to the end of each
fiscal year of Parent, beginning with the fiscal year ending December 31, 2008,
projected consolidated financial statements (including in each case
substantially in the same format and with the same scope of information as in
the projections most recently provided to Agent prior to the date hereof) of
Parent and its Subsidiaries for the next fiscal year, all in reasonable detail,
and in a format consistent with the projections delivered by Borrowers to Agent
prior to the date hereof, together with such supporting information as Agent may
reasonably request, which projected financial statements shall be prepared on a
quarterly basis for the next succeeding year and shall represent the reasonable
best estimate by Borrowers and Guarantors of the future financial performance of
Parent and its Subsidiaries for the periods set forth therein and shall have
been prepared on the basis of the assumptions set forth therein which Borrowers
and Guarantors believe are fair and reasonable as of the date of preparation in
light of current and reasonably foreseeable business conditions (it being
understood that actual results may differ from those set forth in such projected
financial statements);

 

 

92

 

 



(iv)    promptly after the same are available, copies of each annual report,
proxy or annual or quarterly financial statement or other report or
communication sent to the equity holders of any Borrower or Guarantor, and
copies of all annual, regular, periodic and special reports and registration
statements which a Borrower or Guarantor may file or be required to file with
the Securities and Exchange Commission under Section 13 or 15(d) of the Exchange
Act, and not otherwise required to be delivered to Agent pursuant hereto;

(v)     concurrently with the delivery of the financial statements referred to
in Sections 9.6(a)(i) and 9.6(a)(ii), a certificate by the chief financial
officer, vice president of finance, treasurer or controller of Borrower Agent on
behalf of Borrowers and Guarantors containing information regarding the amount
of all sales or other dispositions of assets (whether voluntary or involuntary),
issuances or incurrence of Indebtedness or Equity Interests, Permitted
Investments, Restricted Payments, and optional prepayments of Indebtedness that
occurred during the period covered by such financial statements and such other
information with respect thereto as Agent may request;

(vi)    promptly after any request by Agent or any Lender, (A) copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of Parent
by independent accountants in connection with the accounts or books of Parent or
any Subsidiary, or any audit of any of them and (B) the outstanding Revolving
Loans, Swing Line Loans and Letter of Credit Obligations on the books and
records of the AZEK Companies and the outstanding Revolving Loans, Swing Loan
Loans and Letter of Credit Obligations on the books and records of the Scranton
Companies as of the most recent fiscal month end for which financial statements
are then available or after a Cash Dominion Event, at such other time or times
as Agent may request;

(vii)   promptly, and in any event within five (5) Business Days after receipt
thereof by any Borrower or Guarantor or any Subsidiary thereof, copies of each
notice or other correspondence received from the Securities and Exchange
Commission (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of Parent or any
Subsidiary thereof;

(viii)  concurrently with the delivery of the financial statements referred to
in Sections 9.6(a)(i) and 9.6(a)(ii), a certificate by the chief executive
officer, chief financial officer, vice president of finance, treasurer or
controller of Borrower Agent on behalf of Borrowers and Guarantors attaching the
insurance binder or other evidence of insurance for any insurance coverage of
Borrowers, Guarantors or any Subsidiary that was renewed, replaced or modified
during the period covered by such financial statements.

(e)  As to any information contained in materials furnished pursuant to Section
9.6(d)(iv), Parent shall not be separately required to furnish such information
under Section 9.6(a) hereof, but the foregoing shall not be in derogation of the
obligation of Parent to furnish the information and materials described in
Section 9.6(a) at the times specified therein.

(f)  Documents required to be delivered pursuant to Section 9.6(a)(iii) or
Section 9.6(d)(iv) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which such documents are posted on a Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and Agent has access
(whether commercial, third-party website or whether sponsored by Agent);
provided that: (A) Borrowers shall deliver paper copies of such documents to
Agent or any Lender that requests Borrowers to deliver such paper copies until a
written request to cease delivering paper copies is given by Agent or such
Lender and (B) Borrowers shall notify Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to Agent by
electronic mail

 

 

93

 

 



electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance Borrowers shall be required to
provide paper copies of the compliance certificates required by Section
9.6(d)(ii) to Agent. Except for such compliance certificates, Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

(g) Borrowers and Guarantors hereby acknowledge that Agent and/or its Affiliates
may make available to Lenders and Issuing Bank materials and/or information
provided by or on behalf of Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrowers, Guarantors or their
securities) (each, a “Public Lender”). Borrowers and Guarantors shall be deemed
to have authorized Agent and its Affiliates, and the Lenders to treat Borrower
Materials marked “PUBLIC” or otherwise at any time filed with the Securities and
Exchange Commission as not containing any material non-public information with
respect to Borrowers, Guarantors or their securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 15.5). All Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated as “Public
Investor.” Agent and its Affiliates and Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the Securities and Exchange Commission as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”

(h) Borrowers and Guarantors shall furnish or cause to be furnished to Agent
such other information respecting the Collateral and the business of Borrowers
and Guarantors, as Agent may, from time to time, reasonably request. Agent is
hereby authorized to deliver a copy of any financial statement or any other
information relating to the business of Borrowers and Guarantors to any court or
other Governmental Authority or to any Lender or Participant or prospective
Lender or Participant or any Affiliate of any Lender or Participant subject to
Section 15.5 hereof. Any documents, schedules, invoices or other papers
delivered to Agent or any Lender may be destroyed or otherwise disposed of by
Agent or such Lender one (1) year after the same are delivered to Agent or such
Lender, except as otherwise designated by Borrower Agent to Agent or such Lender
in writing.

 

 

9.7

Compliance with ERISA.

Except as could not reasonably be expected to have a Material Adverse Effect,
each Borrower and Guarantor shall, and shall cause each of its ERISA Affiliates
to: (a) maintain each Plan in compliance with the applicable provisions of
ERISA, the Code and other Federal and State law; (b) cause each Plan which is
qualified under Section 401(a) of the Code to maintain such qualification; (c)
not terminate any Pension Plan so as to incur any liability to the Pension
Benefit Guaranty Corporation; (d) not allow or suffer to exist any prohibited
transaction involving any Plan or any trust created thereunder which would
subject such Borrower, Guarantor or such ERISA Affiliate to a tax or other
liability on prohibited transactions imposed under Section 4975 of the Code or
ERISA; (e) make all required contributions to any Plan which it is obligated to
pay under Section 302 of ERISA, Section 412 of the Code or the terms of such
Plan; (f) not allow or suffer to exist any accumulated funding deficiency,
whether or not waived, with respect to any such Pension Plan; (g) not engage in
a transaction that could be subject to Section 4069 or 4212(c) of ERISA; or (h)
not allow or suffer to exist any occurrence of a reportable event or any other
event or condition which presents a risk of termination by the Pension Benefit
Guaranty Corporation of any Plan that is a single employer plan, which
termination could result in any liability to the Pension Benefit Guaranty
Corporation.

 

 

9.8

End of Fiscal Years; Fiscal Quarters.

 

 

94

 

 



Each Borrower and Guarantor shall, for financial reporting purposes, cause its,
and each of its Subsidiaries’ fiscal years to end on December 31 of each year,
and fiscal quarters to end on the last day of each of March, June, September and
December of each year.

 

 

9.9

License Agreements.

(a)  With respect to a material License Agreement applicable to Intellectual
Property that is owned by a third party and licensed to a Borrower or Guarantor
and that is affixed to or otherwise necessary for the manufacture, sale or
distribution of any Inventory or the collection of Receivables (other than an
off-the-shelf product with a shrink wrap license or that is generally
available), each Borrower and Guarantor shall (i) give Agent prompt prior
written notice of its intention to not renew or to terminate, cancel, surrender
or release its rights under any such License Agreement, or any amendment of any
such License Agreement that limits the scope of the right of such Borrower or
Guarantor to use the Intellectual Property subject to such License Agreement in
any material respect, either with respect to product, territory, term or
otherwise, or that increases in any material respect the amounts to be paid by
such Borrower or Guarantor thereunder or in connection therewith (and Agent may
establish such Reserves as a result of any of the foregoing as Agent may
determine in its Permitted Discretion), (ii) give Agent prompt written notice of
any such License Agreement entered into by such Borrower or Guarantor after the
date hereof, or any material amendment to any such License Agreement existing on
the date hereof, in each case together with a true, correct and complete copy
thereof and such other information with respect thereto as Agent may in good
faith request, (iii) give Agent prompt written notice of any material breach of
any obligation, or any default, by the third party that is the licensor or by
the Borrower or Guarantor that is the licensee or any other party under any such
License Agreement, and deliver to Agent (promptly upon the receipt thereof by
such Borrower or Guarantor in the case of a notice to such Borrower or Guarantor
and concurrently with the sending thereof in the case of a notice from such
Borrower or Guarantor) a copy of each notice of default and any other notice
received or delivered by such Borrower or Guarantor in connection with any such
a License Agreement that relates to the scope of the right, or the continuation
of the right, of such Borrower or Guarantor to use the Intellectual Property
subject to such License Agreement or the amounts required to be paid thereunder.

(b) With respect to a material License Agreement applicable to Intellectual
Property that is owned by a third party and licensed to a Borrower or Guarantor
and that is affixed to or otherwise necessary for the manufacture, sale or
distribution of any Inventory or the collection of Receivables (other than an
off-the-shelf product with a shrink wrap license or that is generally
available), at any time an Event of Default shall exist or have occurred and be
continuing, Agent shall have, and is hereby granted, the irrevocable right and
authority, at its option, to renew or extend the term of such License Agreement,
whether in its own name and behalf, or in the name and behalf of a designee or
nominee of Agent or in the name and behalf of such Borrower or Guarantor,
subject to and in accordance with the terms of such License Agreement. Agent
may, but shall not be required to, perform any or all of such obligations of
such Borrower or Guarantor under any of the License Agreements, including, but
not limited to, the payment of any or all sums due from such Borrower or
Guarantor thereunder. Any sums so paid by Agent shall constitute part of the
Obligations.

 

 

9.10

Additional Guaranties and Collateral Security; Further Assurances.

(a)  In the case of the formation or acquisition by a Borrower or Guarantor of
any Subsidiary after the date hereof (other than a Foreign Subsidiary or
Inactive Subsidiary), as to any such Subsidiary, (i) the Borrower or Guarantor
forming such Subsidiary shall cause any such Subsidiary to execute and deliver
to Agent, in form and substance satisfactory to Agent, a joinder agreement to
the Financing Agreements in order to make such Subsidiary a party to this
Agreement as a “Borrower” if it owns accounts or inventory that would constitute
Eligible Accounts and Eligible Inventory or otherwise as a “Guarantor” (and if a
Borrower to be deemed either one of the Scranton Companies or AZEK Companies
based on the business or businesses from which the greatest percentage of its
revenues arose in the immediately preceding fiscal year

 

 

95

 

 



of such person or based on such other circumstances as Agent and Borrower Agent
may agree), and a party to any guarantee as a “Guarantor” or pledge agreement as
a “Pledgor”, and including, but not limited to, supplements and amendments
hereto and to any of the other Financing Agreements, authorization to file UCC
financing statements, Collateral Access Agreements (to the extent required under
Section 9.2), other agreements, documents or instruments contemplated under
Section 5.3 and other consents, waivers, acknowledgments and other agreements
from third persons which Agent may deem reasonably necessary or desirable in
order to permit, protect and perfect its security interests in and liens upon
the assets of such Subsidiary and the Equity Interests of any Borrower or
Guarantor in such Subsidiary, corporate resolutions and other organization and
authorizing documents of such Person, and favorable opinions of counsel to such
person and (ii) the Borrower or Guarantor forming such Subsidiary shall execute
and deliver to Agent, a pledge and security agreement, in form and substance
satisfactory to Agent, granting to Agent a first pledge of and lien on all of
the issued and outstanding shares of Equity Interests of any such Subsidiary,
and otherwise comply with the terms of Section 5.3 hereof with respect thereto,
such other agreements, documents and instruments as Agent may require in
connection with the documents referred to above, including, but not limited to,
supplements and amendments hereto, corporate resolutions and other organization
and authorizing documents and favorable opinions of counsel to such person.

(b) In the case of an acquisition of assets (other than Equity Interests) by a
Borrower or Guarantor after the date hereof, Agent shall have received, in form
and substance satisfactory to Agent, (i) evidence that Agent has valid and
perfected security interests in and liens upon all purchased assets to the
extent such assets constitute Collateral hereunder (except in the case of
deposit accounts, within thirty (30) days after the acquisition thereof,
provided, that, in no event shall any such assets consisting of Accounts or
Inventory so purchased be deemed to be Eligible Accounts or Eligible Inventory
until Agent is perfected in such deposit accounts, except as Agent may otherwise
agree), (ii) except as Agent may otherwise agree, all Collateral Access
Agreements (to the extent required under Section 9.2 hereof) and other consents,
waivers, acknowledgments and other agreements from third persons which Agent may
deem necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the assets purchased, and (iii) such other
agreements, documents and instruments as Agent may require in connection with
the documents referred to above, including, but not limited to, supplements and
amendments hereto, corporate resolutions and other organization and authorizing
documents and favorable opinions of counsel to such person. Borrowers and
Guarantors shall use commercially reasonable efforts to obtain the agreement of
the seller consenting to the collateral assignment by the Borrower or Guarantor
purchasing such assets of all rights and remedies and claims for damages of such
Borrower or Guarantor relating to the Collateral (including, without limitation,
any bulk sales indemnification) under the agreements, documents and instruments
relating to such acquisition; provided, that, Borrowers and Guarantors shall not
be required to use such commercially reasonable efforts if in the good faith,
reasonable judgment of Borrowers, such efforts would result in the failure to
consummate the acquisition. 

(c)  At the request of Agent at any time and from time to time, Borrowers and
Guarantors shall, at their expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the security interests and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Agreement or any of the other Financing Agreements. Agent may at any
time and from time to time request a certificate from an officer of any Borrower
or Guarantor representing that all conditions precedent to the making of Loans
and providing Letters of Credit contained herein are satisfied. In the event of
such request by Agent, Agent and Lenders may, at Agent’s option, cease to make
any further Loans or provide any further Letters of Credit until Agent has
received such certificate and, in addition, Agent has determined that such
conditions are satisfied.

 

 

9.11

Post-Closing Deliveries.

 

 

96

 

 



On or before February 29, 2008, Agent shall have received projected financial
statements of Parent and its Subsidiaries for the period from January 1, 2009
through December 31, 2013 prepared on an annual basis, together with a
certificate, dated the date hereof, of an authorized officer of Parent stating
that such projected financial statements were prepared by an authorized officer
of Parent in good faith and are based on assumptions that are reasonable in
light of all facts and circumstances known to Parent at such time, all of which
shall be reasonably satisfactory to Agent (it being understood that the
projected results may differ from the actual results).

 

 

9.12

Costs and Expenses.

Borrowers and Guarantors shall pay to Agent on demand all reasonable costs,
expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, syndication,
administration, collection, liquidation, enforcement and defense of the
Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
UCC financing statement filing taxes and fees, documentary taxes, intangibles
taxes and mortgage recording taxes and fees, if applicable), (b) costs and
expenses and fees for insurance premiums, environmental audits, title insurance
premiums, surveys, assessments, engineering reports and inspections, appraisal
fees and search fees, background checks, costs and expenses of remitting loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining the Concentration Accounts, together with Agent’s customary charges
and fees with respect thereto; (c) customary charges, fees or expenses charged
by any Issuing Bank in connection with any Letter of Credit; (d) actual costs
and expenses of preserving and protecting the Collateral; (e) actual costs and
expenses paid or incurred in connection with obtaining payment of the
Obligations, enforcing the security interests and liens of Agent in the
Collateral, selling or otherwise realizing upon the Collateral, and otherwise
enforcing the provisions of this Agreement and the other Financing Agreements or
defending any claims made or threatened against Agent or any Lender arising out
of the transactions contemplated hereby and thereby (including preparations for
and consultations concerning any such matters); (f) all out-of-pocket expenses
and costs heretofore and from time to time hereafter incurred by Agent during
the course of periodic field examinations of the Collateral and such Borrower’s
or Guarantor’s operations, plus a per diem charge at Agent’s then standard rate
for Agent’s examiners in the field and office (which rate as of the date hereof
is $1,000 per person per day), subject to the limitations set forth in Section
7.7 hereof; and (g) the reasonable fees and disbursements of counsel (including
legal assistants) to Agent in connection with any of the foregoing and in
addition, at any time an Event of Default exists or has occurred and is
continuing, the reasonable fees and disbursements of one counsel (including
legal assistants) to Lenders in connection with matters described in clauses (d)
or (e) above.

SECTION 10.

NEGATIVE COVENANTS

 

 

10.1

Sale of Assets, Consolidation, Merger, Dissolution, Etc.

Each Borrower and Guarantor shall not, and shall not permit any Subsidiary to,
directly or indirectly,

(a)  merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it except that any wholly-owned
Subsidiary of Parent may merge with and into or consolidate with any other
wholly-owned Subsidiary of Parent (including any such Subsidiary that only
becomes a Subsidiary after giving effect to such merger or consolidation subject
to the conditions set forth herein), provided, that, in each case each of the
following conditions is satisfied: (i) as of the effective date of the merger or
consolidation and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing, (ii) Agent shall have received,
true, correct and complete copies of all

 

 

97

 

 



agreements, documents and instruments relating to such merger or consolidation,
including, but not limited to, the certificate or certificates of merger to be
filed with each appropriate Secretary of State (with a copy as filed promptly
after such filing), (iii) the surviving entity shall expressly confirm, ratify
and assume the Obligations and the Financing Agreements to which it is a party
in writing, in form and substance reasonably satisfactory to Agent, and
Borrowers and Guarantors shall execute and deliver such other agreements,
documents and instruments as Agent may reasonably request in connection
therewith and (iv) in the case of a merger with a Person that is not a
wholly-owned Subsidiary immediately prior to such merger, such merger shall not
be permitted unless it is also permitted under Section 10.4(b) hereof;

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Equity Interests or any of its assets to any other Person, except for
Permitted Dispositions; provided, that, to the extent that any Collateral is
sold as permitted by this Section 10.1(b), other than to a Borrower or
Guarantor, or to the extent that Agent and Required Lenders may consent to any
other sale of any assets, concurrently with, and subject to the satisfaction of
the conditions to such sale (including the receipt of the Net Cash Proceeds
related thereto), upon the written request of Borrower Agent and effective upon
the transfer of the title of the assets sold and the satisfaction of the
applicable conditions to such Permitted Disposition, Agent shall, at Borrowers’
expense, cause to be filed a UCC financing statement amendment providing for the
release by Agent of the assets so sold from its security interest granted
hereunder;

(c)  suspend operations, wind up, liquidate or dissolve except that any
Subsidiary of Parent (other than a Borrower) may wind up, liquidate and
dissolve; provided, that, each of the following conditions is satisfied, (i) the
winding up, liquidation and dissolution of such Guarantor or other Subsidiary
shall not violate any law or any order or decree of any court or other
Governmental Authority in any material respect and shall not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or any other agreement or instrument to which any Borrower or
Guarantor is a party or may be bound, (ii) such winding up, liquidation or
dissolution shall be done in accordance with the requirements of all applicable
laws and regulations, (iii) effective upon such winding up, liquidation or
dissolution, all of the assets and properties of such Guarantor or other
Subsidiary shall be duly and validly transferred and assigned to its
shareholders, free and clear of any liens, restrictions or encumbrances other
than the security interest and liens of Agent or as are otherwise permitted
hereunder (and Agent shall have received such evidence thereof as Agent may
reasonably require) and Agent shall have received such deeds, assignments or
other agreements as Agent may request to evidence and confirm the transfer of
such assets and without limiting the foregoing, in the case of a winding up,
liquidation or dissolution of a Borrower the transfer and assignment shall be to
an entity that is or becomes a Borrower upon such transfer and assignment and
has executed and delivered all such agreements, documents and instruments as
Agent may require and as is otherwise provided for herein and Agent shall
maintain and have a perfected security interests in and liens upon all such
assets and properties as so transferred on the same terms and with the same
priority, (iv) Agent shall have received all documents and agreements that any
Borrower or Guarantor has filed with any Governmental Authority or as are
otherwise required to effectuate such winding up, liquidation or dissolution,
(v) no Borrower or Guarantor shall assume any Indebtedness, obligations or
liabilities as a result of such winding up, liquidation or dissolution, or
otherwise become liable in respect of any obligations or liabilities of the
entity that is winding up, liquidating or dissolving, unless such Indebtedness
is otherwise expressly permitted hereunder, and (vi) as of the date of such
winding up, liquidation or dissolution and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing; or

(d) agree to do any of the foregoing, except to the extent that such agreement
contains a condition requiring the consent of the Required Lenders if the
agreement to do any of the foregoing is otherwise prohibited by the terms
hereof.

 

 

10.2

Encumbrances.

 

 

98

 

 



(a)  Each Borrower and Guarantor shall not, and shall not permit any Subsidiary
to, create, incur, assume or suffer to exist any security interest, mortgage,
pledge, lien, charge or other encumbrance of any nature whatsoever on any of its
assets or properties, including the Collateral, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any security interest or lien with respect to any such assets or properties,
except Permitted Liens.

 

 

10.3

Indebtedness.

Each Borrower and Guarantor shall not, and shall not permit any Subsidiary to,
incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise
become responsible for (directly or indirectly), the Indebtedness, performance,
obligations or dividends of any other Person, except:

(a)  the Obligations (excluding Obligations under Hedge Agreements permitted
pursuant to Section 10.3(e) below);

(b) Indebtedness (including Capitalized Lease Obligations) arising after the
date hereof to the extent secured by security interests in Equipment and
mortgages on Real Property acquired after the date hereof in an aggregate
outstanding principal amount not to exceed $10,000,000 at any time; provided,
that, (i) such security interests and mortgages do not apply to any property of
such Borrower, Guarantor or Subsidiary other than specific items of Equipment or
Real Property, (ii) the Indebtedness secured thereby does not exceed the cost of
the applicable Equipment or Real Property, as the case may be and (iii) as of
the date any such Indebtedness is incurred and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing;

(c)  Indebtedness and the Guaranty Obligations of the Parent and its
Subsidiaries under the Senior Floating Rate Notes and the Senior Fixed Rate
Notes; provided, that, the aggregate outstanding principal amount of such
Indebtedness evidenced by the Senior Floating Rate Notes shall not exceed
$128,114,000 and the aggregate outstanding principal amount of such Indebtedness
evidenced by the Senior Fixed Rate Notes shall not exceed $150,000,000, except
to the extent that Parent may incur additional Indebtedness under clause (k) of
this Section 10.3 below;

(d) Indebtedness of any Borrower or Guarantor to any other Borrower or Guarantor
or any other Subsidiary of Parent arising after the date hereof pursuant to
Permitted Investments consisting of loans and advances to such Borrower,
Guarantor or other Subsidiary; provided, that, as to any such Indebtedness at
any time owing by a Borrower to a Guarantor or any other Subsidiary of Parent
(other than a Borrower), (i) the Indebtedness arising pursuant to such
Investment shall be Subordinated Debt, (ii) promptly upon Agent’s request, Agent
shall have received a subordination agreement, in form and substance
satisfactory to Agent, providing for the terms of the subordination in right of
payment of such Indebtedness of such Borrower (or such Guarantor, in the case of
Indebtedness owing by a Guarantor to a Subsidiary of Parent that is not a
Borrower or Guarantor) to the prior final payment and satisfaction in full of
all of the Obligations, duly authorized, executed and delivered by such
Guarantor and such Borrower, (iii) such Borrower (or such Guarantor, in the case
of Indebtedness owing by a Guarantor to a Subsidiary of Parent that is not a
Borrower or Guarantor) shall not, directly or indirectly make, or be required to
make, any payments in respect of such Indebtedness except subject to the terms
of subordination applicable thereto, (iv) in the case of any Indebtedness owing
to a Borrower or Guarantor, the Indebtedness arising pursuant to any such loan
shall not be evidenced by a promissory note or other instrument, unless the
single original of such note or other instrument is promptly delivered to Agent
upon its request to hold as part of the Collateral, with such endorsement and/or
assignment by the payee of such note or other instrument as Agent may require,
and (v) except as Agent may otherwise hereafter agree, as of the date any such
Indebtedness is incurred and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing;

 

 

99

 

 



(e)  Indebtedness of any Borrower or Guarantor entered into in the ordinary
course of business pursuant to a Hedge Agreement; provided, that, (i) such
arrangements are not for speculative purposes, and (ii) such Indebtedness shall
be unsecured, except to the extent such Indebtedness constitutes part of the
Obligations arising under or pursuant to Hedge Agreements with any Bank Product
Provider that are secured under the terms hereof;

(f)  Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts and Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn
against insufficient funds in the ordinary course of business; provided, that,
such Indebtedness is extinguished within five (5) Business Days of incurrence;

(g) Guaranty Obligations in respect of Indebtedness of a Borrower or Guarantor
to the extent that such Indebtedness is otherwise permitted pursuant to this
Section 10.3;

(h) Indebtedness of Parent or any of its Subsidiaries in respect of bid, payment
and performance bonds, workers’ compensation claims, unemployment insurance,
health, disability and other employee benefits or property, casualty or
liability insurance, or guarantees of the foregoing types of Indebtedness, in
the ordinary course of business and consistent with current practices as of the
date hereof; provided, that, upon Agent’s request, Agent shall have received
true, correct and complete copies of all material agreements, documents or
instruments evidencing or otherwise related to such Indebtedness, as duly
authorized, executed and delivered by the parties thereto;

(i)  Indebtedness arising after the date hereof from agreements of Parent or a
Subsidiary to provide for customary indemnification, adjustment of purchase
price or similar obligations, earn-outs or other similar obligations, in each
case, incurred in connection with a Permitted Acquisition or Permitted
Disposition other than guarantees of Indebtedness of any Person acquiring all or
any portion of such business, assets or subsidiary for the purpose of financing
such acquisition or disposition;

(j)  Indebtedness arising after the date hereof pursuant to the Term Loans;
provided, that, (i) Agent shall have received not less than ten (10) Business
Days’ prior written notice of the incurrence of such Indebtedness, (ii) the
aggregate principal amount of such Indebtedness shall not exceed $25,000,000,
(iii) such Indebtedness shall be secured to the extent permitted under clause
(n) of the definition of Permitted Liens, (iv) Agent shall have received the
Term Loan Intercreditor Agreement, duly authorized, executed and delivered by
the Term Loan Agent, Borrowers and Guarantors, and true, correct and complete
copies of the Term Loan Agreement and all agreements, documents or instruments
evidencing or otherwise related to such Indebtedness, in each case in form and
substance reasonably satisfactory to Agent, (v) except as Agent may otherwise
agree in writing, at any time a Cash Dominion Event exists, all of the proceeds
of the loans or other accommodations giving rise to such Indebtedness shall be
paid to Agent for application to the Obligations in accordance with the terms
hereof, and (vi) as of the date of incurring such Indebtedness and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing;

(k) unsecured Indebtedness of Borrowers and Guarantors arising after the date
hereof to any third person (but not to any other Borrower or Guarantor or other
Affiliate of Parent), including Acquired Indebtedness, not otherwise permitted
in this Section 10.3; provided, that, each of the following conditions is
satisfied:

(i)      in the case of any such Indebtedness in excess of $2,500,000 or at any
time after the aggregate amount of such Indebtedness incurred in any fiscal year
exceeds $2,500,000 thereafter as to any such Indebtedness incurred in such
fiscal year, Agent shall have received not less than ten (10) Business Days’
prior written notice of the intention of such Borrower or Guarantor to incur
such Indebtedness, which

 

 

100

 

 



notice shall set forth in reasonable detail satisfactory to Agent the amount of
such Indebtedness, the person or persons to whom such Indebtedness will be owed,
the interest rate, the schedule of repayments and maturity date with respect
thereto and such other information as Agent may request with respect thereto,

 

(ii)

such Indebtedness shall be on commercially reasonable terms and conditions,

(iii)    in the case of any such Indebtedness in excess of $2,500,000 or at any
time after the aggregate amount of such Indebtedness incurred in any fiscal year
exceeds $2,500,000 thereafter as to any such Indebtedness incurred in such
fiscal year, Agent shall have received a Pro Forma Compliance Certificate
demonstrating that, upon giving effect on a Pro Forma Basis to such transaction,
the Fixed Charge Coverage Ratio for Parent and its Subsidiaries is equal to or
greater than 1.0 to 1.0 as of the most recent fiscal month end for which Agent
has received financial statements pursuant to Section 9.6 hereof,

(iv)    for any such Indebtedness in excess of $5,000,000, Agent shall have
received, not less than ten (10) Business Days’ prior to incurring such
Indebtedness, the Permitted Transaction Projections showing that: (i) the
aggregate amount of the Excess Availability of Borrowers at all times during the
period subject to such projections commencing after such Indebtedness is
incurred, will be not less than $10,000,000 and (ii) the Fixed Charge Coverage
Ratio for Parent and its Subsidiaries is projected to be equal to or greater
than 1.0 to 1.0 at all times during such period;

(v)     Agent shall have received true, correct and complete copies of all
agreements, documents or instruments evidencing or otherwise related to such
Indebtedness, and

(vi)     as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing;

(l)  the Indebtedness set forth in the Information Certificate which is not
otherwise permitted by the other clauses of this Section 10.3; and

(m)Indebtedness of any Borrower or Guarantor arising after the date hereof
issued in exchange for, or the proceeds of which are used to extend, refinance,
replace or substitute for Indebtedness permitted under Sections 10.3(b), (c),
(j) and (l) hereof (the “Refinancing Indebtedness”); provided, that, as to any
such Refinancing Indebtedness, each of the following conditions is satisfied:
(i) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the intention to incur such Indebtedness, which notice shall
set forth in reasonable detail satisfactory to Agent, the amount of such
Indebtedness, the schedule of repayments and maturity date with respect thereto
and such other information with respect thereto as Agent may reasonably request,
(ii) promptly upon Agent’s request, Agent shall have received true, correct and
complete copies of all agreements, documents and instruments evidencing or
otherwise related to such Indebtedness, as duly authorized, executed and
delivered by the parties thereto, (iii) the Refinancing Indebtedness shall have
a Weighted Average Life to Maturity and a final maturity equal to or greater
than the Weighted Average Life to Maturity and the final maturity, respectively,
of the Indebtedness being extended, refinanced, replaced, or substituted for,
(iv) the Refinancing Indebtedness shall rank in right of payment no more senior
than, and be at least as subordinated (if subordinated) to, the Obligations as
the Indebtedness being extended, refinanced, replaced or substituted for, (v)
the Refinancing Indebtedness shall not include terms and conditions with respect
to any Borrower or Guarantor which are more burdensome or restrictive in any
material respect than those included in the Indebtedness so extended,
refinanced, replaced or substituted for, taken as a whole, so that in view of
all of the terms and conditions of the Refinancing Indebtedness, such terms and
conditions are more favorable to such Borrower or Guarantor, (vi) as of the date
of incurring such Indebtedness and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing, (vii) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of the Indebtedness so extended, refinanced, replaced or substituted for
(plus the amount of

 

 

101

 

 



reasonable refinancing fees and expenses incurred in connection therewith
outstanding on the date of such event), (viii) the Refinancing Indebtedness
shall be secured by substantially the same assets, provided, that, such security
interests (if any) with respect to the Refinancing Indebtedness shall have a
priority no more senior than, and be at least as subordinated, if subordinated
(on terms and conditions substantially similar to the subordination provisions
applicable to the Indebtedness so extended, refinanced, replaced or substituted
for or as is otherwise acceptable to Agent) as the security interest with
respect to the Indebtedness so extended, refinanced, replaced or substituted
for, and (ix) Borrowers and Guarantors may only make payments of principal,
interest and fees, if any, in respect of such Indebtedness to the extent such
payments would have been permitted hereunder in respect of the Indebtedness so
extended, refinanced, replaced or substituted for.

For purposes of determining any particular amount of Indebtedness hereunder,
Guaranty Obligations in respect of the same Indebtedness otherwise included in
the determination of such particular amount shall not be included. In the event
that specific Indebtedness meets the criteria of more than one of the categories
of Indebtedness described above or is otherwise permitted to be incurred
hereunder, the Borrower Agent shall, in its sole discretion, classify (or later
reclassify) such item of Indebtedness in any manner that complies with such
covenant. Indebtedness permitted hereby need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions hereof
permitting such Indebtedness. Accrual of interest, accretion or amortization of
original issue discount, the payment of interest on any Indebtedness in the form
of additional Indebtedness with the same terms, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of the same class
of Disqualified Equity Interests, the classification of preferred stock as
Indebtedness under GAAP and change in the amount outstanding due solely to the
result of fluctuations in the exchange rates of currencies will not be deemed to
be an incurrence of Indebtedness for purposes hereof. For purposes of
determining compliance with any dollar-denominated restriction on the incurrence
of Indebtedness denominated in a foreign currency, the dollar-equivalent
principal amount of such Indebtedness incurred pursuant thereto shall be
calculated based on the relevant currency exchange rate in effect on the date
that such Indebtedness was incurred. The amount of Indebtedness issued at a
price less than the amount of the liability thereof shall be determined in
accordance with GAAP.

 

 

10.4

Investments.

Each Borrower and Guarantor shall not, and shall not permit any Subsidiary to,
directly or indirectly, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary immediately prior
to such merger) any Equity Interests, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any capital contribution or other investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit or all or a substantial part of the assets or
property of any other Person (whether through purchase of assets, merger or
otherwise), or form or acquire any Subsidiaries, or agree to do any of the
foregoing (each of the foregoing an “Investment”), except:

 

(a)

Permitted Investments;

 

(b)

Permitted Acquisitions;

(c)  the Investments consisting of loans and advances set forth on Schedule 10.4
to the Information Certificate which are not otherwise permitted by the other
clauses of this Section 10.4.

 

 

10.5

Restricted Payments.

 

 

102

 

 



Each Borrower and Guarantor shall not, and shall not permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(a)  each Borrower and Guarantor, and each Subsidiary, may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person (other than Disqualified Equity Interests);

(b) any Subsidiary of Parent may pay dividends or other distributions to a
Borrower or Guarantor, provided, that, as to any such dividends or distributions
by a Borrower, as of the date of such dividends or other distributions, and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, except as Agent may otherwise hereafter agree;

(c)  any Subsidiary of Parent may pay or make dividends or other distributions
to CPG I or Parent the proceeds of which are used to make substantially
contemporaneous payments to the AEA Group to the extent such payments are
permitted pursuant to Section 10.5(d) below;

(d) Borrowers and Guarantors may pay (i) up to $1,500,000 each year to the AEA
Group pursuant to the first paragraph of Section 2 of the Management Agreement
(as in effect on the date hereof), (ii) any transactional fees payable to the
AEA Group pursuant to such Management Agreement and (iii) reasonable expenses
payable to the AEA Group pursuant to such Management Agreement; provided, that,
as of the date of any payment of such amounts under clauses (i) through (iii)
and after giving effect thereto, (A) using the most recent calculation of the
Borrowing Base prior to the date of any such Investment and payment, on a pro
forma basis, the aggregate amount of the Excess Availability of Borrowers shall
be not less than $10,000,000 and (B) no Default or Event of Default shall exist
or have occurred and be continuing;

(e)  any Subsidiary of Parent may pay or make distributions to CPG I or Parent
or any direct or indirect parent entity of Parent that are used to make
substantially contemporaneous payments of any of the following (i) accounting,
legal, administrative and other general corporate and overhead expenses,
franchise or similar taxes and other fees required to maintain the corporate
existence of CPG I or Parent or such direct or indirect parent entity and to pay
other operating costs, including customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of any
such parent entity, in each case as to any of the foregoing only to the extent
related to, and required for, the existence or operation of Parent or any of its
Subsidiaries, and as are reasonably and in good faith allocable to the operation
of Parent and its Subsidiaries (ii) reasonable directors fees and to reimburse
reasonable out-of-pocket expenses of the board of directors of Parent and any
direct or indirect parent entity of Parent, in each case in an amount not more
than the portion of such fees and expenses as are reasonably and in good faith
allocable to the operation of Parent and its Subsidiaries and (iii) fees and
expenses, as incurred, of an offering of securities or indebtedness of Parent or
CPG I that is not consummated, or of a registered public offering or of an
acquisition which is not consummated; provided, that, as of the date of any
payment of such amounts under clauses (i) through (iii) to or for the benefit of
any direct or indirect parent of Parent, and after giving effect thereto, using
the most recent calculation of the Borrowing Base prior to the date of any such
Investment and payment, on a pro forma basis, the aggregate amount of the Excess
Availability of Borrowers shall be not less than $10,000,000 and as of the date
of any payment of such amounts and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing;

(f)  any Subsidiary of Parent may pay or make distributions to Parent or any
direct or indirect parent entity of Parent that are used to make substantially
contemporaneous payments of any Permitted Tax Distributions;

(g) any Subsidiary of Parent may pay or make distributions to Parent that are
used to make substantially contemporaneous payments to, and Parent may make
payments to, repurchase or redeem Equity

 

 

103

 

 



Interests and options to purchase Equity Interests of Parent held by officers,
directors or employees or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) of Parent pursuant to
any management equity subscription agreement, employee agreement or stock option
agreement or other agreement with such officer, director or employee or former
officer, director or employee; provided, that, the aggregate cash consideration
paid for all such payments, repurchases or redemptions shall not in any fiscal
year of Parent exceed the sum of: (i) $5,000,000 plus amount equal to the amount
by which any such repurchases, redemptions or other payments not made pursuant
to this clause (h) in the immediately preceding fiscal year of Parent are less
than $5,000,000; plus (ii) in the case of any such officer, director, employee
or former officer, director or employee, an amount equal to the Net Cash
Proceeds received by CPG I (whether directly or from Parent) of any resales or
new issuances of Equity Interests of Parent, and options in respect of Equity
Interests of Parent, to such any such officer, director, employee or former
officer, director or employee at any time after the initial issuances thereof to
such officer, director, employee or former officer, director or employee,
together with the aggregate amount of deferred compensation due and owing by
Parent or any of its Subsidiaries to such officer, director, employee or former
officer, director or employee that is cancelled, waived or exchanged at any time
after the initial issuances of any such Equity Interests and options for the
grant to such officer, director, employee or former officer, director or
employee of the right to receive or acquire other Equity Interests of Parent or
CPG I, plus (iii) in the case of any such officer, director, employee or former
officer, director or employee, an amount equal to the Net Cash Proceeds received
by CPG I (whether directly or from Parent), of key man life insurance policies
on the life of such officer, director, employee or former officer, director or
employee that have been received by Parent or any of its Subsidiaries;

(h) Borrowers and Guarantors may make payments to redeem the Equity Interests of
Parent owned by Christopher Bardasian, Kevin Sloan and Larry Sloan as of the
date hereof as required, and in accordance with, the terms of the Procell Unit
Purchase Agreement (as in effect on the date hereof), provided, that, as to any
such payment and after giving effect thereto, each of the following conditions
is satisfied: (i) the aggregate amount of all such payments shall not exceed
$5,400,000 and all such payments shall be made prior to July 1, 2008, except as
Agent may otherwise hereafter agree, (ii) using the most recent calculation of
the Borrowing Base prior to the date of any such payment, on a pro forma basis,
the aggregate amount of the Excess Availability of Borrowers shall be not less
than $10,000,000 and (iii) as of the date of making any payment in respect of
any such payment and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing;

(i)  Borrowers and Guarantors may make other Restricted Payments not otherwise
expressly provided for in this Section 10.5 in the case of any such Restricted
Payments provided, that, each of the following conditions is satisfied:

(i)      in the case of any such Restricted Payment in excess of $1,750,000 or
at any time that the aggregate amount of such Restricted Payments made in any
fiscal year are in excess of $1,750,000, then as to all such Restricted Payments
in such fiscal year thereafter, (A) Agent shall have received not less than ten
(10) Business Days’ prior written notice of the intention of such Borrower or
Guarantor to make such Restricted Payment, which notice shall set forth in
reasonable detail satisfactory to Agent the amount of any such payments, the
nature and purpose of such Restricted Payment, the date such payments are to be
made and such other information as Agent may request with respect thereto, (B)
Agent shall have received a Pro Forma Compliance Certificate demonstrating that,
upon giving effect on a Pro Forma Basis to such transaction, the Fixed Charge
Coverage Ratio for Parent and its Subsidiaries is equal to or greater than 1.0
to 1.0 as of the most recent fiscal month end for which Agent has received
financial statements pursuant to Section 9.6 hereof, (C) for any such Restricted
Payment in excess of $5,000,000, Agent shall have received, not less than ten
(10) Business Days prior to the making of any such Restricted Payment, the
Permitted Transaction Projections showing that: (1) the aggregate amount of the
Excess Availability of Borrowers at all times during the period subject to such
projections commencing after such Indebtedness is incurred, will be

 

 

104

 

 



not less than $10,000,000 and (2) the Fixed Charge Coverage Ratio for Parent and
its Subsidiaries is projected to be equal to or greater than 1.0 to 1.0 at all
times during such period; (D) the daily average of the aggregate amount of the
Excess Availability of Borrowers for the period of sixty (60) consecutive days
immediately preceding the date of such payment shall not be less than
$10,000,000, and as of the date of any such payment and after giving effect
thereto, using the most recent calculation of the Borrowing Base prior to the
date of any such payment, on a pro forma basis, the aggregate amount of the
Excess Availability of Borrowers shall be not less than such amount, and (E) as
of the date of making any payment in respect of any such redemption, retirement
or repurchase and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing;

(ii)     in the case of any such Restricted Payments that are equal to or less
than $1,750,000 and so long as the aggregate amount of such Restricted Payments
made in any fiscal year is equal to or less than $1,750,000, then as to all such
Restricted Payments in such fiscal year (A) as of the date of any such
Restricted Payment and after giving effect thereto, using the most recent
calculation of the Borrowing Base prior to the date of any such sale or other
disposition, on a pro forma basis, there shall be Excess Availability, and (B)
as of the date of any such Restricted Payment, and in each case after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing;

(j)  Parent may pay any dividend or redeem any of its Equity Interests within
sixty (60) days after the date of the declaration of such dividend or the
mailing of such irrevocable redemption notice if the dividend or redemption
payment, as the case may be, would have otherwise been permitted under the terms
of this Section 10.5 on the date of such declaration or the date of the mailing
of such notice;

(k) Parent may repurchase its Equity Interests to the extent such repurchase is
deemed to occur upon (i) the non-cash exercise of stock options to the extent
such Equity Interests represents a portion of the exercise price of such options
and (ii) the withholding of a portion of such Equity Interests to pay taxes
associated therewith, and the purchase of fractional shares of Equity Interests
of Parent or any Subsidiary arising out of stock dividends, splits or
combinations or business combinations.

 

 

10.6

Transactions with Affiliates.

Each Borrower and Guarantor shall not, directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, any
officer, director or other Affiliates of such Borrower or Guarantor, except
pursuant to the reasonable requirements of such Borrower’s or Guarantor’s
business (as the case may be) and upon fair and reasonable terms no less
favorable to such Borrower or Guarantor than such Borrower or Guarantor would
obtain in a comparable arm’s length transaction with an unaffiliated person,
except for the following:

(a)  any employment or compensation arrangement or agreement, employee benefit
plan or arrangement, officer or director indemnification agreement or any
similar arrangement or other compensation arrangement entered into by Parent or
any of its Subsidiaries in the ordinary course of business and payments,
issuance of securities or awards pursuant thereto, and including the grant of
stock options, restricted stock, stock appreciation rights, phantom stock awards
or similar rights to employees and directors in each case approved by the Board
of Directors of such Borrower or Guarantor;

(b) transactions exclusively between or among Parent and any of its Subsidiaries
or exclusively between or among such Subsidiaries (including any Person that
becomes a Subsidiary as a result of such transaction), provided that such
transactions are not otherwise prohibited by this Agreement;

(c)  to the extent permitted under Section 10.5(d) hereof, up to $1,500,000 each
year to the AEA Group pursuant to the first paragraph of Section 2 of the
Management Agreement (as in effect on the date

 

 

105

 

 



hereof), (B) any transactional fees payable to the AEA Group pursuant to such
Management Agreement and (C) reasonable expenses payable to the AEA Group
pursuant to such Management Agreement;

 

(d)

Restricted Payments permitted under Section 10.5 hereof; and

(e)  loans and investments permitted under clauses (g) and (j) of the definition
of Permitted Investments;

(f)  the issuance of Qualified Equity Interests to Affiliates to the extent such
issuance is permitted under clause (g) of the definition of Permitted
Dispositions;

(g) any merger or consolidation of Parent or its Subsidiaries with Affiliates of
Parent or such Subsidiaries (i) to the extent permitted under Section 10.1(a),
solely for the purpose of reorganizing to facilitate an initial public offering
of securities of Parent or any direct or indirect parent entity of Parent or
(ii) to the extent permitted under Section 9.1, solely to reincorporate the
Parent or such Subsidiary in a new jurisdiction;

(h) transactions pursuant to or contemplated by the Partnership Agreement as in
effect on the date hereof.

 

 

10.7

Change in Business.

Each Borrower and Guarantor shall not engage in any business other than the
business of such Borrower or Guarantor on the date hereof and any business
reasonably related, ancillary or complimentary to the business in which such
Borrower or Guarantor is engaged on the date hereof.

 

 

10.8

Limitation of Restrictions Affecting Subsidiaries.

Each Borrower and Guarantor shall not, directly, or indirectly, create or
otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or limits the ability of any Subsidiary of such Borrower or Guarantor
to (a) pay dividends or make other distributions or pay any Indebtedness owed to
such Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor; (b)
make loans or advances to such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, (c) transfer any of its properties or assets to such
Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor; except
for encumbrances and restrictions arising under (i) applicable law, rule,
regulation or order, including of any regulatory body, (ii) this Agreement, the
other Financing Agreements, the Term Loan Agreement (if applicable) and the
Senior Note Documents or an agreement governing any other Indebtedness permitted
hereby provided that, with respect to any agreement governing such other
Indebtedness, the provisions relating to such encumbrance or restriction are no
less favorable to the Parent and its Subsidiaries in any material respect, taken
as a whole, than the provisions contained in this Agreement as in effect on the
date hereof, (d) customary provisions restricting subletting or assignment of
(i) any lease governing a leasehold interest of such Borrower or Guarantor or
any Subsidiary of such Borrower or Guarantor or (ii) any contracts and licenses
(including, without limitation, those relating to intellectual property), in
each case entered into in the ordinary course of business, (e) customary
restrictions on real property interests found in easement agreements of such
Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor, (f) any
agreement relating to permitted Indebtedness incurred by, or Equity Interests
of, a Subsidiary of such Borrower or Guarantor prior to the date on which such
Subsidiary was acquired by such Borrower or such Guarantor and outstanding on
such acquisition date, (g) restrictions on the transfer of assets subject to any
Lien permitted hereunder imposed by the holder of such Lien, (h) restrictions
imposed by any agreement to sell assets or Equity Interests permitted hereunder
to any Person pending the closing of such sale, (i) purchase money Indebtedness
or Capitalized Lease Obligations that impose restrictions on the property

 

 

106

 

 



purchased or leased, (j) provisions in joint venture agreements, partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements, sale-leaseback agreements, stock sale agreements
and other similar agreements that restrict the transfer of ownership interests
in such entity, (k) restrictions on cash or other deposits or net worth imposed
by customers or suppliers under contracts entered into in the ordinary course of
business, (l) encumbrances pursuant to the subordination provisions of any
Indebtedness permitted to be incurred hereunder, (m) encumbrances on the assets
or capital stock of Foreign Subsidiaries pursuant to Indebtedness of Foreign
Subsidiaries permitted to be incurred hereunder that are not expected to make
the Borrowers unable to make principal or interest payments hereunder, as
determined in good faith by the Borrower Agent, and (n) agreements existing on
the date hereof and amendments, restatements, modifications, renewals,
supplements, refundings, replacements, refinancings, extensions or continuations
of contracts, instruments or contractual obligations in existence on the date
hereof or those referred to above; provided, that, any such encumbrances or
restrictions contained in such extension or continuation are no less favorable
to the Parent and Subsidiaries than those encumbrances and restrictions under or
pursuant to the contracts, instruments or contractual obligations so extended or
continued.

 

 

 

10.9

Certain Payments of Indebtedness, Etc.

Borrowers and Guarantors shall not, and shall not permit any Subsidiary to, make
or agree to make any payment, prepayment, redemption, retirement, defeasance,
purchase or sinking fund payment or other acquisition for value of any of its
Indebtedness other than the Indebtedness under the Financing Agreements
(including, without limitation, by way of depositing money or securities with
the trustee therefor before the date required for the purpose of paying any
portion of such Indebtedness when due), or otherwise set aside or deposit or
invest any sums for such purpose, except that:

(a)  Parent may make regularly scheduled payments of principal and interest in
respect of Indebtedness evidenced by the Senior Fixed Rate Notes, the Senior
Floating Rate Notes and regularly scheduled payments of principal and interest
and mandatory prepayments (to the extent permitted under the Term Loan
Intercreditor Agreement) in respect of the Term Loans and in addition, may make
prepayments of, or redemptions of, principal in respect thereof; provided, that,
as to any such prepayment or redemption, each of the following conditions is
satisfied:

(i)      in the case of any such payments or redemptions in excess of $1,000,000
or at any time that the aggregate amount of such payments made in any fiscal
year are in excess of $1,00,000, then as to all such payments in such fiscal
year thereafter, (A) Agent shall have received not less than ten (10) Business
Days’ prior written notice of the intention of a Borrower or Guarantor to make
such prepayment or redemption, (B) Agent shall have received a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to such transaction, the Fixed Charge Coverage Ratio for Parent and its
Subsidiaries is equal to or greater than 1.0 to 1.0 as of the most recent fiscal
month end for which Agent has received financial statements pursuant to Section
9.6 hereof, (C) for any such prepayment in excess of $5,000,000, Agent shall
have received, not less than ten (10) Business Days prior to the making of such
prepayment or redemption, the Permitted Transaction Projections showing that:
(1) the aggregate amount of the Excess Availability of Borrowers at all times
during the period subject to such projections, commencing after such payment is
made, will be not less than $10,000,000 and (2) the Fixed Charge Coverage Ratio
for Parent and its Subsidiaries is projected to be equal to or greater than 1.0
to 1.0 at all times during such period; (D) the daily average of the aggregate
amount of the Excess Availability of Borrowers for the period of sixty (60)
consecutive days immediately preceding the date of such payment shall not be
less than $10,000,000, and as of the date of any such prepayment or redemption
and after giving effect thereto, using the most recent calculation of the
Borrowing Base prior to the date of any such payment, on a pro forma

 

 

107

 

 



basis, the aggregate amount of the Excess Availability of Borrowers shall be not
less than such amount, and (E) as of the date of any such payment or redemption,
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred and be continuing;

(ii)     in the case of any such payments or redemptions that are equal to or
less than $1,000,000 and so long as the aggregate amount of such payments made
in any fiscal year is equal to or less than $1,000,000, then as to all such
payments in such fiscal year, (A) as of the date of such payment ore redemption
and after giving effect thereto, using the most recent calculation of the
Borrowing Base prior to the date of any such sale or other disposition, on a pro
forma basis, there shall be Excess Availability and (B) as of the date of any
such payment or redemption, and in each case after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing;

(b) Borrowers and Guarantors may make payments in respect of the Indebtedness
owing to Christopher Bardasian, Kevin Sloan and Larry Sloan constituting the
earn-out consideration payable to them under the Procell Unit Purchase Agreement
to the extent due and payable in accordance with the terms of such agreement as
in effect on the date hereof not to exceed $6,900,000 in the aggregate;
provided, that, as to any such payments and after giving effect thereto, each of
the following conditions shall be satisfied: (i) all such payments shall be made
prior to July 1, 2008, except as Agent may otherwise hereafter agree, (ii) using
the most recent calculation of the Borrowing Base prior to the date of any such
payment, on a pro forma basis, the aggregate amount of the Excess Availability
of Borrowers shall be not less than $10,000,000 and (iii) no Default or Event of
Default shall exist or have occurred and be continuing;

(c)  Borrowers and Guarantors may make payments in respect of Indebtedness owing
by them in exchange for substantially contemporaneous issuance of Qualified
Equity Interests of Parent permitted hereunder or with Net Cash Proceeds from
the substantially contemporaneous sale of Qualified Equity Interests of Parent;

(d) Borrowers and Guarantors may make payments in respect of Indebtedness
permitted under Sections 10.3(b), (c), (j) and (l) in each case with proceeds of
Refinancing Indebtedness as permitted under Section 10.3(m); and

(e)  as to payments in respect of any other Indebtedness permitted under Section
10.3 hereof not subject to the provisions above in this Section 10.9, Borrower
and Guarantors may make payments of regularly scheduled principal and interest
or other mandatory payments as and when due in respect of such Indebtedness in
accordance with the terms thereof (and in the case of Subordinated Debt, subject
to the terms of subordination set forth therein or applicable thereto).

 

10.10

Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements.

Borrowers and Guarantors shall not, and shall not permit any Subsidiary to:

(a)  amend, modify or otherwise change its certificate of incorporation,
articles of association, certificate of formation, limited liability agreement,
limited partnership agreement or other organizational documents, as applicable,
including, without limitation, entering into any new agreement with respect to
any of its Equity Interests, except for amendments, modifications or other
changes that do not affect the rights and privileges of any Borrower or
Guarantor, or its Subsidiaries and do not affect the ability of a Borrower,
Guarantor or such Subsidiary to amend, modify, renew or supplement the terms of
this Agreement or any of the other Financing Agreements, or otherwise affect the
interests of Agent or Lenders and so long as at the time of any such amendment,
modification or change, no Default or Event of Default shall exist or have
occurred and be continuing;

 

 

108

 

 



(b) amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of the Senior Note
Documents or any agreements, documents or instruments in respect of any
Subordinated Debt or any agreements related to the Indebtedness permitted under
Sections 10.3(j)(except to the extent permitted under the Term Loan
Intercreditor Agreement), (k), (l), and (m) hereof, except, that, Borrowers and
Guarantors, and any Subsidiary, may, after prior written notice to Agent, amend,
modify, alter or change the terms thereof to forgive, or cancel any portion of
such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or to make the terms thereof
less restrictive or burdensome to Borrowers, Guarantors or such Subsidiary.

 

10.11

Inactive Subsidiaries; Parent Holding Company.

(a)  Except as otherwise provided in Section 10.11(b) below, Borrowers and
Guarantors will not permit any Inactive Subsidiary to (i) engage in any business
or conduct any operations, (ii) own assets with a book value of more than
$100,000 in the aggregate and (iii) incur any obligations or liabilities in
respect of any Indebtedness or otherwise.

(b) In the event that a Borrower or Guarantor intends to have any then Inactive
Subsidiary commence any business or operations or own assets with a book value
of more than $100,000 in the aggregate or incur any obligations or liabilities
in respect of any Indebtedness or otherwise, (i) Borrowers and Guarantors shall
give Agent not less than ten (10) Business Days’ prior written notice thereof
with reasonable detail and specificity and such other information with respect
thereto as Agent may request and (ii) at any time thereafter, promptly upon the
request of Agent, Borrowers and Guarantors shall cause such Inactive Subsidiary
to execute and deliver to Agent, in form and substance satisfactory to Agent, a
joinder agreement to the Financing Agreements in order to, among other things,
make such Subsidiary a party to this Agreement as a “Guarantor” and a party to
any guarantee as a “Guarantor” or pledge agreement as a “Pledgor”, and without
limitation, supplements and amendments hereto and to any of the other Financing
Agreements, authorization to file UCC financing statements, Collateral Access
Agreements (to the extent required under Section 9.2 hereof), other agreements,
documents or instruments contemplated under Section 5.3 hereof and other
consents, waivers, acknowledgments and other agreements from third persons which
Agent may deem reasonably necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the assets of such Subsidiary,
corporate resolutions and other organization and authorizing documents of such
Person, and favorable opinions of counsel to such person; provided, that such
Inactive Subsidiary is not a Foreign Subsidiary and (iii) upon the satisfaction
of each of the conditions set forth in this Section 10.11(b), such Inactive
Subsidiary shall cease to be deemed an Inactive Subsidiary for purposes of this
Agreement.

(c)  Except for any Guaranty Obligations in respect of Indebtedness of CPG I
evidenced by the Senior Fixed Rate Notes and the Senior Floating Rate Notes
permitted hereunder and as otherwise provided in Sections 10.3(d), 10.3(f),
10.3(g), 10.3(h), 10.3(i), 10.3(j) and 10.3(k), Parent shall not incur any
Indebtedness nor grant any security interests, liens or other encumbrances upon
any of its properties or assets nor engage in any operations, business or
activity other than holding one hundred (100%) percent of the Equity Interests
of CPG I and each of any administrative, management or other activities
incidental to such holdings, pledging its interests therein to Agent and
executing and delivering the Financing Agreements to which it is a party and
fulfilling its obligations thereunder.

 

10.12

Sale and Leasebacks.

Borrowers and Guarantors shall not, and shall not permit any Subsidiary to,
enter into any Sale and Leaseback Transaction, unless the sale of such property
is permitted under Section 10.1 hereof and the lease back of the property gives
rise to Indebtedness permitted under Section 10.3 hereof.

 

 

109

 

 



 

10.13

Designation of Designated Senior Debt.

Borrowers and Guarantors shall not, and shall not permit any Subsidiary to,
designate any Indebtedness, other than the Obligations and the obligations under
the Term Loan Agreement (if applicable), as “Designated Senior Debt”, or any
similar term under and as defined in the agreements relating to any Indebtedness
of Borrowers or Guarantors, including Subordinated Debt or Indebtedness of any
Borrower or Guarantor evidenced by any of the Senior Note Documents or Senior
Floating Rate Note Documents, which contains such designation. Borrowers and
Guarantors shall, and shall cause any Subsidiary to, designate the Obligations
as “Designated Senior Debt” or any similar term under and as defined in the
agreements relating to any Indebtedness (including any Subordinated Debt) of any
Borrower or Guarantor which contains such designation.

 

10.14

Foreign Assets Control Regulations, Etc.

None of the requesting or borrowing of the Loans or the requesting or issuance,
extension or renewal of any Letter of Credit or the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. §1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (including, but not
limited to (a) Executive order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56). None of
Borrowers or any of their Subsidiaries or other Affiliates is or will become a
Sanctioned Entity or Sanctioned Person” as described in the Executive Order, the
Trading with the Enemy Act or the Foreign Assets Control Regulations or engages
or will engage in any dealings or transactions, or be otherwise associated, with
any such Sanctioned Entity or Sanctioned Person.

 

SECTION 11.

FINANCIAL COVENANT

 

11.1

Fixed Charge Coverage Ratio.

At any time that Excess Availability is less than $7,500,000 and at all times
thereafter (except as otherwise provided below), the Fixed Charge Coverage Ratio
of Parent and its Subsidiaries (on a consolidated basis) determined as of the
end of the fiscal month most recently ended for which Agent has received
financial statements shall be not less than 1.0 to 1.0 for the period of the
immediately preceding twelve (12) consecutive fiscal months prior to such fiscal
month end; provided, that, if, at any time after Excess Availability shall be
less than $7,500,000, then Excess Availability shall be greater than $7,500,000
for ninety (90) consecutive days, Parent and its Subsidiaries shall not
thereafter be required to comply with the Fixed Charge Coverage Ratio as set
forth above up to two (2) times in any twelve (12) consecutive month period
until such time as Excess Availability shall again be less than $7,500,000,
except if after the second time in such period, Excess Availability has been
greater than such amount for each day of any one hundred eighty (180)
consecutive day period thereafter, then Parent and its Subsidiaries shall not
thereafter be required to comply with the Fixed Charge Coverage Ratio as set
forth above until the next time that Excess Availability shall be less than
$7,500,000.

 

SECTION 12.

EVENTS OF DEFAULT AND REMEDIES

 

 

12.1

Events of Default.

 

 

110

 

 



The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

(a)  (i) any Borrower fails to make any principal payment hereunder when due or
fails to pay interest, fees or any of the other Obligations within three (3)
Business Days after the due date thereof, or (ii) any Borrower or Guarantor
fails to perform any of the covenants contained in Sections 2.3, 2.7, 2.8, 3, 5,
7, 9.5, 9.6, 10 and 11, or (iii) any Borrower or Guarantor fails to perform any
of the terms, covenants, conditions or provisions contained in this Agreement or
any of the other Financing Agreements other than those described in Sections
12.1(a)(i) and 12.1(a)(ii) above and such failure shall continue for thirty (30)
days; provided, that, such thirty (30) day period shall not apply in the case of
any failure to observe any such covenant which is not capable of being cured at
all or within such thirty (30) day period or which has been the subject of a
prior failure within a six (6) month period;

(b) any representation, warranty or statement of fact made by any Borrower or
Guarantor to Agent in this Agreement, the other Financing Agreements or any
other written agreement, schedule, confirmatory assignment or otherwise that are
qualified as to materiality or Material Adverse Effect shall when made or deemed
made be incorrect, false or misleading and any other such representation,
warranty or statement of fact made by any Borrower or Guarantor to Agent shall
when made or deemed made be incorrect, false or misleading in any material
respect;

(c)  any Guarantor revokes or terminates or purports to revoke or terminate any
guarantee of such party in favor of Agent or any Lender, except as a result of a
transaction permitted under Section 10.1 hereof;

(d) any judgment for the payment of money is rendered against any Borrower or
Guarantor in excess of $7,000,000 in the aggregate (to the extent not covered by
independent third party insurance where the insurer has not declined or disputed
coverage) and shall remain undischarged or unvacated for a period in excess of
thirty (30) days or execution shall at any time not be effectively stayed, or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against any Borrower or Guarantor or any of
the Collateral having a value in excess of $1,000,000;

(e)  any Borrower or Guarantor makes an assignment for the benefit of creditors
or makes or sends notice of a bulk transfer;

(f)  a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or Guarantor other than the Inactive Subsidiaries or
all or any part of its properties and such petition or application is not
dismissed within sixty (60) days after the date of its filing or any Borrower or
Guarantor other than the Inactive Subsidiaries shall file any answer admitting
or not contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or Guarantor (other than the Inactive Subsidiaries) or for
all or any part of its property;

(h) any default in respect of any Indebtedness of any Borrower or Guarantor in
any case in an amount in excess of $7,000,000 (including Subordinated Debt or
any Indebtedness evidenced by or arising under any of the Senior Note Documents
or the Term Loan Agreement), which default continues for more

 

 

111

 

 



than the applicable cure period, if any, with respect thereto, including any
default by any Borrower or Guarantor under any Material Contract, which default
continues for more than the applicable cure period, if any, with respect thereto
and/or is not waived in writing by the other parties thereto or the
subordination provisions contained in any agreement related to any Subordinated
Debt shall cease to be in full force and effect or to give Agent or Lenders the
rights, powers and privileges purported to be created thereby,

(i)  any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected first
priority security interest in any of the Collateral purported to be subject
thereto (except as otherwise permitted herein or therein);

(j)  an ERISA Event shall occur which results in or could reasonably be expected
to result in liability of any Borrower in an aggregate amount in excess of
$2,500,000;

(k) any Borrower or Guarantor shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to result in a Material Adverse Effect by virtue of
any determination, ruling, decision, decree or order of any court or
Governmental Authority of competent jurisdiction;

 

(l)

any Change of Control.

 

 

12.2

Remedies.

(a)  At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by any
Borrower or Guarantor, except as such notice or consent is expressly provided
for hereunder or required by applicable law. All rights, remedies and powers
granted to Agent and Lenders hereunder, under any of the other Financing
Agreements, the UCC or other applicable law, are cumulative, not exclusive and
enforceable, in Agent’s discretion, alternatively, successively, or concurrently
on any one or more occasions, and shall include, without limitation, the right
to apply to a court of equity for an injunction to restrain a breach or
threatened breach by any Borrower or Guarantor of this Agreement or any of the
other Financing Agreements. Subject to Section 14 hereof, Agent may, and at the
direction of the Required Lenders shall, at any time or times an Event of
Default exists or has occurred and is continuing, proceed directly against any
Borrower or Guarantor to collect the Obligations without prior recourse to the
Collateral.

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, at its option and
shall upon the direction of the Required Lenders, (i) upon notice to Borrower
Agent, accelerate the payment of all Obligations and demand immediate payment
thereof to Agent for itself and the benefit of Lenders (provided, that, upon the
occurrence of any Event of Default described in Sections 12.1(g) and 12.1(h),
all Obligations shall automatically become immediately due and payable), and
(ii) terminate the Commitments whereupon the obligation of each Lender to make
any Loan and an Issuing Bank to issue any Letter of Credit shall immediately
terminate (provided, that, upon the occurrence of any Event of Default described
in Sections 12.1(g) and 12.1(h), the Commitments and any other obligation of the
Agent or a Lender or Issuing Bank hereunder shall automatically terminate).

 

 

112

 

 



(c)  Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing and only at such time or times, Agent may, in its
discretion (i) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, (ii) require
any Borrower or Guarantor, at Borrowers’ expense, to assemble and make available
to Agent any part or all of the Collateral at any place and time designated by
Agent, (iii) collect, foreclose, receive, appropriate, setoff and realize upon
any and all Collateral, (iv) remove any or all of the Collateral from any
premises on or in which the same may be located for the purpose of effecting the
sale, foreclosure or other disposition thereof or for any other purpose, (v)
sell, lease, transfer, assign, deliver or otherwise dispose of any and all
Collateral (including entering into contracts with respect thereto, public or
private sales at any exchange, broker’s board, at any office of Agent or
elsewhere) at such prices or terms as Agent may deem reasonable, for cash, upon
credit or for future delivery, with the Agent having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of any Borrower or
Guarantor, which right or equity of redemption is hereby expressly waived and
released by Borrowers and Guarantors and/or (vi) terminate this Agreement. If
any of the Collateral is sold or leased by Agent upon credit terms or for future
delivery, the Obligations shall not be reduced as a result thereof until payment
therefor is finally collected by Agent. If notice of disposition of Collateral
is required by law, ten (10) days prior notice by Agent to Borrower Agent
designating the time and place of any public sale or the time after which any
private sale or other intended disposition of Collateral is to be made, shall be
deemed to be reasonable notice thereof and, subject to applicable law, Borrowers
and Guarantors waive any other notice. In the event Agent institutes an action
to recover any Collateral or seeks recovery of any Collateral by way of
prejudgment remedy, each Borrower and Guarantor waives the posting of any bond
which might otherwise be required. At any time an Event of Default exists or has
occurred and is continuing, upon Agent’s request, Borrowers will either, as
Agent shall specify, furnish cash collateral to each Issuing Bank to be used to
secure and fund the reimbursement obligations to such Issuing Bank in connection
with any Letter of Credit Obligations or furnish cash collateral to Agent for
the Letter of Credit Obligations. Such cash collateral shall be in the amount
equal to one hundred five (105%) percent of the amount of the Letter of Credit
Obligations and any such cash collateral then in possession of Agent (and not
applied or to be applied to any of the Letter of Credit Obligations) shall be
returned to Borrower Agent, upon its written request, within ten (10) Business
Days after the end of the latest expiration date of the Letters of Credit giving
rise to such Letter of Credit Obligations (so long as Agent has received
evidence satisfactory to it and the Issuing Bank that no unpaid draw has been
made under the Letters of Credit prior to its expiration).

(d) At any time or times that an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion, enforce the rights of any Borrower or
Guarantor against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables. Without limiting the
generality of the foregoing, Agent may, in its discretion, at such time or times
(i) notify any or all account debtors, secondary obligors or other obligors in
respect thereof that the Receivables have been assigned to Agent and that Agent
has a security interest therein and Agent may direct any or all account debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders. At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Borrowers and

 

 

113

 

 



Guarantors shall deliver to Agent such originals of documents evidencing the
sale and delivery of goods or the performance of services giving rise to any
Accounts as Agent may require. In the event any account debtor returns Inventory
when an Event of Default exists or has occurred and is continuing, Borrowers
shall, upon Agent’s request, hold the returned Inventory in trust for Agent,
segregate all returned Inventory from all of its other property, dispose of the
returned Inventory solely according to Agent’s instructions, and not issue any
credits, discounts or allowances with respect thereto without Agent’s prior
written consent.

(e)  To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), each Borrower and Guarantor acknowledges and agrees that
it is not commercially unreasonable for Agent or any Lender (i) to fail to incur
expenses reasonably deemed significant by Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Borrower or Guarantor, for
expressions of interest in acquiring all or any portion of the Collateral, (vii)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (viii) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (ix) to
dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, (xi) to purchase insurance or credit enhancements to
insure Agent or Lenders against risks of loss, collection or disposition of
Collateral or to provide to Agent or Lenders a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower and Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Agent or any Lender would not be
commercially unreasonable in the exercise by Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Agent or any
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to any Borrower
or Guarantor or to impose any duties on Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

(f)  For the purpose of enabling Agent to exercise the rights and remedies
hereunder, each Borrower and Guarantor hereby grants to Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable at any time an
Event of Default shall exist or have occurred and for so long as the same is
continuing and only at such time or times) without payment of royalty or other
compensation to any Borrower or Guarantor, to use, assign, license or sublicense
any of the trademarks, service-marks, trade names, business names, trade styles,
designs, logos and other source of business identifiers and other Intellectual
Property and general intangibles now owned or hereafter acquired by any Borrower
or Guarantor, wherever the same maybe located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.

 

 

114

 

 



(g) At any time an Event of Default exists or has occurred and is continuing,
Agent may apply the cash proceeds of Collateral actually received by Agent from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due or may hold such proceeds as cash collateral for the
Obligations. Borrowers and Guarantors shall remain liable to Agent and Lenders
for the payment of any deficiency with interest at the highest rate provided for
herein and all costs and expenses of collection or enforcement, including
attorneys’ fees and expenses.

(h) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, (i) Agent and Lenders may, at Agent’s option, and upon the
occurrence of an Event of Default at the direction of the Required Lenders,
Agent and Lenders shall, without notice, (A) cease making Loans or arranging for
Letters of Credit or reduce the lending formulas or amounts of Loans and Letters
of Credit available to Borrowers and/or (B) in the case of an Event of Default,
terminate any provision of this Agreement providing for any future Loans to be
made by Agent and Lenders or Letters of Credit to be issued by an Issuing Bank
and (ii) Agent may, at its option, establish such Reserves as Agent determines,
without limitation or restriction, notwithstanding anything to the contrary
contained herein.

SECTION 13.

JURY TRIAL WAIVER; OTHER WAIVERS

 

CONSENTS; GOVERNING LAW

 

 

13.1

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a)  The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements (except as otherwise provided therein) and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of New York but excluding any principles of conflicts of law or other
rule of law that would cause the application of the law of any jurisdiction
other than the laws of the State of New York.

(b) Borrowers, Guarantors, Agent, Lenders and each Issuing Bank irrevocably
consent and submit to the non-exclusive jurisdiction of the of the Supreme Court
of the State of New York, New York County and the United States District Court
for the Southern District of New York, whichever Agent may elect, and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Agent and Lenders shall
have the right to bring any action or proceeding against any Borrower or
Guarantor or its or their property in the courts of any other jurisdiction which
Agent deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against any Borrower or Guarantor or its or their
property).

(c)  Each Borrower and Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Agent’s option,
by service upon any Borrower or Guarantor (or Borrower Agent on behalf of such
Borrower or Guarantor) in any other manner provided under the rules of any such
courts. Within thirty (30) days after such service, such Borrower or Guarantor
shall appear in answer to such process, failing which such Borrower or Guarantor
shall be deemed in default and judgment may be entered by Agent against such
Borrower or Guarantor for the amount of the claim and other relief requested.

 

 

115

 

 



(d) BORROWERS, GUARANTORS, AGENT, LENDERS AND EACH ISSUING BANK EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BORROWERS, GUARANTORS, AGENT, LENDERS AND ANY ISSUING BANK EACH
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY
GUARANTOR, AGENT, ANY LENDER OR ISSUING BANK MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e)  Agent and Secured Parties shall not have any liability to any Borrower or
Guarantor (whether in tort, contract, equity or otherwise) for losses suffered
by such Borrower or Guarantor in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement, or
any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on
Agent, such Lender and Issuing Bank, that the losses were the result of acts or
omissions constituting gross negligence or willful misconduct. Each Borrower and
Guarantor: (i) certifies that neither Agent, any Lender, any Issuing Bank nor
any representative, agent or attorney acting for or on behalf of Agent, any
Lender or Issuing Bank has represented, expressly or otherwise, that Agent,
Lenders and each Issuing Bank would not, in the event of litigation, seek to
enforce any of the waivers provided for in this Agreement or any of the other
Financing Agreements and (ii) acknowledges that in entering into this Agreement
and the other Financing Agreements, Agent, Lenders and each Issuing Bank are
relying upon, among other things, the waivers and certifications set forth in
this Section 11.1 and elsewhere herein and therein.

 

 

13.2

Waiver of Notices.

Each Borrower and Guarantor hereby expressly waives demand, presentment, protest
and notice of protest and notice of dishonor with respect to any and all
instruments and chattel paper, included in or evidencing any of the Obligations
or the Collateral, and any and all other demands and notices of any kind or
nature whatsoever with respect to the Obligations, the Collateral and this
Agreement, except such as are expressly provided for herein or required by
applicable law and cannot be waived thereunder. No notice to or demand on any
Borrower or Guarantor which Agent or any Lender may elect to give shall entitle
such Borrower or Guarantor to any other or further notice or demand in the same,
similar or other circumstances.

 

 

116

 

 



 

13.3

Amendments and Waivers.

(a)  Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by Agent and
the Required Lenders or at Agent’s option, by Agent with the authorization or
consent of the Required Lenders, and as to amendments to any of the Financing
Agreements (other than with respect to any provision of Section 14 hereof), by
any Borrower and such amendment, waiver, discharger or termination shall be
effective and binding as to all Lenders and each Issuing Bank only in the
specific instance and for the specific purpose for which given; except, that, no
such amendment, waiver, discharge or termination shall:

(i)      reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letters of Credit, in each case without the consent of each Lender directly
affected thereby,

(ii)     increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,

(iii)    increase the amount of the Maximum Credit without the consent of all
Lenders (provided, that, the increase provided for in Section 2.5 hereof shall
not be deemed an increase requiring the consent of any Lender) without the
consent of Agent and all of Lenders;

(iv)    release all or substantially all of the Collateral (except as expressly
required hereunder or under any of the other Financing Agreements or applicable
law and except as permitted under Section 14.11(b) hereof), or release of any
Guarantor, or agree to the subordination of any of the Obligations, or alter the
order of application set forth in Section 6.7(b), in each case without the
consent of Agent and all of Lenders,

(v)     consent to the assignment or transfer by any Borrower or Guarantor of
any of their rights and obligations under this Agreement, without the consent of
Agent and all of Lenders,

(vi)    amend, modify or waive any terms of this Section 13.3, without the
consent of Agent and all of Lenders;

(vii)   reduce any percentage specified in the definition of Required Lenders or
Supermajority Lenders, without the consent of Agent and all of Lenders, and

(viii)  increase the advance rates constituting part of the Borrowing Base (in
each case other than as provided for in the definition of such terms), or amend,
modify or waive any provisions of the definition of the term Borrowing Base or
any of the defined terms referred to in the definition of the term Borrowing
Base, in each case as to any of the foregoing if the effect thereof increases
the amount of the Borrowing Base, without the consent of Agent and the
Supermajority Lenders.

(b) Agent, Lenders and each Issuing Bank shall not, by any act, delay, omission
or otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Agent, any Lender or Issuing Bank of
any right, power and/or remedy on any one occasion shall not be construed as a
bar to or waiver of any such right, power and/or remedy which Agent, any Lender
or Issuing Bank would otherwise have on any future occasion, whether similar in
kind or otherwise.

 

 

117

 

 



(c)  Notwithstanding anything to the contrary contained in Section 13.3(a)
above, in connection with any amendment, waiver, discharge or termination, in
the event that any Lender whose consent thereto is required shall fail to
consent or fail to consent in a timely manner (such Lender being referred to
herein as a “Non-Consenting Lender”), but the consent of any other Lenders to
such amendment, waiver, discharge or termination that is required are obtained,
if any, then Wachovia or Borrower Agent shall have the right, but not the
obligation, at any time within one hundred twenty (120) days thereafter, and
upon the exercise by Wachovia or Borrower Agent of such right, such
Non-Consenting Lender shall have the obligation, to sell, assign and transfer to
Wachovia or such Eligible Transferee as Wachovia may specify, the Commitment of
such Non-Consenting Lender and all rights and interests of such Non-Consenting
Lender pursuant thereto. Wachovia shall provide the Non-Consenting Lender with
prior written notice of its intent to exercise its right under this Section (or
if Wachovia does not exercise such right, Borrower Agent shall provide Agent and
the Non-Consenting Lender with prior written notice of its intent to exercise
its right under this Section), which notice shall specify the date on which such
purchase and sale shall occur, which date shall be within thirty (30) days after
such notice. Such purchase and sale shall be pursuant to the terms of an
Assignment and Acceptance (whether or not executed by the Non-Consenting
Lender), except that on the date of such purchase and sale, Wachovia, or such
Eligible Transferee specified by Wachovia shall pay to the Non-Consenting Lender
(except as Wachovia and such Non-Consenting Lender may otherwise agree) the
amount equal to: (i) the principal balance of the Loans held by the
Non-Consenting Lender outstanding as of the close of business on the business
day immediately preceding the effective date of such purchase and sale, plus
(ii) amounts accrued and unpaid in respect of interest and fees payable to the
Non-Consenting Lender to the effective date of the purchase (including amounts
payable under Section 3.9 as if the Non-Consenting Lender’s Eurodollar Rate
Loans were being prepaid on the purchase date, but in no event shall the
Non-Consenting Lender be deemed entitled to any early termination fee). Such
purchase and sale shall be effective on the date of the payment of such amount
to the Non-Consenting Lender and the Commitment of the Non-Consenting Lender
shall terminate on such date.

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 13.3. The consent of an Issuing Bank shall be required for any
amendment, waiver or consent affecting the rights or duties of such Issuing Bank
hereunder or under any of the other Financing Agreements, in addition to the
consent of the Lenders otherwise required by this Section; provided, that, the
consent of any Issuing Bank shall not be required for any other amendments,
waivers or consents. The consent of Swing Line Lender shall be required for any
amendment, waiver or consent affecting the rights or duties of Swing Line Lender
hereunder or under any of the other Financing Agreements, in addition to the
consent of the Lenders otherwise required by this Section. Notwithstanding
anything to the contrary contained in Section 13.3(a) above, (i) in the event
that Agent shall agree that any items otherwise required to be delivered to
Agent as a condition of the initial Loans and Letters of Credit hereunder may be
delivered after the date hereof, Agent may, in its discretion, agree to extend
the date for delivery of such items or take such other action as Agent may deem
appropriate as a result of the failure to receive such items as Agent may
determine or may waive any Event of Default as a result of the failure to
receive such items, in each case without the consent of any Lender and (ii)
Agent may consent to any change in the type of organization, jurisdiction of
organization or other legal structure of any Borrower, Guarantor or any of their
Subsidiaries and amend the terms hereof or of any of the other Financing
Agreements as may be necessary or desirable to reflect any such change, in each
case without the approval of any Lender.

(e)  The consent of Agent and any Bank Product Provider that is providing Bank
Products and has outstanding any such Bank Products at such time that are
secured hereunder shall be required for any

 

 

118

 

 



amendment to the priority of payment of Obligations arising under or pursuant to
any Hedge Agreements of a Borrower or Guarantor or other Bank Products as set
forth in Section 6.7(b) hereof.

(f)  Notwithstanding anything to the contrary herein, (i) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (ii) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender, (iii) each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein and (iv) Agent and the Required Lenders shall determine whether or not to
allow a Borrower or Guarantor to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

(g) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by Borrowers and Agent with the
express consent of the Required Lenders (and, if its rights or obligations are
affected thereby, the Issuing Bank or Swing Line Lender) if (i) by the terms of
such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

 

 

13.4

Waiver of Counterclaims.

Each Borrower and Guarantor waives all rights to interpose any claims,
deductions, setoffs or counterclaims of any nature (other then compulsory
counterclaims) in any action or proceeding with respect to this Agreement, the
Obligations, the Collateral or any matter arising therefrom or relating hereto
or thereto.

 

 

13.5

Indemnification.

Each Borrower and Guarantor shall, jointly and severally, indemnify and hold
Agent, each Lender and Issuing Bank, and their respective officers, directors,
agents, employees, advisors and counsel and their respective Affiliates (each
such person being an “Indemnitee”), harmless from and against any and all
losses, claims, damages, penalties, liabilities, costs or expenses (including
attorneys’ fees and expenses) imposed on, incurred by or asserted against any of
them in connection with any litigation, investigation, claim or proceeding
commenced or threatened related to the negotiation, preparation, execution,
delivery, enforcement, performance or administration of this Agreement, any
other Financing Agreements, or any undertaking or proceeding related to any of
the transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel except that Borrowers and Guarantors shall
not have any obligation under this Section 13.5 to indemnify an Indemnitee with
respect to a matter covered hereby resulting from the gross negligence or
willful misconduct of such Indemnitee as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction (but without limiting
the obligations of Borrowers or Guarantors as to any other Indemnitee). To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section may be unenforceable because it violates any law or public policy,
Borrowers and Guarantors shall pay the maximum portion which it is permitted to
pay under applicable law to Agent and Lenders in satisfaction of indemnified
matters under this Section. To the extent permitted by applicable law, no
Borrower or Guarantor shall assert, and each Borrower and Guarantor hereby
waives, any claim against any Indemnitee, on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other

 

 

119

 

 



Financing Agreements or any undertaking or transaction contemplated hereby. No
Indemnitee referred to above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or any of the other Financing
Agreements or the transaction contemplated hereby or thereby. All amounts due
under this Section shall be payable upon demand. The foregoing indemnity shall
survive the payment of the Obligations and the termination or non-renewal of
this Agreement.

 

SECTION 14.

THE AGENT

 

 

14.1

Appointment, Powers and Immunities.

Each Secured Party irrevocably designates, appoints and authorizes Wachovia to
act as Agent hereunder and under the other Financing Agreements with such powers
as are specifically delegated to Agent by the terms of this Agreement and of the
other Financing Agreements, together with such other powers as are reasonably
incidental thereto. Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Secured Party; (b) shall not be
responsible to Secured Parties for any recitals, statements, representations or
warranties contained in this Agreement or in any of the other Financing
Agreements, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Financing
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by any Borrower or any Guarantor or any other Person to perform any of
its obligations hereunder or thereunder; and (c) shall not be responsible to
Secured Parties for any action taken or omitted to be taken by it hereunder or
under any other Financing Agreement or under any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Agent may employ agents and attorneys in fact and shall not be
responsible for the negligence or misconduct of any such agents or attorneys in
fact selected by it in good faith. Agent may deem and treat the payee of any
note as the holder thereof for all purposes hereof unless and until the
assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance satisfactory to Agent shall have been delivered to
and acknowledged by Agent.

 

 

14.2

Reliance by Agent.

Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telecopy or other electronic
means) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person or Persons, and upon advice and statements
of legal counsel, independent accountants and other experts selected by Agent.
As to any matters not expressly provided for by this Agreement or any other
Financing Agreement, Agent shall in all cases be fully protected in acting, or
in refraining from acting, hereunder or thereunder in accordance with
instructions given by the Required Lenders or all of Lenders as is required in
such circumstance, and such instructions of such Agents and any action taken or
failure to act pursuant thereto shall be binding on all Lenders.

 

 

14.3

Events of Default.

(a)  Agent shall not be deemed to have knowledge or notice of the occurrence of
a Default or an Event of Default or other failure of a condition precedent to
the Loans and Letters of Credit hereunder, unless and until Agent has received
written notice from a Lender, or a Borrower specifying such Event of Default or
any unfulfilled condition precedent, and stating that such notice is a “Notice
of Default or Failure of

 

 

120

 

 



Condition”. In the event that Agent receives such a Notice of Default or Failure
of Condition, Agent shall give prompt notice thereof to the Lenders. Agent shall
(subject to Section 14.7) take such action with respect to any such Event of
Default or failure of condition precedent as shall be directed by the Required
Lenders to the extent provided for herein; provided, that, unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to or by
reason of such Event of Default or failure of condition precedent, as it shall
deem advisable in the best interest of Lenders. Without limiting the foregoing,
and notwithstanding the existence or occurrence and continuance of an Event of
Default or any other failure to satisfy any of the conditions precedent set
forth in Section 4 of this Agreement to the contrary, unless and until otherwise
directed by the Required Lenders, Agent may, but shall have no obligation to,
continue to make Loans and an Issuing Bank may, but shall have no obligation to,
issue or cause to be issued any Letter of Credit for the ratable account and
risk of Lenders from time to time if Agent believes making such Loans or issuing
or causing to be issued such Letter of Credit is in the best interests of
Lenders.

(b) Except with the prior written consent of Agent, no Secured Party may assert
or exercise any enforcement right or remedy in respect of the Loans, Letter of
Credit Obligations or other Obligations, as against any Borrower or Guarantor or
any of the Collateral or other property of any Borrower or Guarantor or
otherwise under any of the Financing Agreements.

 

 

14.4

Wachovia in Its Individual Capacity.

With respect to its Commitment and the Loans made and Letters of Credit issued
or caused to be issued by it (and any successor acting as Agent), so long as
Wachovia shall be a Lender hereunder, it shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as Agent, and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include Wachovia in its individual capacity as Lender
hereunder. Wachovia (and any successor acting as Agent) and its Affiliates may
(without having to account therefor to any Lender) lend money to, make
investments in and generally engage in any kind of business with Borrowers (and
any of its Subsidiaries or Affiliates) as if it were not acting as Agent, and
Wachovia and its Affiliates may accept fees and other consideration from any
Borrower or Guarantor and any of its Subsidiaries and Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.

 

 

14.5

Indemnification.

Lenders agree to indemnify Agent and each Issuing Bank (to the extent not
reimbursed by Borrowers hereunder and without limiting any obligations of
Borrowers hereunder) ratably, in accordance with their Pro Rata Shares, for any
and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

 

14.6

Non-Reliance on Agent and Other Lenders.

(a)  Each Secured Party agrees that it has, independently and without reliance
on Agent or any other Secured Party, and based on such documents and information
as it has deemed appropriate, made its

 

 

121

 

 



own credit analysis of Borrowers and Guarantors and has made its own decision to
enter into this Agreement and that it will, independently and without reliance
upon Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the other Financing Agreements. Agent shall not be required to keep
itself informed as to the performance or observance by any Borrower or Guarantor
of any term or provision of this Agreement or any of the other Financing
Agreements or any other document referred to or provided for herein or therein
or to inspect the properties or books of any Borrower or Guarantor. Agent will
use reasonable efforts to provide Lenders with any information received by Agent
from any Borrower or Guarantor which is required to be provided to Lenders or
deemed to be requested by Lenders hereunder and with a copy of any Notice of
Default or Failure of Condition received by Agent from any Borrower or any
Lender; provided, that, Agent shall not be liable to any Lender for any failure
to do so, except to the extent that such failure is attributable to Agent’s own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Except for notices, reports and
other documents expressly required to be furnished to Lenders by Agent or deemed
requested by Lenders hereunder (including the documents provided for in Section
14.10 hereof), Agent shall not have any duty or responsibility to provide any
Lender with any other credit or other information concerning the affairs,
financial condition or business of any Borrower or Guarantor that may come into
the possession of Agent.

 

 

14.7

Failure to Act.

Except for action expressly required of Agent hereunder and under the other
Financing Agreements, Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from Lenders of their indemnification obligations
under Section 14.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

 

 

14.8

Additional Loans.

Agent and Swing Line Lender (or Agent on behalf of Swing Line Lender) shall not
make any Loans or an Issuing Bank provide any Letter of Credit to any Borrower
on behalf of Lenders intentionally and with actual knowledge that such Loans or
Letter of Credit would cause the aggregate amount of the total outstanding Loans
and Letters of Credit to exceed the Borrowing Base, without the prior consent of
all Lenders, except, that, Agent may make such additional Revolving Loans or an
Issuing Bank may provide such additional Letter of Credit on behalf of Lenders,
intentionally and with actual knowledge that such Revolving Loans or Letter of
Credit will cause the total outstanding Revolving Loans, Swing Line Loans and
Letters of Credit to exceed the Borrowing Base, as Agent may deem necessary or
advisable in its discretion; provided, that: (a) the aggregate principal amount
of the additional Revolving Loans or additional Letters of Credit that Agent may
make or Issuing Bank provide after obtaining actual knowledge that the aggregate
principal amount of the Loans equal or exceed the Borrowing Base shall not cause
such additional Loans and Letters of Credit, plus the amount of Special Agent
Advances made pursuant to Section 14.11(a)(ii) hereof then outstanding, to
exceed the aggregate amount equal to ten (10%) percent of the then most current
Borrowing Base available to Agent as of the date such additional Loans are made
or Letters of Credit provided and shall not cause the total principal amount of
the Loans and Letters of Credit to exceed the Maximum Credit and (b) no such
additional Revolving Loan or Letter of Credit shall be outstanding more than
ninety (90) days after the date such additional Revolving Loan or Letter of
Credit is made or issued (as the case may be), except as the Required Lenders
may otherwise agree. Each Lender shall be obligated to pay Agent the amount of
its Pro Rata Share of any such additional Loans or Letters of Credit.

 

 

14.9

Concerning the Collateral and the Related Financing Agreements.

 

 

122

 

 



(a)  Each Secured Party authorizes and directs Agent to enter into this
Agreement and the other Financing Agreements. Each Secured Party agrees that any
action taken by Agent or Required Lenders (or such greater percentage as may be
required hereunder) in accordance with the terms of this Agreement or the other
Financing Agreements and the exercise by Agent or Required Lenders (or such
greater percentage as may be required hereunder) of their respective powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all Secured Parties.

(b) Without limiting the generality of the foregoing, each Secured Party
authorizes Agent to enter into the Term Loan Intercreditor Agreement on behalf
of such Secured Party and agrees that it will be bound by the terms of the Term
Loan Intercreditor Agreement as if it were a direct signatory thereto, whether
or not such Secured Party executes the Term Loan Intercreditor Agreement.

 

14.10

Field Audit, Examination Reports and other Information; Disclaimer by Lenders.

By signing this Agreement, each Lender:

(a)  is deemed to have requested that Agent furnish such Lender (and Agent
agrees that it will furnish to such Lender), promptly after it becomes
available, a copy of each field audit or examination report and Borrowing Base
Certificate prepared or received by Agent (each field audit or examination
report and Borrowing Base Certificate being referred to herein as a “Report” and
collectively, “Reports”), appraisals with respect to the Collateral and
financial statements with respect to Parent and its Subsidiaries received by
Agent;

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

(c)  expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Guarantors and will rely significantly upon Borrowers’ and Guarantors’ books and
records, as well as on representations of Borrowers’ and Guarantors’ personnel;
and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 15.5 hereof, and not to distribute or use
any Report in any other manner.

 

14.11

Collateral Matters.

(a)  Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letters of Credit hereunder,
make such disbursements and advances (“Special Agent Advances”) which Agent, in
its sole discretion, (i) deems necessary or desirable either to preserve or
protect the Collateral or any portion thereof or (ii) to enhance the likelihood
or maximize the amount of repayment by Borrowers and Guarantors of the Loans and
other Obligations, provided, that, (A) the aggregate principal amount of the
Special Agent Advances pursuant to clause (i) of this subsection (a), plus the
Special Agent Advances pursuant to this clause (ii) of this subsection (a),
outstanding at any time, plus the then outstanding principal amount of the
additional Loans and Letters of Credit which Agent may make or provide as set
forth in Section 14.8 hereof, shall not exceed the aggregate amount equal to ten
(10%) percent of the then most current Borrowing Base available to Agent as of
the date such Special Agent Advances are made and (B)the aggregate principal
amount of the Special Agent Advances pursuant to clause (i) of this subsection
(a), plus the Special Agent Advances pursuant to this clause (ii) of subsection
(a), outstanding at any time, plus the then outstanding principal amount of the
Loans and the Letter of Credit Obligations, shall not exceed the

 

 

123

 

 



Maximum Credit, and (C) no such Special Agent Advances under clause (i) or
clause (ii) of this subsection (a) shall be outstanding more than ninety (90)
days after the date such Special Agent Advance is made, except as the Required
Lenders may otherwise agree or (iii) to pay any other amount chargeable to any
Borrower or Guarantor pursuant to the terms of this Agreement or any of the
other Financing Agreements consisting of (A) costs, fees and expenses and (B)
payments to Issuing Bank in respect of any Letter of Credit Obligations. The
Special Agent Advances shall be repayable on demand and together with all
interest thereon shall constitute Obligations secured by the Collateral. Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder. Interest on Special Agent Advances shall be payable at
the Interest Rate then applicable to Base Rate Loans and shall be payable on
demand. Without limitation of its obligations pursuant to Section 6.13, each
Lender agrees that it shall make available to Agent, upon Agent’s demand, in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
each such Special Agent Advance. If such funds are not made available to Agent
by such Lender, such Lender shall be deemed a Defaulting Lender and Agent shall
be entitled to recover such funds, on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Agent at the Federal Funds Rate for each day during such
period (as published by the Federal Reserve Bank of New York or at Agent’s
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m on that
day by each of the three leading brokers of Federal funds transactions in New
York selected by Agent) and if such amounts are not paid within three (3) days
of Agent’s demand, at the highest Interest Rate provided for in Section 3.1
hereof applicable to Base Rate Loans.

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 15.1 below, or (ii) constituting property being
sold or disposed of if Borrower Agent or any Borrower or Guarantor certifies to
Agent that the sale or disposition is made in compliance with Section 10.1
hereof (and Agent may rely conclusively on any such certificate, without further
inquiry), or (iii) constituting property in which any Borrower or Guarantor did
not own an interest at the time the security interest, mortgage or lien was
granted or at any time thereafter, or (iv) having a value in the aggregate in
any twelve (12) month period of less than $10,000,000, and to the extent Agent
may release its security interest in and lien upon any such Collateral pursuant
to the sale or other disposition thereof, such sale or other disposition shall
be deemed consented to by Lenders, or (v) if required or permitted under the
terms of any of the other Financing Agreements, including any intercreditor
agreement, or (vi) subject to Section 13.3, if the release is approved,
authorized or ratified in writing by the Required Lenders. Except as provided
above, Agent will not release any security interest in, mortgage or lien upon,
any of the Collateral without the prior written authorization of all of Lenders.
Upon request by Agent at any time, Lenders will promptly confirm in writing
Agent’s authority to release particular types or items of Collateral pursuant to
this Section. In no event shall the consent or approval of an Issuing Bank to
any release of Collateral be required. Nothing contained herein shall be
construed to require the consent of any Bank Product Provider to any release of
any Collateral or termination of security interests in any Collateral.

(c)  Without any manner limiting Agent’s authority to act without any specific
or further authorization or consent by the Required Lenders, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section. Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the security interest, mortgage or liens granted to
Agent upon any Collateral to the extent set forth above; provided, that, (i)
Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligations or
entail any consequence other than the release of such security interest,
mortgage or liens without recourse or warranty and (ii) such release shall not
in any manner discharge, affect or impair the Obligations or any security
interest, mortgage or lien

 

 

124

 

 



upon (or obligations of any Borrower or Guarantor in respect of) the Collateral
retained by such Borrower or Guarantor.

(d) Agent shall have no obligation whatsoever to any Secured Party or any other
Person to investigate, confirm or assure that the Collateral exists or is owned
by any Borrower or Guarantor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letters of Credit hereunder, or
whether any particular reserves are appropriate, or that the liens and security
interests granted to Agent pursuant hereto or any of the Financing Agreements or
otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the other terms and
conditions contained herein, Agent may act in any manner it may deem
appropriate, in its discretion, given Agent’s own interest in the Collateral as
a Lender and that Agent shall have no duty or liability whatsoever to any other
Lender or Issuing Bank.

 

14.12

Agency for Perfection.

Each Secured Party hereby appoints Agent and each other Secured Party as agent
and bailee for the purpose of perfecting the security interests in and liens
upon the Collateral of Agent in assets which, in accordance with Article 9 of
the UCC can be perfected only by possession (or where the security interest of a
secured party with possession has priority over the security interest of another
secured party) and Agent and each Secured Party hereby acknowledges that it
holds possession of any such Collateral for the benefit of Agent as secured
party. Should any Secured Party obtain possession of any such Collateral, such
Secured Party shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver such Collateral to Agent or in accordance with Agent’s
instructions.

 

14.13

Agent May File Proofs of Claim.

(a)  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower or Guarantor, Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on the Borrowers) shall
be entitled and empowered, by intervention in such proceeding or otherwise:

(i)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations (other than obligations under Bank Products to which
Agent is not a party) that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of Lenders, Issuing
Bank and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, Issuing Bank and Agent and their
respective agents and counsel and all other amounts due Lenders, Issuing Bank
and Agent allowed in such judicial proceeding; and

(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and Issuing
Bank to make such payments to Agent and, in the event that Agent shall consent
to the making of such payments directly to Lenders and Issuing Bank, to pay to
Agent any amount due for the reasonable compensation,

 

 

125

 

 



expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent.

(b) Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.

 

14.14

Successor Agent.

Agent may resign as Agent upon thirty (30) days’ notice to Lenders and Parent.
If Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor agent for Lenders. If no successor agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with Lenders and Parent, a successor agent from among
Lenders. Upon the acceptance by the Lender so selected of its appointment as
successor agent hereunder, such successor agent shall succeed to all of the
rights, powers and duties of the retiring Agent and the term “Agent” as used
herein and in the other Financing Agreements shall mean such successor agent and
the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 14 shall inure to its benefit as to any actions taken
or omitted by it while it was Agent under this Agreement. If no successor agent
has accepted appointment as Agent by the date which is thirty (30) days after
the date of a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nonetheless thereupon become effective and Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

14.15

Legal Representation of Agent.

In connection with the negotiation, drafting, and execution of this Agreement
and the other Financing Agreements, or in connection with future legal
representation relating to loan administration, amendments, modifications,
waivers, or enforcement of remedies, Otterbourg, Steindler, Houston & Rosen,
P.C. has only represented and shall only represent Wachovia in its capacity as
Issuing Bank, Agent and as a Lender. Each other Lender hereby acknowledges that
such firm does not represent it in connection with any such matters.

 

14.16

Other Agent Designations.

Agent may at any time and from time to time determine that a Lender may, in
addition, be a “Co-Agent”, “Syndication Agent”, “Documentation Agent” or similar
designation hereunder and enter into an agreement with such Lender to have it so
identified for purposes of this Agreement. Any such designation shall be
effective upon written notice by Agent to Borrower Agent of any such
designation. Any Lender that is so designated as a Co-Agent, Syndication Agent,
Documentation Agent or such similar designation by Agent shall have no right,
power, obligation, liability, responsibility or duty under this Agreement or any
of the other Financing Agreements other than those applicable to all Lenders as
such. Without limiting the foregoing, the Lenders so identified shall not have
or be deemed to have any fiduciary relationship with any Lender and no Lender
shall be deemed to have relied, nor shall any Lender rely, on a Lender so
identified as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

SECTION 15.

TERM OF AGREEMENT; MISCELLANEOUS

 

 

15.1

Term.

 

 

126

 

 



(a)  This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the Maturity Date, unless sooner terminated
pursuant to the terms hereof. In addition, Borrowers may terminate this
Agreement at any time upon ten (10) Business Days’ prior written notice to Agent
(which notice shall be irrevocable) and Agent may, at its option, and shall at
the direction of Required Lenders, terminate this Agreement at any time an Event
of Default exists or has occurred and is continuing. Upon the Maturity Date or
any other effective date of termination of the Financing Agreements, Borrowers
shall pay to Agent all outstanding and unpaid Obligations and shall furnish cash
collateral to Agent (or at Agent’s option, a letter of credit issued for the
account of Borrowers and at Borrowers’ expense, in form and substance
satisfactory to Agent, by an issuer acceptable to Agent and payable to Agent as
beneficiary) in such amounts as Agent determines are reasonably necessary to
secure Agent and Lenders from loss, cost, damage or expense, including
attorneys’ fees and expenses, in connection with any contingent Obligations,
including issued and outstanding Letter of Credit Obligations and checks or
other payments provisionally credited to the Obligations and/or as to which
Agent or any Lender has not yet received final and indefeasible payment (and
including any contingent liability of Agent to any bank at which deposit
accounts of Borrowers and Guarantors are maintained under any Deposit Account
Control Agreement) and for any of the Obligations arising under or in connection
with any Bank Products in such amounts as the party providing such Bank Products
may require (unless such Obligations arising under or in connection with any
Bank Products are paid in full in cash and terminated in a manner satisfactory
to such other party). The amount of such cash collateral (or letter of credit,
as Agent may determine) as to any Letter of Credit Obligations shall be in the
amount equal to one hundred five (105%) percent of the amount of the Letter of
Credit Obligations plus the amount of any fees and expenses payable in
connection therewith through the end of the latest expiration date of the then
outstanding Letters of Credit. Such payments in respect of the Obligations and
cash collateral shall be remitted by wire transfer in Federal funds to the Agent
Payment Account or such other bank account of Agent, as Agent may, in its
discretion, designate in writing to Borrower Agent for such purpose. Interest
shall be due until and including the next Business Day, if the amounts so paid
by Borrowers to the Agent Payment Account or other bank account designated by
Agent are received in such bank account later than 2:00 p.m. The cash collateral
in respect of Letter of Credit Obligations received by Agent as provided above
then in possession of Agent (and not applied or to be applied to any of the
Letter of Credit Obligations) shall be returned to Borrower Agent, upon its
written request, within ten (10) Business Days after the end of the latest
expiration date of the Letters of Credit giving rise to such Letter of Credit
Obligations (so long as Agent has received evidence satisfactory to it and the
Issuing Bank that no unpaid draw has been made under the Letters of Credit prior
to its expiration).

(b) No termination of the Commitments, this Agreement or any of the other
Financing Agreements shall relieve or discharge any Borrower or Guarantor of its
respective duties, obligations and covenants under this Agreement or any of the
other Financing Agreements until all Obligations have been fully and finally
discharged and paid, and Agent’s continuing security interest in the Collateral
and the rights and remedies of Agent and Lenders hereunder, under the other
Financing Agreements and applicable law, shall remain in effect until all such
Obligations have been fully and finally discharged and paid, other than the
contingent Obligations for which Agent has received cash collateral, or at its
option, a letter of credit, in accordance with Section 15.1(a) above.
Accordingly, each Borrower and Guarantor waives any rights it may have under the
UCC to demand the filing of termination statements with respect to the
Collateral and Agent shall not be required to send such termination statements
to Borrowers or Guarantors, or to file them with any filing office, unless and
until this Agreement shall have been terminated in accordance with its terms and
all Obligations paid and satisfied in full in immediately available funds, other
than the contingent Obligations for which Agent has received cash collateral, or
at its option, a letter of credit, in accordance with Section 15.1(a) above.

 

 

15.2

Interpretative Provisions.

 

 

127

 

 



(a)  All terms used herein which are defined in Article 1, Article 8 or Article
9 of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c)  All references to any Borrower, Guarantor, Agent and Lenders pursuant to
the definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e)  The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

(f)  An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 13.3 or is cured.
Reference herein to a Default or Event of Default that “exists” shall only
include a Default or Event of Default, as the case may be, that has not been
cured or waived in accordance with the terms hereof, so that such Default or
Event of Default, as the case may be, shall cease to exist and shall not be
deemed to be continuing if it has been so cured or waived.

(g) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty-in-fact in the conduct or transaction concerned
and observance of reasonable commercial standards of fair dealing based on how
an asset-based lender with similar rights providing a credit facility of the
type set forth herein would act in similar circumstances at the time with the
information then available to it. All references to the term “reasonably” or
“reasonable” as applied to any conduct or determination by Agent shall be based
on how an asset-based lender with similar rights providing a credit facility of
the type set forth herein would act in similar circumstances.

(h) Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of Parent delivered to the Lenders; provided,
that, in the event of any change in GAAP after the date hereof that affects the
covenants in Section 11 hereof, Borrower Agent may by notice to Agent, or Agent
may, and at the request of Required Lenders shall, by notice to Borrower Agent
require that such covenants be calculated in accordance with GAAP as in effect,
and as applied by Parent and its Subsidiaries, immediately before the applicable
change in GAAP became effective, until either the notice from the applicable
party is withdrawn or such covenant is amended in a manner satisfactory to
Parent, Agent and the Required Lenders. Parent shall deliver to Agent and upon
Agent’s request, to each Lender at the same time as the delivery of any
financial statements given in accordance with the provisions of Section 9.6
hereof (i) a description in reasonable detail of any material change in the
application of accounting principles employed in the preparation of such
financial statements from those applied in the most recently preceding monthly,
quarterly or annual financial statements and (ii) a reasonable estimate of the
effect on the financial statements on account of such changes in application.
Notwithstanding the above, all calculations of the financial covenants in
Section 11 shall be made on a Pro Forma Basis.

 

 

128

 

 



(i)  Unless otherwise indicated herein, all references to time of day refer to
Eastern Standard Time or Eastern daylight saving time, as in effect in New York
City on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided, that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.

(j)  Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l)  This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m)This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

 

 

15.3

Notices.

(a)  All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next Business Day, one (1) Business Day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing. Notices
delivered through electronic communications shall be effective to the extent set
forth in Section 15.3(b) below. All notices, requests and demands upon the
parties are to be given to the following addresses (or to such other address as
any party may designate by notice in accordance with this Section):

 

If to any Borrower or Guarantor:

CPG International Inc.

801 Corey Street
Scranton, Pennsylvania 18505

Attention: Scott Harrison

Telephone No.: (570) 558-8000

Telecopy No. (570) 558-8201

 

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza
New York, New York 10004

Attention: Emil Buchman, Esq.

Telephone No.: (212) 859-8298

Telecopy No. (212) 859-4000

 

 

 

 

129

 

 



 

If to Agent or Issuing Bank:

Wachovia Bank, National Association

301 S. College Street – NC0479

Charlotte, North Carolina 28202

Philadelphia, Pennsylvania 19107

Attention: Portfolio Manager

Telephone No. (704) 383-1893

Telecopy No. (704) 374-2703

 

 

(b) Notices and other communications to Lenders and an Issuing Bank hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent or as
otherwise determined by Agent; provided, that, the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Section 2 hereof if such
Lender or Issuing Bank, as applicable, has notified Agent that it is incapable
of receiving notices under such Section by electronic communication. Unless
Agent otherwise requires, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided, that,
if such notice or other communication is not given during the normal business
hours of the recipient, such notice shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communications is available and identifying the website address therefor. In no
event shall Agent or any of its officers, directors, agents, employees, advisors
and counsel and their respective Affiliates have any liability to Borrowers,
Guarantors, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers’ or Agent’s transmission of materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Person; provided, that, in no event shall Agent or
any of its officers, directors, agents, employees, advisors and counsel and
their respective Affiliates have any liability to Borrowers, Guarantors, any
Lender, the Issuing Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

 

15.4

Partial Invalidity.

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

 

 

15.5

Confidentiality.

(a)  Each Agent, Lenders and Issuing Bank agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors, trustees and representatives
and to any pledgee referred to in Section 15.7 hereof and to any direct or
indirect contractual counterparty (or such contractual counterparty’s
professional advisor) or other party under or in connection with any Bank

 

 

130

 

 



Product (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), or otherwise in accordance with its compliance with applicable
regulations, (iii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any of the other
Financing Agreements or any action or proceeding relating to this Agreement or
any of the other Financing Agreements or applicable law or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or any
other party in connection with any Bank Product, (vii) with the consent of
Borrower Agent, or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower Agent.

(b) For purposes of this Section, “Information” means all information received
from a Borrower or Guarantor or any Subsidiary relating to Borrowers, Guarantors
or any Subsidiary or any of their respective businesses, other than any such
information that is available to Agent, any Lender or the Issuing Bank on a
nonconfidential basis prior to disclosure by such Borrower or Guarantor or any
Subsidiary, provided that, in the case of information received from a Borrower,
Guarantor or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(c)  Each of Agent, the Lenders and the Issuing Bank acknowledges that (i) the
Information may include material non-public information concerning a Borrower or
a Subsidiary, as the case may be, (ii) it has developed compliance procedures
regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable laws and
regulations, including Federal and state securities laws. The obligations of
Agent, Lenders and Issuing Bank under this Section 15.5 shall supersede and
replace the obligations of Agent, Lenders and Issuing Bank under any
confidentiality letter signed prior to the date hereof or any other arrangements
concerning the confidentiality of information provided by any Borrower or
Guarantor to Agent or any Lender.

(d) Agent, Syndication Agent and Documentation Agent may share with their
respective Affiliates any information relating to the Credit Facility and Parent
and its Subsidiaries. Agent and Syndication Agent may disclose information
relating to the Credit Facility to Gold Sheets and other publications with such
information to consist of deal terms and other information customarily found in
such publications. In addition, Agent and Syndication Agent may otherwise use
the corporate names and logos of Borrowers and Guarantors and such information
in “tombstones” or other advertisements, public statements or other marketing
materials, and in connection with obtaining a published CUSIP from the Standard
& Poor’s CUSIP Service Bureau.

 

 

15.6

Successors.

This Agreement, the other Financing Agreements and any other document referred
to herein or therein shall be binding upon and inure to the benefit of and be
enforceable by Agent, Secured Parties, Borrowers, Guarantors and their
respective successors and assigns, except that no Borrower may assign its rights
under this Agreement, the other Financing Agreements and any other document
referred to herein or therein

 

 

131

 

 



without the prior written consent of Agent and Lenders. Any such purported
assignment without such express prior written consent shall be void. No Secured
Party may assign its rights and obligations under this Agreement without the
prior written consent of Agent, except as provided in Section 15.7 below. The
terms and provisions of this Agreement and the other Financing Agreements are
for the purpose of defining the relative rights and obligations of Borrowers,
Guarantors, Agent and Secured Parties with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Agreement or any of the other Financing
Agreements.

 

 

15.7

Assignments; Participations.

(a)  Each Lender may assign all or, if less than all, a portion equal to at
least $5,000,000 in the aggregate for the assigning Lender, of such rights and
obligations under this Agreement to one or more Eligible Transferees (but not
including for this purpose any assignments in the form of a participation), each
of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Acceptance; provided, that, (i) such transfer or
assignment will not be effective without the prior written consent of Agent,
which consent shall not be unreasonably withheld, conditioned or delayed,
provided, that, the consent of Agent shall not be required in connection with an
assignment to another Lender, to any Affiliate of a Lender, or to any Approved
Fund, (ii) so long as no Event of Default has occurred and is continuing, such
transfer or assignment will not be effective without the prior written consent
of Borrower Agent, which consent shall not be unreasonably withheld, conditioned
or delayed; provided, that, the consent of Borrower Agent shall not be required
in connection with an assignment to another Lender, to any Affiliate of a
Lender, or to any Approved Fund or prior to the completion of the primary
syndication as determined by Agent, (iii) in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned, (iv) such
transfer or assignment will not be effective until recorded by Agent on the
Register, and (v) Agent shall have received for its sole account payment of a
processing fee from the assigning Lender or the assignee in the amount of
$3,500.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Obligations) of a Lender hereunder and thereunder and the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement.

(c)  By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower, Guarantor or any of their Subsidiaries or the performance or
observance by any Borrower or Guarantor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and

 

 

132

 

 



the other Financing Agreements, (v) such assignee appoints and authorizes Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Financing Agreements as are delegated to Agent by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto, and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement and the other Financing Agreements are required to be performed by it
as a Lender. Agent and Lenders may furnish any information concerning any
Borrower or Guarantor in the possession of Agent or any Lender from time to time
to assignees and Participants.

(d) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Obligations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) and the other Financing Agreements
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Borrowers,
Guarantors, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, (iii) the
Participant shall not have any rights under this Agreement or any of the other
Financing Agreements (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
any Borrower or Guarantor hereunder shall be determined as if such Lender had
not sold such participation, (iv) each Lender shall retain the sole right to
vote, approve or consent, or to not approve or not consent, to or in connection
with any amendment, waiver or other modifications of any of the terms and
provisions hereof or of any of the other Financing Agreements or to otherwise
act or refrain from acting hereunder or thereunder within its exclusive
discretion and without any vote, approval or consent of any Participant, other
than for the forgiveness of principal, interest or fees, reductions in the
interest rate or fees payable with respect to any Loan or Commitment in which
such Participant has an interest, the extension of the Maturity Date for a Loan
or Commitment in which such Participant has an interest, or any date fixed for
any regularly scheduled payment of principal, interest or fees in such Loan or
Commitment, or the release of a Borrower or Guarantor or all or substantially
all of the Collateral and in the case of any Participant that may be an
Affiliate of a Borrower or Guarantor, (A) no such Participant shall have any of
the rights to vote, approve or consent to any amendment, waiver or modification
hereof or of any of the other Financing Agreements or the right to vote, approve
or consent to any vote, approval of consent or other action or refraining from
action of the Lender in whose Loans and Commitments such Participant has an
interest, and (B) such Participant shall not, and shall not have the right to,
attend any meeting (whether conducted by telephone or in person) with any Agent
or Lender or receive any information from Agent or any Lender in connection with
the Credit Facility.

(e)  Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans hereunder to a Federal Reserve Bank or other Federal banking
authority or institution in support of borrowings made by such Lenders from such
Federal Reserve Bank or other such banking authority or institution; provided,
that, no such pledge shall release such Lender from any of its obligations
hereunder or substitute any such pledgee for such Lender as a party hereto.

(f)  Any Lender that is an Issuing Bank may at any time assign all of its
Commitments pursuant to this Section 15.7. If such Issuing Bank ceases to be
Lender, it may, at its option, resign as Issuing Bank and such Issuing Bank’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of Issuing Bank hereunder with respect to Letters
of Credit outstanding as of the effective date of its resignation and all Letter
of Credit Obligations with respect thereto (including the right to require
Lenders to make Revolving Loans or fund risk participations in outstanding
Letter of Credit Obligations), shall continue.

 

 

133

 

 



(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to Agent and Borrower
Agent (an “SPC”) the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to Agent as are required hereunder. Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of any Borrower or Guarantor under this
Agreement or otherwise, (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of Borrower Agent and
Agent and with the payment of a processing fee in the amount of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

 

15.8

Entire Agreement.

This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

 

 

15.9

USA Patriot Act.

Each Lender subject to the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed
into law October 26, 2001) (the “Act”) hereby notifies Borrowers and Guarantors
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies each person or corporation who opens an
account and/or enters into a business relationship with it, which information
includes the name and address of Borrowers and Guarantors and other information
that will allow such Lender to identify such person in accordance with the Act
and any other applicable law. Borrowers and Guarantors are hereby advised that
any Loans or Letters of Credit hereunder are subject to satisfactory results of
such verification.

 

15.10

No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby,
Borrowers and Guarantors each acknowledge and agree, and acknowledge their
respective Affiliates’ understanding, that: (a) the Credit Facility provided for
hereunder and any related arranging or other services in connection therewith

 

 

134

 

 

 



(including in connection with any amendment, waiver or other modification hereof
or of any of the other Financing Agreements) are an arm’s-length commercial
transaction between Borrowers and Guarantors and their respective Subsidiaries,
on the one hand, and Agent and Arranger, on the other hand, and each of
Borrowers and Guarantors is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Financing Agreements (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, Agent and Arranger is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Borrower or Guarantor or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (c) neither Agent nor
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Borrower or Guarantors or any of their respective
Affiliates with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any of the other Financing Agreements
(irrespective of whether Agent or Arranger has advised or is currently advising
any Borrower or Guarantor or any of their respective Affiliates on other
matters) and neither Agent nor Arranger has any obligation to any Borrower or
Guarantor or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Financing Agreements; (d) Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and Guarantors and their
respective Affiliates, and neither Agent nor Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) Agent and the Arranger have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any of the other Financing Agreements) and each
Borrower and Guarantor has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. Each Borrower and
Guarantor hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty.

 

15.11

Counterparts, Etc.

This Agreement or any of the other Financing Agreements may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Agreement or any of such other Financing Agreements. Any party delivering an
executed counterpart of any such agreement by telefacsimile or other electronic
method of transmission shall in a timely manner also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

135

 

 



IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

 

 

 

 

BORROWERS:

 

 

 

 

SCRANTON PRODUCTS INC.

 

 

/s/ SCOTT HARRISON

 

By:

Scott Harrison

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

AZEK BUILDING PRODUCTS, INC.

 

 

/s/ AMY C. BEVACQUA

 

By:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

PROCELL DECKING INC.

 

 

/s/ SCOTT HARRISON

 

By:

Scott Harrison

 

Title:

Executive Vice President and Chief Financial Officer

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

 

 

953600.10

 

[Loan and Security Agreement]

                                          
                                                     



[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

GUARANTORS:

 

 

 

CPG INTERNATIONAL I INC.

 

 

/s/ SCOTT HARRISON

 

By:

Scott Harrison

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

CPG INTERNATIONAL INC.

 

 

/s/ SCOTT HARRISON

 

By:

Scott Harrison

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

VYCOM CORP.

 

 

/s/ AMY C. BEVACQUA

 

By:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

SANTANA PRODUCTS INC.

 

 

/s/ SCOTT HARRISON

 

By:

Scott Harrison

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

CPG SUB I CORPORATION

 

 

/s/ AMY C. BEVACQUA

 

By:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

SANATEC SUB I CORPORATION

 

 

/s/ AMY C. BEVACQUA

 

By:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

953600.10

 

[Loan and Security Agreement]

                                          
                                                     



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

 

AGENTS AND LENDERS:

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Agent, Issuing Bank and as Lender

By:

ANWAR S. YOUNG

 

Anwar S. Young

 

Vice President

 

 

 

GENERAL ELECTRIC CAPITAL, as Agent CORPORATION

 

 

/s/ PAMELA ESKRA

 

By:

Pamela Eskra

 

Title:

 

 

 

 

953600.10

 

 

 

 

 